Exhibit 10.1

Execution

 

REVOLVING CREDIT AGREEMENT

 

 

TPG SPECIALTY LENDING, INC.,

as Borrower

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

and

LENDERS NAMED HEREIN,

as Lenders

DATE: September 28, 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1 DEFINITIONS

     1   

Section 1.1

   Defined Terms      1   

Section 1.2

   Other Definitional Provisions      20   

Section 1.3

   Times of Day      20   

Section 1.4

   Currency      20   

Section 1.5

   Changes in GAAP      20   

SECTION 2 LOANS

     21   

Section 2.1

   The Commitment      21   

Section 2.2

   Revolving Credit Commitment      23   

Section 2.3

   Borrowings, Conversions and Continuations of Loans      23   

Section 2.4

   Minimum Loan Amounts      25   

Section 2.5

   Funding      25   

Section 2.6

   Interest; Payment of Interest      25   

Section 2.7

   Notes      26   

Section 2.8

   Maturity Date; Payment of Obligations      26   

Section 2.9

   Payments of Principal and Prepayments; Mandatory Prepayments      26   

Section 2.10

   Reduction or Early Termination of Commitment      28   

Section 2.11

   Lending Office      28   

Section 2.12

   Use of Proceeds      29   

Section 2.13

   Certain Fees      29   

Section 2.14

   Computation of Interest and Fees      29   

Section 2.15

   Taxes      30   

Section 2.16

   Illegality      33   

Section 2.17

   Inability to Determine Rates      33   

Section 2.18

   Increased Costs      33   

Section 2.19

   Compensation for Losses      35   

Section 2.20

   Demand Deposit Account      35   

Section 2.21

   Security and the Security Documents      36   

SECTION 3 REPRESENTATIONS AND WARRANTIES

     38   

Section 3.1

   Organization and Good Standing of Borrower and Investment Adviser      38   

Section 3.2

   Authorization and Power      38   

Section 3.3

   No Conflicts or Consents      39   

Section 3.4

   Priority of Liens; Transfers      39   

Section 3.5

   Financial Condition      39   

Section 3.6

   Full Disclosure      40   

Section 3.7

   No Default      40   

Section 3.8

   No Litigation      40   

Section 3.9

   Taxes      40   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS CONTINUED

 

          Page  

Section 3.10

   Chief Executive Office; Records      41   

Section 3.11

   ERISA Compliance      41   

Section 3.12

   Compliance with Legal Requirements      41   

Section 3.13

   Structure      41   

Section 3.14

   Capital Commitments and Contributions      42   

Section 3.15

   Fiscal Year      43   

Section 3.16

   Margin Stock      43   

Section 3.17

   Insurance      43   

Section 3.18

   Anti-Money Laundering      43   

Section 3.19

   Solvency      44   

Section 3.20

   No Setoff      44   

Section 3.21

   Subscription Facility, Duration of Investor Commitments      44   

Section 3.22

   Private Placement Memorandum      44   

Section 3.23

   Investment Company Act      44   

SECTION 4 AFFIRMATIVE COVENANTS

     44   

Section 4.1

   Financial Statements, Reports and Notices      44   

Section 4.2

   Payment of Obligations, Taxes      48   

Section 4.3

   Maintenance of Existence and Rights      48   

Section 4.4

   Issuance of Capital Call Notices      48   

Section 4.5

   Compliance with Organizational Documents      49   

Section 4.6

   Books and Records; Access      49   

Section 4.7

   Compliance with Law      49   

Section 4.8

   Use of Proceeds      49   

Section 4.9

   Insurance      49   

Section 4.10

   Investment Policies      49   

Section 4.11

   Investor Financial and Rating Information; Contacting Investors      50   

Section 4.12

   Authorizations and Approvals      50   

Section 4.13

   Maintenance of Liens      50   

Section 4.14

   Total Maximum Leverage Ratio      50   

Section 4.15

   Funded Capital Commitments      50   

SECTION 5 NEGATIVE COVENANTS

     50   

Section 5.1

   Mergers; Dissolution      50   

Section 5.2

   Negative Pledge      51   

Section 5.3

   Fiscal Year and Accounting Method      51   

Section 5.4

   Transfer by Investors; Subsequent Investors      51   

Section 5.5

   ERISA Compliance      52   

Section 5.6

   Limitations on Dividends and Distributions      52   

Section 5.7

   Restrictions on Investments      52   

Section 5.8

   Indebtedness      52   

Section 5.9

   [Intentionally Omitted]      52   

Section 5.10

   Release or Assignment      52   

Section 5.11

   Transactions with Affiliates      53   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS CONTINUED

 

     Page  

SECTION 6 CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     53   

Section 6.1

   Conditions to Initial Credit Extension      53   

Section 6.2

   All Loans      55   

Section 6.3

   Conditions Precedent to Accordion Increase      55   

SECTION 7 EVENTS OF DEFAULT

     56   

Section 7.1

   Events of Default      56   

Section 7.2

   Remedies Upon Event of Default      58   

SECTION 8 ADMINISTRATIVE AGENT

     59   

Section 8.1

   Appointment and Authority      59   

Section 8.2

   Rights as a Lender      60   

Section 8.3

   Exculpatory Provisions      60   

Section 8.4

   Reliance by Administrative Agent      61   

Section 8.5

   Delegation of Duties      61   

Section 8.6

   Resignation of Administrative Agent      61   

Section 8.7

   Non-Reliance on Administrative Agent and Other Lenders      62   

Section 8.8

   No Other Duties, Etc      62   

Section 8.9

   Administrative Agent May File Proofs of Claim      62   

Section 8.10

   Collateral Matters      63   

SECTION 9 MISCELLANEOUS

     63   

Section 9.1

   Amendments      63   

Section 9.2

   Setoff      64   

Section 9.3

   Sharing of Payments      64   

Section 9.4

   Payments Set Aside      65   

Section 9.5

   Waiver      65   

Section 9.6

   Payment of Expenses      65   

Section 9.7

   Indemnification by Borrower      66   

Section 9.8

   Notice      67   

Section 9.9

   Governing Law      68   

Section 9.10

   Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of
Trial by Jury      68   

Section 9.11

   Invalid Provisions      69   

Section 9.12

   Entirety      69   

Section 9.13

   Successors and Assigns      69   

Section 9.14

   Lender Default      71   

Section 9.15

   Replacement of Lender      72   

Section 9.16

   Maximum Interest, No Usury      72   

Section 9.17

   Headings      73   

Section 9.18

   Limited Liability of Investors; Recourse Liability      73   

Section 9.19

   Patriot Act Notice      73   

Section 9.20

   Multiple Counterparts      73   

Section 9.21

   Confidentiality Agreement      73   

 

iii



--------------------------------------------------------------------------------

Schedules and Exhibits Schedules    Schedule 3.8    Disclosed Matters Schedule
3.10    Chief Executive Offices, etc. Exhibits    Exhibit 2.1(d)    Accordion
Request Exhibit 2.3(a)    Notice of Advance Exhibit 2.3(d)    Notice of
Continuation/Conversion Exhibit 2.7(i)    Revolving Credit Note Exhibit
2.21(a)-l    Subscription Pledge and Security Agreement Exhibit 2.21(a)-2   
Cash Collateral Agreement (Collateral Account) Exhibit 2.21(a)-3    Account
Control Agreement Exhibit 2.21(g)    Acknowledgment Letter Exhibit 4.1(c)   
Borrowing Base Certificate Exhibit 4.1(d)    Compliance Certificate Exhibit
6.1(g)-l    Opinion of Borrower’s Counsel Exhibit 9.13(b)    Assignment and
Assumption Agreement

 

i



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT, dated as of September 28, 2011, by and among
TPG SPECIALTY LENDING, INC., a Delaware corporation (“Borrower”) and DEUTSCHE
BANK TRUST COMPANY AMERICAS (in its individual capacity, “Deutsche Bank”), as a
Lender, as Administrative Agent for Lenders, and each of the other lending
institutions that becomes a Lender hereunder.

RECITALS:

A. Borrower has requested that Lenders make Loans to Borrower for the purposes
set forth in Section 2.12 hereof; and

B. Lenders are willing to lend funds upon the terms and subject to the
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration the parties hereto do hereby agree as follows:

SECTION 1

DEFINITIONS

Section 1.1 Defined Terms. For the purposes of this Agreement, unless otherwise
expressly defined, the following terms shall have the respective meanings
assigned to them in this Section 1.1 or in the Section or recital referred to:

“Accordion Amount” is defined in Section 2.1(d).

“Accordion Fee” is defined in Section 2.13(c).

“Accordion Increase Date” is defined in Section 2.1(d).

“Accordion Request” is defined in Section 2.1(d).

“Account Bank” means JPMorgan Chase Bank, N.A., as depositary with respect to
the Collateral Account and in the event JP Morgan Chase Bank, N.A. ceases to be
the depositary thereof, Deutsche Bank provided the terms to maintain such
account are commercially reasonable for an account of such type.

“Account Control Agreement” means the Blocked Account Control Agreement dated as
of the Closing Date, substantially in the form of Exhibit 2.21(a)-3 attached
hereto, among Borrower, Account Bank and Administrative Agent on trust for the
benefit of Administrative Agent and Lenders, as same may be amended,
supplemented, renewed, extended, replaced, or restated from time to time in
accordance with the terms thereof, and subject to the replacement thereof on the
terms set forth in Section 2.21(e) hereof.



--------------------------------------------------------------------------------

“Acknowledgment Letter” means an Acknowledgment Letter substantially in the form
of Exhibit 2.21(g) hereto.

“Adequately Capitalized” means compliance with the capital standards for bank
holding companies as described in the Bank Holding Company Act of 1956, as
amended, and regulations promulgated thereunder.

“Administrative Agent” means Deutsche Bank until the appointment of a successor
administrative agent pursuant to the terms of this Agreement and, thereafter,
shall mean such successor administrative agent.

“Administrative Agent’s Office” means Administrative Agent’s address set forth
in Section 9.8 hereof, or such other address as Administrative Agent may from
time to time notify Borrower and Lenders in writing.

“Adviser Agreements” means collectively, (a) the Administration Agreement dated
as of March 15, 2011 between Borrower and Investment Adviser and (b) the
Investment Advisory and Management Agreement dated as of April 15, 2011 between
Borrower and Investment Adviser.

“Advisor Incentive Fees” has the meaning given to the term “Incentive Fee” in
the Adviser Agreements.

“Advisor Management Fees” has the meaning given to the term “Management Fee” in
the Adviser Agreements.

“Affiliate” means, with respect to a certain Person, any other Person that
directly or indirectly Controls, or is under common Control with, or is
Controlled by, such Person.

“Agreement” means this Revolving Credit Agreement, as same may be amended,
supplemented, renewed, extended, replaced, or restated from time to time in
accordance with the terms hereof.

“Annual Valuation Period” has the meaning assigned to such term in Section
(d)(5)(ii) of the Plan Asset Regulations.

“Applicable Advance Rate” means (a) with respect to Included Investors, ninety
percent (90%) and (b) with respect to Other Investors, sixty percent (60%), or
such other percentage determined by the Lenders in their sole discretion.

“Applicable Concentration Percentage” means for (a) each Investor rated AAA by
S&P or Aaa by Moody’s whichever is lower, 20% of the Unfunded Capital Commitment
of all Eligible Investors, (b) each Investor rated AA+ to AA- by S&P or Aal to
Aa3 by Moody’s whichever is lower, 20% of the Unfunded Capital Commitment of all
Eligible Investors, (c) each Investor rated A+ to A- by S&P or Al to A3 by
Moody’s whichever is lower, 15% of the Unfunded Capital Commitment of all
Eligible Investors, (d) each Investor rated BBB+ by S&P or Baal by Moody’s
whichever is lower, 5% of the Unfunded Capital Commitment of all Eligible
Investors and (e) all Other Investors, an aggregate 15% of the Unfunded Capital
Commitment of all Eligible Investors.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means (a) with respect to any Prime Rate Loan, 0.50% per
annum; and (b) with respect to any LIBOR Loan, 2.50% per annum.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
that is administered or managed by: (a) a Lender; (b) an Affiliate of a Lender;
or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.

“Assignee” is defined in Section 9.13(b).

“Assignment and Assumption Agreement” means the agreement contemplated by
Section 9.13(b) hereof, pursuant to which any Lender assigns all or any portion
of its rights and obligations hereunder, which agreement shall be in the form of
Exhibit 9.13(b) attached hereto.

“Attorney Costs” means and includes all reasonable and documented fees and
reasonable and documented out-of-pocket disbursements of one external counsel
(per relevant jurisdiction) of Administrative Agent.

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

“Available Loan Amount” means, at any time, the lesser of: (a) the Maximum
Commitment, and (b) the Borrowing Base.

“Average Unused Amount” is defined in Section 2.13(b).

“Bank Holding Company” means a “bank holding company” as defined in Section 2(a)
of the Bank Holding Company Act of 1956, as amended, or a non-bank subsidiary of
such bank holding company.

“Bank Holding Company Act Investor” means any Investor that is a Bank Holding
Company.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §101, et
seq.

“Basic Call Information” is defined in Section 6.1(i).

“Borrower” means TPG Specialty Lending, Inc., a Delaware corporation.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
of Loan and, in the case of LIBOR Loans, having the same Interest Period, made
by Lenders.

“Borrowing Base” means, at the date of determination, an amount equal to (a) for
all Eligible Investors, the sum of (i) the Unused Capital Commitment of each
Eligible Investor minus such Eligible Investor’s Excess Concentration, times
(ii) the Applicable Advance Rate of such Eligible Investor, minus (b) the
outstanding amount of Unsecured Recourse Indebtedness in excess of $50,000,000.

 

3



--------------------------------------------------------------------------------

“Borrowing Base Certificate” is defined in Section 4.1(c).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized to close under applicable Legal
Requirements and, if such day relates to any LIBOR Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank Eurodollar market.

“Capital Call” means a call upon Investors to fund all or any portion of their
Capital Commitments pursuant to and in accordance with the Organizational
Documents and/or any Side Letter Agreements, and shall include a call pursuant
to a Capital Call Notice sent by the Administrative Agent in accordance with the
terms of the Loan Documents.

“Capital Call Notice” means any notice sent to an Investor pursuant to which a
Capital Call is made.

“Capital Commitment” has the meaning assigned to the term “Capital Commitment”
in the Subscription Agreements and “Capital Commitments” mean the aggregate
Capital Commitments of all Investors.

“Capital Contribution” has the meaning assigned to the term “Drawdown Purchase
Price” in the Subscription Agreements.

“Cash Collateral Agreement (Collateral Account)” means the Cash Collateral
Account, Security, Pledge and Assignment Agreement and Control Agreement, dated
as of the date hereof, substantially in the form of Exhibit 2.21(a)-2 attached
hereto, regarding the pledge and control of the Collateral Account, among
Borrower, Administrative Agent and Deutsche Bank as depositary bank and
securities intermediary.

“Change of Control” means the failure of the Investment Adviser to be Controlled
by either (a) David Bonderman, James Coulter and Alan Waxman or their successors
or (b) an Affiliate of TPG Capital, L.P.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Legal Requirement;
(b) any change in any Legal Requirement or in the administration, interpretation
or application thereof by any Governmental Authority having the force of law; or
(c) the making or issuance of any request or the issuance of any guideline or
directive (whether or not having the force of law) by any Governmental
Authority, provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directions concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (“Basel III”) (or any successor similar
authority) or the US or foreign regulatory authorities in each case pursuant to
Basel III, shall, in each case, be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

“Closing Date” means the date hereof.

 

4



--------------------------------------------------------------------------------

“Collateral” means all property in which a security interest has been granted or
purported to have been granted as of the Closing Date to Administrative Agent
for the benefit of any of Administrative Agent or Lenders under any Loan
Document.

“Collateral Accounts” is defined in the Cash Collateral Agreement (Collateral
Account).

“Commitment” means, for each Lender, the amount set forth opposite its signature
on this Agreement or on its respective Assignment and Assumption Agreement, as
the same may be reduced from time to time by Borrower pursuant to Section 2.10,
increased pursuant to Section 2.1(d), or increased or decreased by further
assignment by such Lender pursuant to Section 9.13(b). The aggregate Commitments
of all Lenders on the Closing Date are One Hundred and Fifty Million Dollars
($150,000,000).

“Commitment Period” has the meaning given to such term in the Subscription
Agreements.

“Commitment Period Termination Date” means any date under the Subscription
Agreements on which Borrower’s right to make a Capital Call from all of the
Investors to repay the Obligations terminates.

“Compliance Certificate” is defined in Section 4.1(d).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 2.3(d) of one Type of Loan into another Type of Loan.

“Credit Extension” means a Borrowing.

“Credit Provider” means a Person providing a guaranty of the obligations of an
Investor to fund its Capital Commitment to Borrower or Lenders.

“Current Party” is defined in Section 9.14.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the Bankruptcy Code and all
amendments thereto, as are in effect from time to time during the term of the
Loans.

“Defaulting Lender” means any Lender (of which Administrative Agent has notified
Borrower) that: (a) has failed to make its Pro Rata Share of any disbursement
required to be made in respect of Loans; (b) has otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute; (c) has notified Administrative Agent, or has
stated publicly, that it will not comply with any of its obligations hereunder
or has

 

5



--------------------------------------------------------------------------------

defaulted on its similar obligations under any other loan agreement, credit
agreement or similar agreement in which it commits to extend credit (absent a
good faith dispute); or (d) has been deemed insolvent or become the subject of a
bankruptcy, insolvency or receivership proceeding.

“Defaulting Subscriber” means any “Defaulting Subscriber” as defined in the
Subscription Agreements.

“Default Rate” means on any day the lesser of: (a) two (2%) percent per annum
above the rate then in effect for such Loan, and (b) the maximum interest rate
permitted by law.

“Demand Deposit Account” is defined in Section 2.20.

“Deutsche Bank” is defined in the Recitals hereof and includes its successors
and assigns.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.8.

“Distribution” means any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities on account of any Shares.

“Dollars” and the sign “$” means lawful currency of the United States of
America.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender or an
Approved Fund with respect to a Lender; and (c) any other Person approved by
Administrative Agent with the consent of Borrower (which consent of Borrower
shall not be unreasonably withheld or delayed and shall not be required if an
Event of Default has occurred and is continuing; provided, however, that neither
Borrower nor any Affiliate of Borrower shall qualify as an “Eligible Assignee”.

“Eligible Investors” means those Investors that have executed Acknowledgment
Letters and are not subject to an Exclusion Event.

“Environmental Complaint” means any complaint, order, demand, citation or notice
issued in writing to Borrower by any Person with regard to material violations
of Environmental Laws or a material release of Hazardous Materials relating to
Borrower or arising from any of Borrower’s Properties.

“Environmental Laws” means: (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Re-authorization Act of 1986, 42 U.S.C. §9601 et seq. (“CERCLA”); (b) the
Resource Conservation and Recovery Act of 1976, as amended by the Hazardous and
Solid Waste Amendments of 1984, 42 U.S.C. §6901 et seq.; (c) the Clean Air Act,
42 U.S.C. §7401 et seq., as amended by the Clean Air Act Amendments of 1990;
(d) the Clean Water Act of 1977, 33 U.S.C. §1251 et seq.; (e) the Toxic
Substances Control Act, 15 U.S.C.A. §2601 et seq.; (f) all other federal, state
and local laws, ordinances or regulations relating to pollution or protection of
human health or the environment including without limitation, air pollution,
water pollution, noise control, or the use, handling, discharge, disposal or
release of Hazardous Materials, as each of the foregoing may be amended from
time to time, applicable to Borrower; and (g) any and all regulations
promulgated under or pursuant to any of the foregoing statutes.

 

6



--------------------------------------------------------------------------------

“Environmental Liability” means any actual liability in respect of any damage
(including, without limitation, to any Person, property or natural resources),
injury, judgment, penalty or fine, cost of enforcement or cost of Remedial
Action arising out of any Environmental Complaint, release of Hazardous
Materials or violation of Environmental Laws.

“Environmental Lien” means any lien, security interest, charge or other
encumbrance for the costs of Remedial Action incurred by a Governmental
Authority.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder by the United States
Department of Labor, as from time to time in effect.

“ERISA Investor” means an Investor that is “benefit plan investor” within the
meaning of Section 3(42) of ERISA.

“Event of Default” is defined in Section 7.1.

“Excess Concentration” means for each Eligible Investor, the amount by which its
actual Unused Capital Commitment exceeds the Applicable Concentration Percentage
applicable to such Eligible Investor’s Unused Capital Commitment.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
Borrower hereunder: (a) Taxes imposed on or measured by its net income, net
profit or net worth (however denominated), and franchise or capital Taxes
imposed on it (in lieu of net income taxes by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient (or, in the case of
a pass-through entity, any of its beneficial owners) is organized or is (or is
deemed to be) doing business or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located;
(b) any branch profits Taxes imposed by the United States or any similar Tax
imposed by any other jurisdiction described in clause (a) in which Borrower is
located; (c) any withholding tax that is imposed on amounts payable to such a
Person (other than an assignee pursuant to a request by Borrower under
Section 2.18(e)), if such Tax is applicable at the time such Person becomes a
party hereto or becomes applicable as a result of actions taken or not taken by
such Person (including but not limited to, the designation of a new Lending
Office other than the designation of a new office requested by Borrower Parties
under Section 2.18(e)), but excluding any withholding Tax imposed as a result of
a change in applicable statute, regulation or treaty occurring after such Person
becomes a party hereto (or designates a new Lending Office) and is not otherwise
described in subclauses (a), (b), (d) or (e) of this definition, except to the
extent that such Person (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment) to receive additional
amounts from Borrower with respect to such withholding Tax pursuant to
Section 2.15(a); (d) Taxes attributable to Lender’s (or, in the case of a
pass-through entity, any of its beneficial owners’) failure to comply with
Section 2.15(e) or (f); or (e) any Taxes imposed pursuant to FATCA (including,
for the avoidance of doubt, Taxes withheld pursuant to an agreement with the
United States government described therein).

 

7



--------------------------------------------------------------------------------

“Exclusion Event” is defined in Section 2.1(c).

“Expenses” has the meaning given to the term “Organizational Expense Allocation”
in the Subscription Agreements.

“Facility” means the credit facility established pursuant to this Agreement.

“Facility Fee” is defined in Section 2.13(a).

“FATCA” means Section 1471 through 1474 of the Internal Revenue Code as of the
date hereof (or any amended or successor version to the extent substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that: (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Deutsche
Bank on such day on such transactions as determined by Administrative Agent.

“Financing Indebtedness” means Indebtedness of Borrower or a Financing
Subsidiary which is Non-Recourse Indebtedness to Borrower which is secured
solely by the Investments and the proceeds thereof.

“Financing Subsidiary” means a Subsidiary of Borrower to which Borrower conveys
or otherwise transfers Investments which engages in no material activities other
than in connection with the purchase and financing of such Investments.

“Fully Secured Indebtedness” means Indebtedness of any Person that is secured by
assets of such Person (other than the Collateral) with a value equal to or in
excess of one hundred and twenty percent (120%) of the outstanding amount of
such Indebtedness and which has a maturity date not earlier than the Stated
Maturity Date.

“Fund Party” and “Fund Parties” are defined in Section 3.18.

“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the American Institute of Certified Public Accountants
or by the Financial Accounting Standards Board or through other appropriate
boards or committees thereof that are applicable to the circumstances as of the
date of determination, consistently applied.

 

8



--------------------------------------------------------------------------------

“Governmental Authority” means any foreign governmental authority, the United
States of America, any State of the United States of America, and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau or court having jurisdiction over
Borrower, Investment Adviser, Administrative Agent or Lenders, or any of their
respective businesses, operations, assets, or properties.

“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation: (a) to purchase any such Indebtedness or any
property constituting security therefor; (b) to advance or provide funds or
other support for the payment or purchase of such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including, without limitation, maintenance agreements, comfort letters, take or
pay arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person; (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness; or (d) to otherwise assure or hold harmless the
owner of such Indebtedness against loss in respect thereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated in form, quantity or concentration
pursuant to any Environmental Law.

“Included Investors” means, at the date of determination, those Eligible
Investors who (or whose Sponsor, Responsible Party or Credit Providers) meet the
Rating Requirement.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank guaranties
and similar instruments;

(c) all net payment obligations of such Person’s Swap Contracts;

(d) all obligations of such Person to pay the deferred purchase price of
property purchased or services rendered (other than trade accounts payable in
the ordinary course of business);

 

9



--------------------------------------------------------------------------------

(e) all indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being acquired by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all capital leases; and

(g) all Guaranty Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net payment obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes.

“Indemnitees” is defined in Section 9.7.

“Interest Option” means each of LIBOR and the Prime Rate.

“Interest Payment Date” means: (a) as to any Prime Rate Loan, the last Business
Day of each month, or such earlier date as such Prime Rate Loan shall mature, by
acceleration or otherwise; (b) as to any LIBOR Loan (other than a LIBOR Loan
having an Interest Period of six (6) months) the last day of the Interest Period
for such LIBOR Loan, or such earlier date as such LIBOR Loan shall mature, by
acceleration or otherwise; (c) as to any LIBOR Rate Loan having an Interest
Period of six (6) months, the last day of each three (3) month interval and,
without duplication, the last day of such Interest Period, or such earlier date
as such LIBOR Loan shall mature, by acceleration or otherwise and (d) as to any
Loan, the date of any prepayment made hereunder, as to the amount prepaid.

“Interest Period” means, with respect to any LIBOR Loan, a period commencing:

(a) on the borrowing date of such LIBOR Loan; or

(b) on the termination date of the immediately preceding Interest Period in the
case of a continuation of a LIBOR Loan to a successive Interest Period as
described in Section 2.3 hereof, and ending one (1) month, two (2) months, three
(3) months or six (6) months thereafter, each as Borrower shall elect in
accordance with Section 2.3 hereof; provided, however, that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

10



--------------------------------------------------------------------------------

(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(i) immediately above, end on the last Business Day of a calendar month; and

(iii) if the Interest Period would otherwise end after the Stated Maturity Date,
such Interest Period shall end on the Stated Maturity Date.

“Interest Release” is defined in Section 5.10(a).

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended, and the Treasury Regulations issued thereunder.

“Investment” means an investment made by Borrower of the type described in the
Private Placement Memorandum.

“Investment Adviser” means TSL Advisors, LLC, a Delaware limited liability
company.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investor” means, at any time of determination, a subscriber to an Ownership
Interest of Borrower.

“Investor Documents” means an Investor’s fully executed Subscription Agreement,
any Side Letter Agreement, the Acknowledgment Letter and the related documents
of any Credit Provider.

“Investment Policies” means the investment objections, policies, restrictions
and limitations for Borrower as set forth in the Private Placement Memorandum.

“Key Person Event” has the meaning given to such term in the Subscription
Agreements.

“Legal Requirement” means, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, court orders, decrees, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
having the force of law.

“Lender” means each lending institution that is a signatory hereto on the
Closing Date as a “Lender” or that becomes a Lender hereunder pursuant to
Section 9.13 hereof, and “Lenders” means more than one Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an Affiliate of such Lender) described as such in such Lender’s written
notice delivered to Administrative Agent, or such other office or offices as a
Lender may from time to time notify Borrower and Administrative Agent in
writing.

 

11



--------------------------------------------------------------------------------

“LIBOR” means, for any Interest Period, the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”). as published by Reuters (or
another commercially available source providing quotations of BBA LIBOR as
designated by Administrative Agent from time to time) at approximately 11:00
a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then “LIBOR” for such Interest Period
shall be the rate per annum determined by Administrative Agent to be the rate at
which Dollar deposits with a term equivalent to such Interest Period would be
offered by Administrative Agent (or an Affiliate of Administrative Agent, if
Administrative Agent has not offered such Dollar deposits) in London, England to
major banks in the London interbank market at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period.
In the event reserves are required to be maintained against Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors of the Federal Reserve System), then LIBOR shall be adjusted
to a rate (rounded upwards to the nearest 1/100 of 1%) obtained by dividing
LIBOR by a number equal to one minus the stated maximum rate (expressed as a
decimal) of all such reserves. LIBOR Loans shall be deemed to constitute
Eurocurrency funding. Each determination of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

“LIBOR Conversion Date” is defined in Section 2.3(d)(i).

“LIBOR Loan” means a Loan made hereunder with respect to which the interest rate
is calculated by reference to LIBOR for a particular Interest Period.

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute or other law, contract, or
otherwise.

“Loan” means an extension of credit by a Lender to Borrower hereunder in the
form of a Prime Rate Loan or a LIBOR Loan, and “Loans” means the plural thereof.

“Loan Documents” means this Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each of the Security
Documents, each Acknowledgment Letter, and each Assignment and Assumption
Agreement, each as same may be amended, supplemented, renewed, extended,
replaced, or restated from time to time, together with all attachments thereto.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means any material adverse effect on (a) the validity
or enforceability of the Loan Documents or the rights or benefits available to
Lenders (either directly or through Administrative Agent) under the Loan
Documents; (b) the ability of Borrower to perform its obligations under the Loan
Documents; or (c) the business, assets, operations, or financial condition of
Borrower.

 

12



--------------------------------------------------------------------------------

“Material Indebtedness” means (a) any Unsecured Recourse Indebtedness having an
aggregate outstanding principal amount that is equal to or in excess of
$5,000,000 to any Person (or if such Indebtedness is payable to any Lender or
any Affiliate of Lender, $0) and (b) any Permitted Other Indebtedness not
included in clause (a) above having an aggregate outstanding principal amount
that is equal to or in excess of $20,000,000.

“Material Subsidiary” is defined in Section 3.1(c).

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date which is twenty five (25) days prior to the end of the Commitment Period;
(c) the date on which the Capital Commitments of the Investors shall be
terminated for any reason or otherwise reduced to zero; (d) the date on which
the Commitments hereunder shall be terminated for any reason or otherwise
permanently reduced to zero; or (e) the date on which the Loans shall become due
and payable hereunder by acceleration or by requirement for mandatory prepayment
in full.

“Maximum Commitment” means a principal amount equal to One Hundred and Fifty
Million Dollars ($150,000,000), as it may be reduced by Borrower pursuant to
Section 2.10.

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by applicable law on such day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Non-Consenting Lender” is defined in Section 9.15.

“Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness of
such Person with respect to which the holder of such Indebtedness may not look
to the general credit or assets of such Person for repayment other than to the
extent of any security provided for the payment of such Indebtedness.

“Non-Recourse Parties” is defined in Section 9.18.

“Notes” means the promissory notes provided for in Section 2.7, and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified; and “Note” means any
one of the Notes.

“Notice of Advance” is defined in Section 2.3(a) and shall be substantially in
the form of Exhibit 2.3(a) attached hereto.

“Notice of Continuation” is defined in Section 2.3(d)(ii) and shall be
substantially in the form of Exhibit 2.3(d) attached hereto.

“Notice of Conversion” is defined in Section 2.3(d)(i) and shall be
substantially in the form of Exhibit 2.3(d) attached hereto.

 

13



--------------------------------------------------------------------------------

“Obligations” means all present and future indebtedness, obligations, and
liabilities of Borrower to Lenders, and all renewals and extensions thereof, or
any part thereof (including, without limitation, Credit Extensions, or any part
thereof), arising pursuant to this Agreement (including, without limitation, the
indemnity provisions hereof), or represented by the Notes, and all interest
accruing thereon, and reasonable Attorney Costs incurred in the enforcement or
collection thereof, regardless of whether such indebtedness, obligations, and
liabilities are direct, indirect, fixed, contingent, joint, several, or joint
and several; together with all indebtedness, obligations, and liabilities of
Borrower to Lenders evidenced or arising pursuant to any of the other Loan
Documents, and all renewals and extensions thereof, or any part thereof.

“OFAC” is defined in Section 3.18.

“Organizational Documents” means, for any entity, its constituent or
organizational documents, including: (a) in the case of any partnership, trust
or other form of business entity, the partnership, or other applicable agreement
of formation and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation with the secretary of state or
other department or authority in the jurisdiction of its formation, in each case
as amended from time to time; (b) in the case of any limited liability company,
the articles or certificate of formation and its operating agreement or limited
liability company agreement; and (c) in the case of a corporation, the
certificate or articles of incorporation and its bylaws.

“Other Investors” means, at the date of determination, those Eligible Investors
that do not satisfy the Rating Requirement and are approved by the Lenders as an
“Other Investor” in their sole discretion.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or similar taxes, charges or levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of this Agreement or any other Loan Document.

“Ownership Interest” of any Investor means the Shares of such Investor in
Borrower.

“Participant” is defined in Section 9.13(d).

“Patriot Act” means Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT) Act of 2001, Pub. L. No. 107-56 (2001), signed into law on October 26,
2001, as amended.

“Permitted Distributions” mean, without duplication, (a) Distributions required
to maintain the status of Borrower as a RIC and (b) Distributions required to
avoid federal excise taxes imposed by Section 4982 of the Internal Revenue Code.

“Permitted Other Indebtedness” means (a) Unsecured Recourse Indebtedness
provided that any amount thereof in excess of $50,000,000 is subtracted from the
Borrowing Base, (b) Fully Secured Indebtedness, (c) Financing Indebtedness and
(d) Non-Recourse Indebtedness.

 

14



--------------------------------------------------------------------------------

“Permitted Transfer” means a Transfer of interests (a) by any Investor that is
not an Eligible Investor to any other Person and (b) by any Included Investor or
Other Investor: (i) to a custodian or an Affiliate of a Credit Provider or
Sponsor of such Investor; (ii) to any other Included Investor or Other Investor;
(iii) to a successor plan, trust or trustee of such Included Investor or Other
Investor; or (iv) by virtue of a merger or acquisition where the transferee
entity has a rating equal or higher than the rating of the transferor, in each
case with the prior written consent of Administrative Agent in its commercially
reasonable discretion, not to be unreasonably withheld or delayed

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, non-profit corporation, partnership,
sovereign government or agency, instrumentality, or political subdivision
thereof, or any similar entity or organization.

“Plan” means with respect to an ERISA Investor, each “employee benefit plan” (as
defined in Section 3(3) of ERISA) that is subject to Title I of ERISA, or “plan”
(as defined in Section 4975(e)(1) of the Internal Revenue Code) on account of
which such Investor qualifies as an ERISA Investor.

“Plan Asset Regulations” means Section 3(42) of ERISA and the applicable
regulations of the United States Department of Labor, including 29 C.F.R.
§2510.3-101, et seq.

“Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulations.

“Potential Default” means any condition, act, or event which, with the giving of
notice or lapse of time or both, unless cured or waived, would become an Event
of Default.

“Prime Rate” means the prime lending rate as publicly announced by
Administrative Agent (or any Affiliate of Administrative Agent if no such rate
is announced by Administrative Agent) through its offices in New York City from
time to time as its prime lending rate which rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. Any change in the interest rate resulting from a change in the Prime
Rate shall be effective on the effective date of each change in the prime
lending rate so announced.

“Prime Rate Conversion Date” is defined in Section 2.3(d)(i).

“Prime Rate Loan” means a Loan that bears interest based on the Prime Rate.

“Principal Obligation” means as of any time the aggregate outstanding principal
amount of the Loans as of such time.

“Private Placement Memorandum” means Borrower’s private placement memorandum, as
amended, modified, or supplemented by any supplemental disclosure document
provided to Investors.

“Property” means any real property, improvements thereon and any leasehold or
similar interest in real property which is directly owned by Borrower (but
excludes, for the avoidance of doubt, any real property, improvements thereon
and any leasehold or similar interest in real property owned by any portfolio
company of such entities), and “Properties” means the plural of the foregoing.

 

15



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender, the percentage obtained
from the fraction: (a) the numerator of which is the Commitment of such Lender;
and (b) the denominator of which is the aggregate Commitments of all Lenders;
provided that in the event the Commitments have been terminated, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

“Rating Requirement” means an Investor that meets the following criteria: (a) a
senior unsecured rating of BBB+ by S&P or Baal by Moody’s or higher based upon
the lower of such ratings and (b) if such Investor is (i) a Bank Holding Company
Investor, such Investor has Adequately Capitalized status; (ii) an insurance
company, such Investor has a rating by A.M. Best Company of A+ or higher,
(iii) an ERISA Investor with a rating of BBB+ by S&P or Baal by Moody’s based
upon the lower of such ratings, such Investor has a minimum funding ratio of 90%
and (iv) a Governmental Plan Investor, a rating of BBB+ by S&P or Baal by
Moody’s based upon the lower of such ratings, such Investor has a minimum
funding level of 90%.

“Recourse Indebtedness” means, with respect to any Person, Indebtedness of such
Person with respect to which the holder of such Indebtedness may look to the
general credit or assets of such Person for repayment of such Indebtedness.

“Register” is defined in Section 9.13(c).

“Regulation D,” “Regulation T,” “Regulation U,” and “Regulation X” means
Regulation D, T, U, or X, as the case may be, of the Board of Governors of the
Federal Reserve System, from time to time in effect, and shall include any
successor or other regulation relating to reserve requirements or margin
requirements, as the case may be, applicable to member banks of the Federal
Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, emitting, emptying, discharge,
injecting, escaping, leaching, migration, dumping or disposing of Hazardous
Materials (including abandonment or discarding of barrels, containers or other
closed receptacles containing Hazardous Materials) into the environment, or into
or out of any Property, including the movement of any Hazardous Material through
or in the air, soil, surface water, groundwater, of any Property.

“Remedial Action” means all actions required under applicable Environmental Laws
to clean up, remove, remediate, contain, treat, monitor, assess, evaluate or in
any other way address Hazardous Materials in the indoor or outdoor environment,
prevent or minimize a release or threatened release of Hazardous Materials so
they do not migrate or endanger or threaten to endanger public health or welfare
or the indoor or outdoor environment, perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities, or
otherwise required pursuant to 42 U.S.C. 9601.

 

16



--------------------------------------------------------------------------------

“Request for Credit Extension” means, with respect to a Borrowing, conversion or
continuation of Loans, a Notice of Advance, Notice of Continuation or Notice of
Conversion.

“Required Lenders” means (a) Lenders (other than Defaulting Lenders but
including Deutsche Bank) holding an aggregate Pro Rata Share of more than fifty
percent (50%) of the aggregate Commitments of all Lenders (other than Defaulting
Lenders but including Deutsche Bank); or (b) at any time that the Available Loan
Amount is zero (0), Lenders (other than Defaulting Lenders but including
Deutsche Bank) owed an aggregate Pro Rata Share of more than fifty percent
(50%) of the Principal Obligation outstanding and payable to all Lenders (other
than Defaulting Lenders but including Deutsche Bank) at such time.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, principal accounting officer, vice president,
treasurer, or controller of such Person, such other officer of such Person as
may be separately certified to Administrative Agent by another Responsible
Officer of such Person, or such other individual as is approved pursuant to a
resolution of the Board of Directors of such Person delivered to Administrative
Agent.

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
under which the Governmental Plan Investor operates is obligated to fund the
Governmental Plan Investor and is liable to fund any shortfalls, the state; and
(b) otherwise, the Governmental Plan Investor itself.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Internal Revenue Code.

“S&P” means Standard & Poor’s Rating Services, a division of McGraw Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission or any successor or similar
Governmental Authority.

“Security Agreement” means the Subscription Agreement Pledge and Security
Agreement, dated as of the date hereof, substantially in the form of Exhibit
2.21(a)-1 attached hereto, executed and delivered by Borrower to Administrative
Agent on trust for the benefit of Administrative Agent and Lenders, as same may
be amended, supplemented, renewed, extended, replaced, or restated from time to
time in accordance with the terms thereof.

“Security Documents” means, collectively, the Security Agreement, the Cash
Collateral Agreement (Collateral Account), the Account Control Agreement and all
UCC financing statements required by this Agreement, together with all other
documents and instruments from time to time executed and delivered in connection
therewith as required hereunder, each as same may be amended, supplemented,
renewed, extended, replaced, or restated from time to time, together with all
attachments thereto.

“Shares” means shares of common stock of Borrower.

 

17



--------------------------------------------------------------------------------

“Side Letter Agreements” means any letter agreements between Borrower and any
Investor in connection with the admission of such Investor as a stockholder of
Borrower, in addition to and as a supplement to, such Investor’s Subscription
Agreement.

“Solvent” as to any Person means that such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the Debtor
and Creditor Law of the State of New York.

“Sponsor” of an ERISA Investor means a sponsor as that term is understood under
ERISA, specifically, the entity that established a Plan and is responsible for
the maintenance of such Plan and, in the case of a Plan that has a sponsor and
participating employers, the entity that has the ability to amend or terminate
the Plan.

“Stated Maturity Date” means September 27, 2013.

“Subscription Agreement” means the subscription agreement executed by an
Investor in connection with the subscription for Shares in Borrower, and
“Subscription Agreements” means the plural thereof.

“Subsequent Investor” means any Person admitted by Borrower after the date
hereof as a substitute or new Investor (whether due to a Transfer by an existing
Investor or otherwise) in accordance with the terms of the Subscription
Agreements.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, the margin amount required by the
counterparty thereto from time to time pursuant to the terms thereof.

 

18



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Maximum Leverage Ratio” means at the date of determination, the quotient
of: (a) the outstanding principal balance of debt obligations as shown on
Borrower’s most recent quarterly balance sheet (including the Obligations and
the Permitted Other Indebtedness), determined in accordance with GAAP, as
adjusted pro forma for any proposed debt incurrence and any other incurrence or
paydown of debt obligations subsequent to the last quarter end; divided by
(b) the value of the Investments (including cash and cash equivalents) as shown
on its balance sheet, determined in accordance with GAAP, as adjusted pro forma
for any assets acquired with the proceeds of the proposed debt incurrence and
any other investment acquisitions or dispositions subsequent to the last quarter
end.

“Transactions” means the execution, delivery and performance by Borrower of the
Loan Documents the establishment of the credit facilities hereunder, the
borrowing of Loans, the use of the proceeds thereof, the granting of Liens in
the Collateral under the Loan Documents.

“Transfer” is defined in Section 5.10(b).

“Type of Loan” means any type of Loan (i.e., a Prime Rate Loan or LIBOR Loan).

“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state, which governs creation or perfection (and the effect thereof)
of security interests in any collateral for the Obligations.

“Unfunded Capital Commitment” means the sum (without duplication) of the Unused
Capital Commitments.

“Unused Capital Commitment” with respect to any Investor, has the meaning given
thereto in the applicable Subscription Agreement (as in effect on the date
hereof).

“Unused Commitment Fee” means (a) if the Average Unused Amount is greater than
fifty percent (50%) of the Maximum Commitment, 0.75% per annum, (b) if the
Average Unused Amount is greater than twenty five percent (25%) of the Maximum
Commitment but less than or equal to fifty percent (50%) of the Maximum
Commitment, 0.50% per annum or (c) if the Average Unused Amount is equal to
twenty five percent (25%) or less of the Maximum Commitment, 0.375% per annum.

“Unsecured Recourse Indebtedness” means Indebtedness of Borrower that is not
Fully Secured Debt which is Recourse Indebtedness and has a maturity date not
earlier than the Stated Maturity Date.

 

19



--------------------------------------------------------------------------------

Section 1.2 Other Definitional Provisions.

(a) All terms defined in this Agreement shall have the above-defined meanings
when used in the Notes or any other Loan Documents or any certificate, report or
other document made or delivered pursuant to this Agreement, unless otherwise
defined in such other document.

(b) Defined terms used in the singular shall import the plural and vice versa.

(c) The words “hereof,” “herein,” “hereunder,” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provisions of this Agreement.

(d) Section, Exhibit and Schedule references are to the Loan Document in which
such reference appears unless otherwise specified.

(e) The term “including” is by way of example and not limitation.

(f) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(g) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(h) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.3 Times of Day. Unless otherwise specified in the Loan Documents, time
references are to time in New York, New York.

Section 1.4 Currency. All monetary calculations shall be in Dollars.

Section 1.5 Changes in GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by Borrower shall be
given effect for purposes of measuring compliance with any provision of any
covenant in this Agreement or Event of Default unless the Borrower,
Administrative Agent and the Required Lenders agree to modify such provisions to
reflect such changes in GAAP and, unless such provisions are modified, all
financial statements, Compliance Certificates and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change in GAAP.

 

20



--------------------------------------------------------------------------------

SECTION 2

LOANS

Section 2.1 The Commitment.

(a) Committed Amount. Subject to the terms and conditions herein set forth,
Lenders agree, during the Availability Period to extend to Borrower a revolving
line of credit as more fully set forth in Section 2.2.

(b) Limitation on Credit Extensions. Notwithstanding anything to the contrary
herein contained, Lenders shall not be required to fund any Borrowing hereunder
if the conditions of Section 6.2 are not satisfied. Unless previously terminated
or reduced to zero, the Commitments shall terminate on the Maturity Date.

(c) Exclusion Events. If any of the following events (each, an “Exclusion
Event”) shall occur with respect to any Investor or, if applicable, the Sponsor,
Responsible Party, or Credit Provider of such Investor, then the Unfunded
Capital Commitment of such Investor shall no longer be included in the
calculation of the Borrowing Base until such time as all such Exclusion Events
affecting such Investor have been cured and such Investor has been approved by
the Administrative Agent, at the direction of the Required Lenders in their
reasonable discretion for inclusion in the Borrowing Base calculation:

(i) such Investor (or its Sponsor, Responsible Party or Credit Provider, as
applicable) shall: (A) apply for or consent to the appointment of a receiver,
trustee, custodian, intervener, or liquidator of itself or of all or a
substantial part of its assets; (B) file a voluntary petition as debtor in
bankruptcy or generally fail to pay its debts as they become due; (C) make a
general assignment for the benefit of creditors; (D) file a petition seeking
reorganization or an arrangement with creditors or taking advantage of any
Debtor Relief Laws; or (E) file an answer admitting the material allegations of,
or consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization, or insolvency proceeding;

(ii) an order, order for relief, judgment, or decree shall be entered by any
court of competent jurisdiction or other competent authority approving a
petition seeking such Investor’s (or its Sponsor’s, Responsible Party’s or
Credit Provider’s, as applicable) reorganization or appointing a receiver,
custodian, trustee, intervener, or liquidator of such Person or of all or
substantially all of its assets, and such order, judgment, or decree shall
continue unstayed and in effect for a period of sixty (60) days;

(iii) Borrower shall terminate or excuse an Investor’s obligations to make
Capital Contributions to Borrower pursuant to its Unused Capital Commitment;

(iv) any Investor that shall commence a material legal action, suit or other
litigation against Borrower or Investment Adviser and such action remains
pending; provided, the foregoing shall not constitute an Exclusion Event if the
Administrative Agent reasonably determines that such action, suit or other
litigation is not reasonably likely to result in a failure by such Investor to
fund its Unused Capital Commitment;

 

21



--------------------------------------------------------------------------------

(v) any final judgment(s) for the payment of money which in the aggregate
(excluding amounts covered by insurance applicable to such judgment to the
extent the relevant independent third party insurer has not denied or repudiated
coverage therefor) exceed fifteen percent (15%) of the net worth of such
Investor (or its Sponsor, Responsible Party or Credit Provider, as applicable)
shall be rendered against such Person, and such judgment or judgments shall not
be satisfied, discharged, paid or bonded in full or stayed at least ten
(10) days prior to the date on which any of its assets could be lawfully sold to
satisfy such judgment; provided, the foregoing shall not constitute an Exclusion
Event if the Required Lenders determine that such judgment(s) is not reasonably
likely to result in a failure of such Investor to fund its Unused Capital
Commitment;

(vi) any representation or warranty made under the Subscription Agreement
executed by such Investor shall prove to be untrue or inaccurate in any material
respect, as of the date on which such representation or warranty is made, and
such misrepresentation is reasonably likely to result in failure by such
Investor to fund its Unused Capital Commitment;

(vii) any circumstances which materially adversely affects the ability of an
Investor to fund its Unused Capital Commitment;

(viii) such Investor becomes a Defaulting Subscriber;

(ix) such Other Investor fails to maintain a net worth at the end of each fiscal
year of such Investor of at least 75% of the net worth of such Other Investor at
the end of the fiscal year which ended immediately prior to such Other Investor
becoming an Investor; provided, the foregoing shall not constitute an Exclusion
Event if the Required Lenders determine that such failure is not reasonably
likely to result in a failure of such Investor to fund its Unused Capital
Commitment; or

(x) Borrower fails to deliver to Administrative Agent reports with respect to
such Investor as required pursuant to this Agreement.

(d) Accordion. Borrower may, from time to time, but not more than on two
(2) occasions within the twelve (12) months following the Closing Date, request
by a notice to Administrative Agent in substantially the form of Exhibit 2.1(d)
(an “Accordion Request”) delivered in writing or via telecopy, that Lenders
provide an increase in the Maximum Commitment in a principal amount of up to
$100,000,000 (and not less than $20,000,000 for each request) (each such
increase an “Accordion Amount”) such that the Maximum Commitment following all
such increases shall not exceed, in the aggregate, $250,000,000. If no Event of
Default is then continuing, then Administrative Agent shall disclose the
Accordion Request to Lenders and each Lender, in its sole and absolute
discretion, shall have the right to provide an increase in its Commitment that
is equal to its Pro Rata Share multiplied by the Accordion Amount set forth in
such Accordion Request. If any Lender does not wish to provide its Pro Rata
Share of the Accordion Amount, or any portion thereof, then each other Lender
shall have the right to provide an additional Accordion Amount in an amount
equal to the Pro Rata Share of the Accordion Amount not being provided by such
Lender as determined by the Administrative

 

22



--------------------------------------------------------------------------------

Agent. Such process shall continue until the entire Accordion Amount is divided
among the Lenders. If the entire Accordion Amount is not absorbed by the other
Lenders within ten (10) Business Days from the date of the Accordion Request,
then Administrative Agent will inform Borrower of the amount of the Accordion
Amount that Lenders are willing to provide, and Borrower will have the right to
accept such lesser Accordion Amount, cancel the Accordion Request or find
additional Persons who are willing to act as Lenders that are acceptable to
Administrative Agent in Administrative Agent’s sole discretion. Any such other
Persons providing all or a portion of the Accordion Amount shall be deemed to be
Lenders hereunder upon execution of the Accordion Request. Once Administrative
Agent, Lenders and Borrower agree on the amount of the Accordion Amount and each
Lender’s portion of the Accordion Amount thereunder, Administrative Agent shall
complete Schedule I to the Accordion Request and each Lender or other Person
providing a portion of the Accordion Amount shall countersign the Accordion
Request. Upon full execution of the Accordion Request, Administrative Agent and
Borrower shall establish the effective date of the Accordion Amount (the
“Accordion Increase Date”). On the Accordion Increase Date, provided that no
Event of Default has occurred and is continuing, or would occur by virtue of the
Accordion Increase, Borrower shall (i) execute and deliver an amended and
restated Note to each Lender or a new Note to such other Person that has
executed the Accordion Request, each in the amount of such Lender’s or other
Person’s new Commitment, and (ii) pay to Administrative Agent the fee due and
payable under Section 2.13(c). In addition thereto, on each Accordion Increase
Date, Borrower shall, as a condition of the requested Accordion Increase,
satisfy the conditions precedent set forth in Section 6.3 as of each Accordion
Increase Date. On each Accordion Increase Date, the Maximum Commitment shall be
the sum of the Maximum Commitment in effect immediately prior to the Accordion
Increase Date, plus the Accordion Amount set forth in Schedule I to the
Accordion Request.

Section 2.2 Revolving Credit Commitment. Subject to the terms and conditions
herein set forth, Lenders agree, on any Business Day during the Availability
Period, to make Loans to Borrower at any time and from time to time in an
aggregate principal amount up to each Lender’s Commitment at any such time;
provided, however, that, after making any such Loans: (a) such Lender’s Pro Rata
Share of the Principal Obligation would not exceed such Lender’s Commitment as
of such date; and (b) the Principal Obligation would not exceed the Available
Loan Amount. Subject to the foregoing limitations, and the conditions set forth
in Section 6 hereof, Borrower may borrow, repay without penalty or premium, and
re-borrow hereunder, during the Availability Period. Each Borrowing pursuant to
this Section 2 shall be made by Lenders in proportion to each Lender’s Pro Rata
Share of the Available Loan Amount.

Section 2.3 Borrowings, Conversions and Continuations of Loans.

(a) Request for Borrowing; Conversions and Continuations. Each Borrowing shall
be made upon Borrower’s irrevocable written notice to Administrative Agent,
which notice (which includes a calculation of the Borrowing Base) shall be
substantially in the form of Exhibit 2.3(a) attached hereto (each, a “Notice of
Advance”). Each such Notice of Advance must be received by Administrative Agent
not later than (i) 5:00 p.m. at least three (3) Business Days prior to the
requested date of any Borrowing of LIBOR Loans (provided, the initial Borrowing
hereunder may be requested one (1) Business Day prior to the Closing Date); and
(ii) 2:00 p.m. on the same Business Day of the requested date of any Borrowing
of Prime Rate Loans, and shall be appropriately completed and signed by two
(2) Responsible Officers of Borrower. If, with

 

23



--------------------------------------------------------------------------------

respect to a maturing LIBOR Loan, Borrower shall fail to deliver a Notice of
Continuation or Notice of Conversion in accordance with Section 2.3(d), Borrower
will be deemed to have requested a new LIBOR Loan with a one (1) month Interest
Period in the same principal amount as the maturing LIBOR Loan. If Borrower
requests a Borrowing of, conversion to, or continuation of LIBOR Loans in any
such Notice of Advance, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b) Administrative Agent Notification of Lenders. Following receipt of a Notice
of Advance, Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share of the applicable Borrowing, and if no timely notice of a
conversion or continuation is provided by Borrower, Administrative Agent shall
notify each Lender of the details of any automatic conversion of LIBOR Loans
pursuant to the preceding subsection.

(c) Maximum LIBOR Loans. Notwithstanding anything to the contrary contained
herein, no more than six (6) LIBOR Loans shall be outstanding at any one time
during the Availability Period.

(d) Conversions and Continuations of Loans.

(i) Borrower shall have the right, with respect to: (A) any Prime Rate Loan to
convert such Prime Rate Loan to a LIBOR Loan (the date of conversion being the
“LIBOR Conversion Date”); and (B) any LIBOR Loan to convert such LIBOR Loan to a
Prime Rate Loan (the date of conversion, a “Prime Rate Conversion Date”),
(provided, however, that Borrower shall, on such Prime Rate Conversion Date,
make the payments required by Section 2.19, if any); in either case, by giving
Administrative Agent written notice substantially in the form of Exhibit 2.3(d)
attached hereto appropriately completed and signed by a Responsible Officer of
Borrower (a “Notice of Conversion”) of such selection no later than: (x) 5:00
p.m. at least three (3) Business Days prior to such LIBOR Conversion Date; or
(y) 2:00 p.m. at least one (1) Business Day prior to such Prime Rate Conversion
Date. Each Notice of Conversion shall be irrevocable and effective upon
notification thereof to Administrative Agent.

(ii) No later than 5:00 p.m. at least (x) three (3) Business Days prior to the
termination of an Interest Period related to a LIBOR Loan, Borrower shall give
Lender written notice in substantially the form of Exhibit 2.3(d) attached
hereto appropriately completed and signed by a Responsible Officer of Borrower
(the “Notice of Continuation”) whether it desires to continue such LIBOR Loan
and shall designate the Interest Option which shall be applicable to such
continuation upon the expiration of such Interest Period. Each Notice of
Continuation shall be irrevocable and effective upon notification thereof.

(iii) Except as otherwise provided herein, a LIBOR Loan may be continued only on
the last day of an Interest Period for such LIBOR Loan. During the existence of
an Event of Default, Required Lenders may refuse to continue, or convert Loans
into LIBOR Loans.

 

24



--------------------------------------------------------------------------------

Section 2.4 Minimum Loan Amounts. Each Borrowing of, conversion to or
continuation of LIBOR Loans shall be in a principal amount that is an integral
multiple of $100,000 and not less than $500,000, and each Borrowing of,
conversion to or continuation of Prime Rate Loans shall be in an amount that is
an integral multiple of $100,000 and is not less than $200,000; provided,
however, that a Prime Rate Loan may be in an aggregate amount that is equal to
the Available Loan.

Section 2.5 Funding. Each Lender shall make the proceeds of its Pro Rata Share
of each Borrowing available to Administrative Agent at Administrative Agent’s
Office for the account of Borrower no later than 12:00 Noon on the borrowing
date in immediately available funds, and upon fulfillment of all applicable
conditions set forth herein, Administrative Agent shall promptly deposit such
proceeds in immediately available funds in Borrower’s Demand Deposit Account at
Administrative Agent, and shall, no later than 1:00 p.m., wire transfer such
funds therefrom as may be further requested by Borrower. The failure of any
Lender to advance the proceeds of its Pro Rata Share of any Borrowing required
to be advanced hereunder shall not relieve any other Lender of its obligation to
advance the proceeds of its Pro Rata Share of any Borrowing required to be
advanced hereunder. Absent contrary written notice from a Lender, Administrative
Agent may assume that each Lender has made its Pro Rata Share of the requested
Borrowing available to Administrative Agent on the applicable borrowing date,
and Administrative Agent may, in reliance upon such assumption (but is not
required to), make available to Borrower a corresponding amount. If a Lender
fails to make its Pro Rata Share of any requested Borrowing available to
Administrative Agent on the applicable borrowing date, then Administrative Agent
may recover the applicable amount on demand: (a) from such Lender, together with
interest at the Federal Funds Rate for the period commencing on the date the
amount was made available to Borrower by Administrative Agent and ending on (but
excluding) the date Administrative Agent recovers the amount from such Lender;
or (b) if a Lender fails to pay its amount upon Administrative Agent’s demand,
then from Borrower, within thirteen (13) Business Days after Administrative
Agent’s demand, together with interest at a rate per annum equal to the rate
applicable to the requested Borrowing for the period commencing on the borrowing
date and ending on (but excluding) the date Administrative Agent recovers the
amount from Borrower. The liabilities and obligations of each Lender hereunder
shall be several and not joint, and neither Administrative Agent nor any Lender
shall be responsible for the performance by any other Lender of its obligations
hereunder. Each Lender hereunder shall be liable to Borrower only for the amount
of its respective Commitment.

Section 2.6 Interest; Payment of Interest.

(a) Interest Rate; Interest Payment Dates. Subject to the provisions of
subparagraph (b) below: (i) each LIBOR Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to LIBOR for such Interest Period plus the Applicable Margin; and
(ii) each Prime Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Prime Rate plus the Applicable Margin. Accrued and unpaid interest (A) on
the Loans shall be due and payable in arrears on each Interest Payment Date and
on the Maturity Date, and (B) on any obligation of Borrower hereunder on which
Borrower is in default shall be due and payable at any time and from time to
time following such default upon demand by Administrative Agent. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment.

 

25



--------------------------------------------------------------------------------

(b) Past Due Amounts. If any principal of, or interest on, the Loans is not paid
when due, then (in lieu of the interest rate provided in Section 2.6(a)) such
past due principal and interest on the Loans shall bear interest at the Default
Rate, from the date it was due to, but excluding, the date it is paid.

(c) Determination of Rate. Each change in the rate of interest for any Borrowing
shall become effective, without prior notice to Borrower, automatically as of
the opening of business of Administrative Agent on the date of said change.
Administrative Agent shall promptly notify Borrower and Lenders of the interest
rate applicable to any Interest Period for LIBOR Loans upon determination of
such interest rate. The determination of the LIBOR by Administrative Agent shall
be conclusive in the absence of demonstrable error. At any time that Prime Rate
Loans are outstanding, Administrative Agent shall notify Borrower and Lenders of
any change in the Prime Rate promptly following the public announcement of such
change.

(d) No Setoff, Deductions, etc. All payments of interest shall be made without
any deduction, abatement, set-off or counterclaim whatsoever, the rights to
which are specifically waived by Borrower.

Section 2.7 Notes. The Loans to be made by Lenders to Borrower hereunder need
not be and shall not be, unless otherwise requested by a Lender, evidenced by
the promissory notes of Borrower. In the event that a Lender requests a Note,
such Note shall: (a) be in the amount of the applicable Lender’s Commitment;
(b) be payable to such Lender at Administrative Agent’s Office; (c) bear
interest in accordance with Section 2.6; (d) be in substantially the forms of
Exhibit 2.7(i) attached hereto (with blanks appropriately completed in
conformity herewith); and (e) be made by Borrower. Borrower agrees, from time to
time, upon the request of Administrative Agent or any affected Lender, to
reissue new Notes, in accordance with the terms and in the form heretofore
provided, to any Lender and any Assignee of such Lender in accordance with
Section 9.13, in renewal of and substitution for the Note previously issued by
Borrower to the affected Lender.

Section 2.8 Maturity Date; Payment of Obligations. The principal amount of the
Loans outstanding on the Maturity Date, together with all accrued but unpaid
interest thereon, shall be due and payable on the Maturity Date, together with
all other charges, fees, expenses and other sums due and owing hereunder and
under any other Loan Document.

Section 2.9 Payments of Principal and Prepayments; Mandatory Prepayments.

(a) Payments on the Notes; Payments Generally. No principal amortization is
required hereunder. The unpaid principal amount of each Loan shall be due and
payable on the Maturity Date, as provided in Section 2.8. Except as otherwise
expressly provided herein, all payments by Borrower hereunder shall be made to
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at Administrative Agent’s Office in Dollars and in immediately
available funds not later than 1:00 p.m. on the date specified herein. Funds
received after 1:00 p.m. shall be treated for all purposes as having been
received by

 

26



--------------------------------------------------------------------------------

Administrative Agent on the next Business Day following receipt of such funds
and any applicable interest or fees shall continue to accrue. Each Lender shall
be entitled to receive its Pro Rata Share (or other applicable share as provided
herein) of each payment received by Administrative Agent hereunder for the
account of Lenders on the Obligations. Each payment received by Administrative
Agent hereunder for the account of a Lender shall be promptly distributed by
Administrative Agent to such Lender. If any payment to be made by Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. All payments made on the
Obligations shall be credited, to the extent of the amount thereof is less than
the full amount due on the date of receipt by Administrative Agent of such
funds, in the following manner: (i) first, against all costs, expenses and other
fees (including Attorney Costs) arising under the terms hereof; (ii) second,
against the amount of interest accrued and unpaid on the Obligations as of the
date of such payment; (iii) third, against all principal due and owing on the
Obligations as of the date of such payment; and (iv) fourth, to all other
amounts constituting any portion of the Obligations. Any payment applied to
principal of the Obligations under the preceding sentence shall be applied first
to Prime Rate Loans then outstanding until all Prime Rate Loans have been paid
in full and shall then be applied to LIBOR Loans subject to the Interest Periods
next maturing until the entire amount of such payment has been applied.

(b) Voluntary Prepayments. Borrower may, upon notice to Administrative Agent, at
any time or from time to time, voluntarily prepay Loans in whole or in part
without premium or penalty; provided that: (i) such notice must be received by
Administrative Agent not later than 2:00 p.m. (A) three (3) Business Days prior
to any date of prepayment of LIBOR Loans; and (B) on the date of prepayment of
Prime Rate Loans; (ii) any prepayment of LIBOR Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof; and
(iii) any prepayment of Prime Rate Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date (which shall be a Business Day) and amount of such
prepayment and the Type(s) of Loans to be prepaid. Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by Borrower , Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Maximum Commitment as contemplated by
Section 2.10, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.10. Any prepayment of a
LIBOR Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 2.19.

(c) Mandatory Prepayment.

(i) Excess Loans Outstanding. If, on any day, the Principal Obligation exceeds
the Available Loan Amount (including, without limitation, as a result of an
Exclusion Event), then Borrower shall pay such excess to Administrative Agent,
for the benefit of Lenders, in immediately available funds within (A) two
(2) Business Days of such date, to the extent funds are available in the
Collateral Account or any other account maintained by Borrower with Deutsche
Bank or the Account Bank or (b) fifteen (15) Business Days of such date, to the
extent Borrower must make a Capital Call to fund such payment.

 

27



--------------------------------------------------------------------------------

(ii) Application of Prepayments. Each prepayment of principal of Loans by
Borrower shall be made to the Administrative Agent for the benefit of the
applicable Lenders, pro rata in accordance with the respective unpaid principal
amounts of the Loans held by such Lenders and each payment of interest on Loans
by Borrower shall be made to the Administrative Agent, for the benefit of the
applicable Lenders, pro rata in accordance with the amounts of interest on such
Loans then due and payable to such Lenders.

Section 2.10 Reduction or Early Termination of Commitment. So long as no Request
for Credit Extension is outstanding, Borrower may terminate or reduce the
Maximum Commitment, by giving prior irrevocable written notice to Administrative
Agent of such termination or reduction three (3) Business Days prior to the
effective date of such termination or reduction (which date shall be specified
by Borrower in such notice): (a) in the case of complete termination of the
Maximum Commitment, upon prepayment of all of the outstanding Obligations,
including, without limitation, all interest accrued thereon, in accordance with
the terms of Section 2.9, or (b) in the case of a reduction of the Maximum
Commitment, upon prepayment of the amount by which the Principal Obligation
exceeds the reduced Available Loan Amount resulting from such reduction,
including, without limitation, payment of all interest accrued on such prepaid
amount, in accordance with the terms of Section 2.9; provided that a notice of
termination of the Maximum Commitment delivered by Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by Borrower (by written notice to
Administrative Agent prior to 9:00 a.m. on the specified effective date) if such
condition is not satisfied (subject to payment by Borrower of Administrative
Agent’s and Lenders’ reasonable expenses incurred in connection with such
proposed termination). Notwithstanding the foregoing: (A) any reduction of the
Maximum Commitment shall be in an amount equal to or greater than $5,000,000;
and (B) in no event shall a reduction by Borrower reduce the Maximum Commitment
to $10,000,000 or less (except for a termination of the Maximum Commitment).
Promptly after receipt of any notice of reduction or termination, Administrative
Agent shall notify each Lender of the same. Any reduction of the Maximum
Commitment shall reduce the Commitments of Lenders on a pro rata basis.

Section 2.11 Lending Office. Each Lender may: (a) designate its principal office
or a branch, subsidiary or Affiliate of such Lender as its Lending Office (and
the office to whose accounts payments are to be credited) for any LIBOR Loan;
(b) designate its principal office or a branch, subsidiary or Affiliate as its
Lending Office (and the office to whose accounts payments are to be credited)
for any Prime Rate Loan; and (c) change its Lending Office from time to time by
notice in writing to Borrower. In such event, such Lender shall continue to hold
any Note, if any, evidencing its loans for the benefit and account of such
branch, subsidiary or Affiliate. Each Lender shall be entitled to fund all or
any portion of such Lender’s Commitment in any manner it deems appropriate,
consistent with the provisions of Section 2.5. Notwithstanding anything to the
contrary in the foregoing, if a Lender changes its applicable Lending Office
(other than pursuant to Section 2.15(h) or Section 2.18(e)) and the effect of
such change, as of the date of such change, would be to cause Borrower to become
obligated to pay any additional amount under Sections 2.15 or 2.18, Borrower
shall not be obligated to pay such additional amount.

 

28



--------------------------------------------------------------------------------

Section 2.12 Use of Proceeds. The proceeds of the Credit Extensions shall be
used to finance various Investments and Expenses (all of which Borrower
represent and warrant to Administrative Agent and Lenders, are available for
repayment by the Capital Contributions under the Subscription Agreements) and
for other purposes permitted by the Subscription Agreements and Section 4.8
hereof. Administrative Agent and Lenders shall have no liability, obligation, or
responsibility whatsoever with respect to Borrower’s use of the proceeds of the
Credit Extensions, and Administrative Agent, Lenders shall not be obligated to
determine whether or not Borrower’s use of the proceeds of the Credit Extensions
are for purposes permitted under the Subscription Agreements or Organizational
Documents. Nothing, including, without limitation, any Borrowing, or any
conversion or continuation thereof, shall be construed as a representation or
warranty, express or implied, to any party by Administrative Agent or Lenders as
to whether any Investment or use of proceeds by Borrower is permitted by the
terms of the Subscription Agreements.

Section 2.13 Certain Fees.

(a) Facility Fee. Borrower shall pay to Administrative Agent, for the account of
each Lender in accordance with its Pro Rata Share, a fee in consideration of
establishing and maintaining the Maximum Commitment in the aggregate amount of
seventy five (75) basis points (0.75%) of the Maximum Commitment (the “Facility
Fee”), which Facility Fee is due and payable on the Closing Date. Such Facility
Fee shall be deemed earned and nonrefundable whether or not any Loans are made
and notwithstanding any subsequent reduction or termination of the Maximum
Commitment.

(b) Unused Commitment Fee. Borrower shall pay to Administrative Agent, for the
account of each Lender in accordance with its Pro Rata Share, an unused
commitment fee on a calendar quarterly basis on the average daily amount by
which the Maximum Commitment then in effect exceeds the Principal Obligation
(the “Average Unused Amount”), at the applicable Unused Commitment Fee, payable
in arrears on the tenth (10th) Business Day of the month immediately following
each calendar quarterly period during the term hereof and, if earlier, on the
Maturity Date. Borrower and Lenders acknowledge and agree that the Unused
Commitment Fee payable hereunder is a bona fide unused commitment fee and is
intended as reasonable compensation to Lenders for committing to make funds
available to Borrower as described herein and for no other purposes.

(c) Accordion Facility Fee. In connection with each Accordion Request, Borrower
shall pay a nonrefundable fee (the “Accordion Fee”) to Administrative Agent, for
the benefit of each Lender participating in each Accordion Request in an amount
to be agreed upon in connection with such Accordion Request. The Accordion Fee
shall be deemed fully earned when paid, regardless of whether or not any Loan is
disbursed in whole or in part.

Section 2.14 Computation of Interest and Fees. Interest on Loans and fees shall
be made on the basis of a 360-day year for the actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year), except that

 

29



--------------------------------------------------------------------------------

interest computed by reference to the Prime Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year). Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 9.16, bear interest for one day.

Section 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by Borrower or on account of
any Obligation hereunder or under any other Loan Document shall, except as
required by law, be made free and clear of and without reduction or withholding
for any Indemnified Taxes or (without duplication) Other Taxes; provided, that
if Borrower shall be required by applicable law to deduct any Indemnified Taxes
or Other Taxes from such payments, then: (i) the sum payable shall be increased
as necessary so that after making all required deductions with respect to any
Indemnified Taxes or Other Taxes (including deductions applicable to additional
sums payable under this Section 2.15) Administrative Agent or the applicable
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made; (ii) Borrower shall make such
deductions; and (iii) Borrower shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subparagraph (a) immediately above, Borrower shall, without duplication, timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by Borrower. Borrower shall indemnify Administrative Agent
or the applicable Lender, as the case may be, within fifteen (15) days after
written demand setting forth the amount and the reasons in reasonable detail
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.15) and any penalties, interest and
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, other than those
incurred because of the gross negligence or willful misconduct of Administrative
Agent of the applicable Lender. Administrative Agent or any Lender making an
indemnity claim pursuant to this Section 2.15(c) shall deliver to Borrower, a
certificate (prepared in good faith) setting forth the amount of such payment or
liability and the reasons therefor in reasonable detail, and such certificate
shall be conclusive absent demonstrable error.

(d) Evidence of Payments. Within thirty (30) days after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent, at its address referred to in
Section 9.8 of this Agreement, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

(e) Status of Lenders. To the extent a Lender (and, in the case of a
pass-through entity, any of its beneficial owners) that is entitled to an
exemption from or reduction of

 

30



--------------------------------------------------------------------------------

withholding Tax with respect to payments hereunder or under any other Loan
Document, it shall (and, in the case of a pass-through entity, shall cause its
beneficial owners to) (v) on or prior to the Closing Date in the case of each
Lender that is a signatory hereto, (w) on or prior to the date of the Assignment
and Acceptance pursuant to which such Lender becomes a Lender or the date a
successor Administrative Agent becomes the Administrative Agent hereunder,
(x) on or prior to the date on which any such form or certification expires or
becomes obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it to Borrower and
the Administrative Agent, and (z) from time to time as prescribed by applicable
law or reasonably requested by Borrower or Administrative Agent, (A) deliver to
Borrower (with a copy to Administrative Agent) such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding and
(B) complete any other necessary procedural formalities or provide any other
necessary confirmations as will permit such payments to be made without
withholding or at a reduced rate of withholding. If a payment made to a Foreign
Lender hereunder would be subject to withholding tax imposed by FATCA, such
Foreign Lender shall (and, in the case of a pass-through entity, shall cause its
beneficial owners to) deliver to Borrower, at the time or times prescribed by
law and at such time or times reasonably requested by Borrower, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower as may be necessary for Borrower to comply with
its obligations under FATCA, to determine that such Foreign Lender has or has
not complied with such Foreign Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. In addition, any Lender, if
requested by Borrower or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

(f) Tax Forms. Each Lender shall deliver to Borrower and Administrative Agent
(in such number of copies as shall be requested by the recipient and including
any required attachments) on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of Borrower, but only if such Lender is legally entitled to do so), whichever of
the following is applicable (and including any successor or additional forms
required by the Internal Revenue Service or reasonably requested by the Borrower
in order to secure an exemption from, or reduction in the rate of, U.S.
withholding tax):

(i) duly completed copies of Internal Revenue Service Form W-8BEN, certifying
that such Lender is not a United States person and claiming eligibility for
benefits of an income tax treaty to which the United States is a party;

(ii) duly completed copies of Internal Revenue Service Form W-8ECI, certifying
that the income receivable pursuant to this Agreement is effectively connected
with the conduct of a trade or business in the United States or Form W-9;

 

31



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code: (i) a
certificate to the effect that such Foreign Lender is not: (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code; (2) a “10
percent shareholder” of a Borrower (or applicable Borrower Party) within the
meaning of section 881(c)(3)(B) of the Internal Revenue Code; or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the
Internal Revenue Code; and (ii) two (2) duly completed copies of Internal
Revenue Service Form W-8BEN; or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax or any
other applicable withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made.

(g) Treatment of Certain Refunds. If Administrative Agent or any Lender
determines, in its reasonable discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 2.15, it shall promptly pay to Borrower an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrower under this Section with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of out-of-pocket expenses incurred
directly in respect of such refund of Administrative Agent or any Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund) net of all out-of-pocket
expenses in respect of such refund of Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that Borrower, upon the request of Administrative Agent, any
Lender, as the case may be, agrees to repay the amount paid over to Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority other than penalties, interest or charges attributable to
gross negligence or willful misconduct of Administrative Agent or such Lender)
to Administrative Agent, any Lender, as the case may be, in the event
Administrative Agent or any Lender, as the case may be, is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require Administrative Agent or any Lender, as the case may be, to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to Borrower or any other Person.

(h) Mitigation. Each Lender and Administrative Agent agrees that, upon the
occurrence of any event giving rise to Borrower’s obligation to make a payment
under this Section 2.15 with respect to such Lender or the Administrative Agent,
it will, if requested by Borrower, use commercially reasonable efforts to
mitigate the effect of any such event, including by completing and delivering or
filing any tax related forms that would reduce or eliminate any additional
amounts required to be deducted or withheld or paid by Borrower under this
Section 2.15 and changing the jurisdiction of its applicable lending office if,
in the reasonable judgment of Administrative Agent or Lender, as the case may
be, the making of such a change (i) would avoid the need for, or reduce the
amount of, any such amounts that would be payable or may thereafter accrue and
(ii) would not be materially disadvantageous to its business or operations or
would not require it to incur material additional costs (unless Borrower agrees
to reimburse Administrative Agent or such Lender, as the case may be, for such
reasonable incremental out-of-pocket costs thereof).

 

32



--------------------------------------------------------------------------------

Section 2.16 Illegality. If any Lender reasonably determines that any Legal
Requirement has made it unlawful for such Lender or its applicable Lending
Office to make, maintain or fund LIBOR Loans, or to determine or charge interest
rates based upon LIBOR, then, on notice thereof by such Lender to Borrower and
Administrative Agent, any obligation of such Lender to make or continue LIBOR
Loans or to convert Prime Rate Loans to LIBOR Loans shall be suspended until
such Lender notifies Borrower and Administrative Agent that the circumstances
giving rise to such determination no longer exist. Following receipt of such
notice, all LIBOR Loans of such Lender shall be converted to Prime Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such LIBOR Loans. Upon any
such conversion, Borrower shall also pay accrued interest on the amount so
converted. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.

Section 2.17 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a LIBOR Loan or a
conversion to or continuation thereof that: (a) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such LIBOR Loan; or (b) adequate and reasonable
means do not exist for determining the LIBOR for any requested Interest Period
with respect to a proposed LIBOR Loan, Administrative Agent will promptly so
notify Borrower. Thereafter, the obligation of Lenders to make or maintain LIBOR
Loans shall be suspended until Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice (which it agrees to do promptly upon such
conditions ceasing to exist). Upon receipt of such notice, Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of LIBOR
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Prime Rate Loans in the amount specified therein.

Section 2.18 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, Lenders (except any reserve requirement); or

(ii) impose on Lenders or the London interbank market any other condition
affecting this Agreement or LIBOR Loans made by Lenders;

and the result of any of the foregoing shall be to increase the cost to Lenders
of making or maintaining any LIBOR Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by Lenders hereunder (whether of principal, interest or any other amount), in
each

 

33



--------------------------------------------------------------------------------

case by an amount which such Lender deems to be material, then, within fifteen
(15) Business Days after receipt of written request by Lenders, Borrower will
pay to Lenders such additional amount or amounts as will compensate Lenders for
such additional costs incurred or reduction suffered, provided that, (i) no such
additional amount or amounts are required to be paid by Borrower in respect of a
Change in Law that results in the imposition, amendment or change in the
application or basis of any Indemnified Taxes, Excluded Taxes or Other Taxes,
such Taxes to be dealt with exclusively pursuant to Section 2.15 and (ii) in any
such case, Borrower may elect to convert LIBOR Loans made by any such Lender
hereunder to Prime Rate Loans by giving Administrative Agent at least one
Business Day’s notice of such election, in which case Borrower shall promptly
pay to such Lender, within fifteen (15) Business Days of receipt of such
Lender’s demand, without duplication, amounts theretofore required to be paid to
such Lender pursuant to this Section 2.18(a) and such amounts, if any, as may be
required pursuant to Section 2.19.

(b) Capital Requirements. If any Lender reasonably determines that any Change in
Law affecting such Lender or such Lender’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), in each case by an amount deemed by such Lender to be
material, then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender certifying
(x) that one of the events described in subsection (a) or (b), as the case may
be, has occurred and describing in reasonable detail the nature of such event,
(y) as to the increased cost incurred or reduction suffered resulting from such
event and (z) as to the additional amount or amounts demanded by such Lender and
a reasonably detailed and documented explanation of the calculation thereof, and
delivered to Borrower shall be conclusive absent demonstrable error. Borrower
shall pay such Lender the amount shown as due on any such certificate within
fifteen (15) Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 2.18 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that Borrower shall not be required to compensate any Lender pursuant to the
foregoing provisions of this Section 2.18 for any increased costs incurred or
reductions suffered more than four (4) months prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the four (4)- month period referred to above shall be extended
to include the period of retroactive effect thereof).

 

34



--------------------------------------------------------------------------------

(e) Mitigation. If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any additional
amount to any Lender by Borrower pursuant to this Section 2.18, such Lender
shall promptly notify Borrower and Administrative Agent and shall take such
steps as may reasonably be available to it to mitigate the effects of such
condition or event (which shall include efforts to rebook the Loans held by such
Lender at another Lending Office, or through another branch or an Affiliate, of
such Lender); provided that such Lender shall not be required to take any step
that, in its reasonable judgment, would be materially disadvantageous to its
business or operations or would require it to incur material additional costs
(unless Borrower agrees to reimburse such Lender for the reasonable incremental
out-of-pocket costs thereof).

Section 2.19 Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any actual documented loss, cost
or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any LIBOR Loan on a
day other than the last day of the Interest Period for such LIBOR Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or

(b) any failure by Borrower (for a reason other than the failure of any Lender
to make a Loan) to prepay, borrow, continue or convert any LIBOR Loan on the
date or in the amount notified by Borrower,

in the case of either (a) or (b) above, in an amount equal to the excess, if
any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or converted, or not so borrowed, converted or continued, for the
period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such LIBOR Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurocurrency
market.

Section 2.20 Demand Deposit Account. Borrower shall be required, during the term
hereof, to maintain at Deutsche Bank Trust Company Americas, 345 Park Avenue,
14th Floor East, New York, New York 10154, a separate demand deposit account
(each, a “Demand Deposit Account”), in accordance with standard account
documents of Administrative Agent. On any date a payment is due hereunder,
Borrower shall deposit into such Demand Deposit Account an amount equal to the
difference, if any, between the amount contained therein and the amount due on
such date. Borrower agrees that on the date each payment hereunder is due and
owing hereunder, Administrative Agent is authorized to, and shall, debit the
Demand Deposit Account of Borrower by the amount of the payment owed.

 

35



--------------------------------------------------------------------------------

Section 2.21 Security and the Security Documents.

(a) Capital Commitments and Capital Calls. To secure performance by Borrower of
the payment and performance of the Obligations, Borrower shall grant to
Administrative Agent for the benefit of itself and Lenders, pursuant to the
Security Documents, an exclusive, perfected, first priority security interest
and Lien in and to the Collateral. In order to secure further the payment and
performance of the Obligations and to effect and facilitate right of setoff,
Administrative Agent shall be permitted, in accordance with the Security
Documents, to make any Capital Calls upon the Investors pursuant to the terms of
the applicable Subscription Agreements and this Agreement. Borrower shall
execute and deliver to Administrative Agent the Security Agreement,
substantially in the form of Exhibit 2.21(a)-1 hereto, the Cash Collateral
Agreement (Collateral Account) substantially in the form of Exhibit 2.21(a)-2
hereto, and the Account Control Agreement (together with the Account Bank)
substantially in the form of Exhibit 2.21(a)-3 hereto, subject to the
requirements of subsection (e) of this Section 2.21. Nothing contained herein or
in any other Loan Document shall be deemed to be a release, waiver, discharge or
impairment of this Agreement or such other Loan Document or a release of any
Collateral given or to be given to secure the Obligations under this Agreement
or otherwise in connection herewith (other than a written waiver, release or
amendment executed pursuant to the requirements of Section 9.1), or shall
preclude Administrative Agent or Lenders from exercising their rights hereunder
or under the Security Documents or exercising any power of sale contained
therein in the case of the occurrence and continuance of any Event of Default
hereunder or under any other Loan Document.

(b) No Duty. Notwithstanding anything to the contrary herein contained, it is
expressly understood and agreed that Administrative Agent does not undertake any
duties, responsibilities, or liabilities with respect to Capital Calls or the
proceeds thereof, other than to make such Capital Calls pursuant to a Capital
Call Notice in compliance with the terms of the Organizational Documents of
Borrower and any applicable Investor Documents. Administrative Agent shall not
have any duty to determine or inquire into any happening or occurrence or any
performance or failure of performance of Borrower or any Investor.
Administrative Agent has no duty to inquire into the use, purpose, or reasons
for the making of any Capital Call or with respect to the investment or the use
of the proceeds thereof.

(c) Capital Calls by Borrower. In order that Administrative Agent may monitor
the Collateral and the Unfunded Capital Commitments, Borrower shall not issue
any Capital Call Notice without delivering to Administrative Agent (which
delivery may be via facsimile) promptly following delivery of such Capital Call
Notice to any Investor (which shall in any event be within one (1) Business Day
of delivery thereof), a schedule of such Capital Calls (in form reasonably
satisfactory to Administrative Agent) showing the names of the Investors and the
Capital Contribution being requested for each such Investor, and, upon
Administrative Agent’s reasonable request, copies of the Capital Call Notice for
each Investor from whom a Capital Contribution is being sought; provided, it is
understood that in connection with the delivery of any such information to
Administrative Agent, Borrower need not describe any Investment and may redact
any information relating thereto.

(d) Capital Call Notices. Solely upon the occurrence and during the continuance
of an Event of Default, Administrative Agent, as more specifically set forth in
the Security Documents, may make Capital Calls in accordance with the terms
hereof and send out Capital Call Notices on behalf of Borrower.

 

36



--------------------------------------------------------------------------------

(e) Agreement to Deliver Additional Collateral Documents. Borrower shall deliver
such security agreements, financing statements, assignments, and other
collateral documents, all of which shall be deemed part of the Security
Documents, in form and substance reasonably satisfactory to Administrative
Agent, as Administrative Agent acting on behalf of Lenders may reasonably
request from time to time for the purpose of granting to, or maintaining or
perfecting in favor of Lenders, first priority and exclusive security interests
in any of the Collateral, together with other assurances of the enforceability
and priority of the Liens thereon and assurances of due recording and
documentation of the Security Documents or copies thereof, as Administrative
Agent may reasonably require to avoid material impairment of the liens and
security interests granted or purported to be granted pursuant to the Security
Documents. Notwithstanding anything herein to the contrary, unless the Account
Control Agreement with JPMorgan Chase Bank, N.A. dated as of the Closing Date is
amended by the parties thereto within forty-five (45) days of the Closing Date
as required by Administrative Agent to incorporate provisions providing for a
freeze of the Collateral Account upon receipt by JPMorgan Chase Bank, N.A., as
Account Bank from Administrative Agent of a “Shifting Control Notice” prior to
the “Effective Time” (as both such terms are defined therein), Borrower shall
transfer the Collateral Account from JPMorgan Chase Bank, N.A. to Deutsche Bank,
as Account Bank within ninety (90) days of the Closing Date, and the Blocked
Account Control Agreement dated as of the Closing Date with JPMorgan Chase Bank,
N.A. shall be terminated and replaced by an account control agreement among
Administrative Agent, Borrower and Deutsche Bank, as the Account Bank, in form
and substance acceptable to Administrative Agent.

(f) Collateral Accounts; Capital Calls. Borrower shall direct that all Investors
wire-transfer to the Collateral Account, or to such other accounts as are agreed
by Administrative Agent and Borrower, all monies or sums paid or to be paid by
any Investor as Capital Contributions as and when Capital Commitments are called
pursuant to the Capital Call Notices. In addition, Borrower shall, upon receipt,
deposit in the applicable Collateral Account described above any payments and
monies that Borrower receives directly from any Investor as Capital
Contributions.

(g) Acknowledgment Letters. Borrower shall provide an Acknowledgment Letter duly
executed by each Eligible Investor (and in respect of any Subsequent Investor
that is an Eligible Investor shall provide duly executed by such Subsequent
Investor), substantially in the form attached hereto as Exhibit 2.21(g)-1.
Borrower shall provide notice to each Investor that is not an Eligible Investor
of the grant by Borrower of security interests granted pursuant to the Security
Documents, which notice may be made by Borrower pursuant to disclosure thereof
in Borrower’s next relevant SEC filings to be made following the Closing Date.

(h) Rights under Organizational Documents. Except as permitted in Section 5.10
hereof, Borrower agrees that until the Commitments have expired or terminated
and the principal of and interest on each Loan and all fees payable hereunder
have been paid in full in cash, (i) Borrower hereby irrevocably waives and
agrees not to assert against Administrative Agent or any Lender or avail itself
of the use of (A) any provision of Borrower’s Organizational Documents or any
Subscription Agreement that would permit Borrower to waive, cancel, release or
terminate, in whole or in part, the Unfunded Capital Commitments; or (B) any
discretionary provision of Borrower’s Organizational Documents or any
Subscription Agreement that would permit the Investors or any other Persons to
limit calls for payment of Unfunded Capital

 

37



--------------------------------------------------------------------------------

Commitments; (ii) Administrative Agent or any Lender shall be entitled to the
benefit of Borrower’s Organizational Documents and the Subscription Agreements
to the extent that such documents set forth rights or remedies in respect of
Unfunded Capital Commitments.

SECTION 3

REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loans, Borrower represents and warrants to
Administrative Agent and Lenders that:

Section 3.1 Organization and Good Standing of Borrower and Investment Adviser.

(a) Borrower is a corporation duly formed, validly existing and in good standing
under the laws of the State of Delaware, has all requisite corporate power and
authority, and has obtained all governmental licenses, authorizations, consents
and approvals required, to own its property and assets and carry on its business
as now conducted or as presently proposed to be conducted except to the extent
such failure could not reasonably be expected to have a Material Adverse Effect,
and has been duly qualified and is in good standing in every jurisdiction in
which the failure to be so qualified and/or in good standing could reasonably be
expected to have a Material Adverse Effect.

(b) The Investment Adviser is a limited liability company, duly formed, validly
existing and in good standing under the laws of the State of Delaware, has all
requisite limited liability company powers, and has obtained all governmental
licenses, authorizations, consents and approvals required, to own its property
and assets and carry on its business as now conducted or as presently proposed
to be conducted, except to the extent such failure could not reasonably be
expected to have a Material Adverse Effect, and has been duly qualified and is
in good standing in every jurisdiction in which the failure to be so qualified
and/or in good standing could reasonably be expected to have a Material Adverse
Effect.

(c) Each Subsidiary of Borrower whose assets are material to the assets of
Borrower and its Subsidiaries as a whole (a “Material Subsidiary”) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite corporate, partnership or
limited liability company (as the case may be) power and authority, and has
obtained all governmental licenses, authorizations, consents and approvals
required, to own its property and assets to carry on its business as now
conducted except to the extent such failure could not reasonably be expected to
have a Material Adverse Effect, and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing could reasonably be expected to have a Material Adverse Effect.

Section 3.2 Authorization and Power. The Transactions are within the power and
authority of Borrower. Borrower has the power and authority to execute, deliver
and carry out the terms and provisions of each of the Loan Documents to which it
is a party. All necessary action on the part of Borrower has been taken
(including, if required, by partners, directors, stockholders, managers, or
members, as applicable) to authorize the Transactions. Borrower has duly
executed and delivered each Loan Document to which it is a party or which it has
executed in a representative capacity on behalf of another party, and each such
Loan Document constitutes

 

38



--------------------------------------------------------------------------------

the legal, valid and binding obligation of Borrower enforceable in accordance
with its terms, except as enforceability may be limited by Debtor Relief Laws,
or general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

Section 3.3 No Conflicts or Consents. Neither the execution, delivery or
performance by or on behalf of Borrower of the Loan Documents, nor compliance by
Borrower with the terms and provisions of any Loan Document to which it is a
party, as the case may be, nor the consummation by it of the transactions
contemplated by the Loan Documents (including the borrowing of the Loans
hereunder), (a) will contravene in any material respect any applicable provision
of any material law, statute, rule, regulation, order, writ, injunction or
decree of any Governmental Authority, (b) will conflict in any material respect
with or result in any breach of, any material terms, covenants, conditions or
provisions of, or constitute a material default under, or result in the creation
or imposition of (or the obligation to create or impose) any Lien (except a Lien
arising pursuant to the Loan Documents in favor of the Administrative Agent or
Lenders) upon any of the property or assets of Borrower or any of its
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust, or
other material agreement or instrument, including any Subscription Agreement or
any Organizational Document, to which Borrower or any of its Subsidiaries is a
party or by which it or any of its property or assets is bound or to which it is
subject, or give rise to a right thereunder to require any payment to be made by
Borrower, to the extent that any of the foregoing could reasonably be expected
to have a Material Adverse Effect, or (c) will contravene or cause a default
under Borrower’s Organizational Documents.

Section 3.4 Priority of Liens; Transfers. (i) The Security Documents create, as
security for the Obligations, valid and enforceable, perfected first priority
security interests in and Liens on all of the Collateral in favor of the
Administrative Agent as agent for the benefit of Lenders, subject to no other
Liens, except as enforceability may be limited by Debtor Relief Laws, or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law, (ii) such security interests in and Liens on such
Collateral are superior to and prior to the rights of all third parties in such
Collateral, (iii) each Lien in favor of the Administrative Agent referred to in
this Section is and shall be the sole and exclusive Lien on the Collateral
subject thereto, (iv) Borrower has not granted or created (and has not
authorized any other Person to grant or create) any other Liens on any such
Collateral, whether junior, equal or superior in priority to the Liens created
by the Loan Documents (other than Liens in an Investor’s interest in Borrower
arising under the Investor’s Subscription Agreement securing in favor of
Borrower the Unfunded Capital Commitment obligations of such Investor), and
(v) Borrower has not given its consent to any such Investor’s grant of a
security interest in, or other encumbrance of, such Investor’s interest in
Borrower (other than the Liens referred to in the preceding clause). As of the
Closing Date, Borrower has not given its consent to any Investor’s Transfer of
all or any portion of any Investor’s Unfunded Capital Commitment.

Section 3.5 Financial Condition. Borrower has delivered to Administrative Agent
copies of its financial statements, including, without limitation, its balance
sheet and statement of cash flows, dated as of [June 30], 2011, and the related
statements of income (if any); such financial statements fairly present in all
material respects the financial condition of Borrower as of such date and have
been prepared in accordance with GAAP (subject to normal year-end adjustments
and the absence of footnote disclosure). Since the date thereof, there has been
no change that could reasonably likely have a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

Section 3.6 Full Disclosure. All information heretofore furnished by Borrower to
Administrative Agent or any Lender in writing for purposes of or in connection
with this Agreement, any other Loan Document or any transaction contemplated
hereby is, and all such information hereafter furnished by Borrower to
Administrative Agent or any Lender will be, true and accurate in all material
respects when taken as a whole on the date as of which such information is
stated or deemed stated, and did not contain any untrue statement of material
fact or omit to state any material fact necessary to make the statements herein
or therein, in light of the circumstances under which they were made, not
materially misleading as of the date such information was furnished to the
Administrative Agent or any Lender and as of the Closing Date.

Section 3.7 No Default. No Potential Default or Event of Default has occurred
and is continuing. There is no default by Borrower under any Organizational
Document of Borrower or by Borrower under any Subscription Agreement that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Borrower is not in default in any material respect
beyond any applicable grace period under or with respect to any of its
Organizational Documents or any indenture, agreement, instrument or undertaking
to which it is a party or by which it or any of its property is bound, the
existence of which default, individually or in the aggregate, could reasonably
be expected to confer any rescission remedy in respect of any Investor’s
Subscription Agreement (without, for this purpose, giving effect to any waivers
of defenses by such Investor), or otherwise result in a Material Adverse Effect.
No Investor is in default in payment of its Capital Commitment or in any other
material respect beyond any applicable grace period under or with respect to any
Subscription.

Section 3.8 No Litigation.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Borrower,
threatened against or affecting Borrower or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement, any other Loan Document, any
Subscription Agreement, the offering or sale of interests in Borrower, any
Organizational Document of Borrower or the Transactions or the use of proceeds
of the Facility.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, Borrower (i) has not failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has not
become subject to any Environmental Liability or (iii) has not received notice
of any claim with respect to any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

Section 3.9 Taxes. Borrower has timely filed or caused to be filed all tax
returns and reports required to have been filed and has paid or caused to be
paid all taxes required to have

 

40



--------------------------------------------------------------------------------

been paid by it, except (a) taxes that are being contested in good faith by
appropriate proceedings and for which Borrower has set aside on its books
adequate reserves, or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.10 Chief Executive Office; Records. The jurisdiction of organization,
principal office, chief executive office and principal place of business of
Borrower is located as specified in Schedule 3.10.

Section 3.11 ERISA Compliance.

(a) Except as would not constitute or reasonably be expected to result in a
Material Adverse Effect, (i) to the extent that Borrower’s assets constitute
“plan assets” subject to Title I of ERISA or Section 4975 of the Internal
Revenue Code, nor the Investment Adviser (or any successor investment adviser of
Borrower) has effectuated any transaction that directly or indirectly has caused
or shall cause a non-exempt prohibited transaction under Section 406(a) of ERISA
or Section 4975 of the Internal Revenue Code, and (ii) to the extent that
Borrower’s assets constitute “plan assets” which are subject to Title I of
ERISA, Borrower has operated in accordance with the requirements of Title I of
ERISA.

(b) Borrower has not taken any action, or omitted to take any action, which,
assuming compliance with the terms of any agreement applicable to it, has given
rise to or could give rise to a non-exempt prohibited transaction under
Section 4975(c)(1)(A)-(D) of the Internal Revenue Code or Section 406(a) of
ERISA) (or, with respect to any Governmental Plan Investor, under any similar
Legal Requirement) that could reasonably be expected to subject any Lender to
any material tax or material penalty on prohibited transactions imposed under
Section 406(a) of ERISA, Section 4975 of the Internal Revenue Code or
Section 502(i) of ERISA (or, with respect to any Governmental Plan Investor,
such other Legal Requirement).

(c) To the extent applicable and necessary, assuming compliance with the terms
of the agreements applicable to it, each Loan being made by the Lenders pursuant
to this Agreement and the transactions contemplated hereunder qualify, or will
qualify at such time that a Loan would otherwise constitute a prohibited
transaction under Section 4975(c)(1)(A)-(D) of the Internal Revenue Code or
Section 406(a) of ERISA, for a prohibited transaction exemption under at least
one of the exemptions contained in: (i) Section 408(b) of ERISA; (ii) a
prohibited transaction class exemption issued by the United States Department of
Labor, including, without limitation, the prohibited transaction class exemption
set forth in PTE 84-14, 49 Federal Register 9494, as amended; or (iii) any other
applicable exemption.

Section 3.12 Compliance with Legal Requirements. Borrower is in compliance with
all Legal Requirements applicable to it or its property, including all building
and zoning ordinances and codes, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.13 Structure. The sole investment adviser of Borrower is Investment
Adviser. The Advisory Agreements remain in full force and effect and constitute
the legally binding, valid and enforceable obligations of Borrower. The
Commitment Period Termination Date has not yet occurred, nor has any event
which, with the giving of notice or lapse of time, would constitute the
Commitment Period Termination Date or any other acceleration event, occurred.
The contractual term of Borrower shall extend beyond the date of satisfaction of
all Obligations of Borrower.

 

41



--------------------------------------------------------------------------------

Section 3.14 Capital Commitments and Contributions.

(a) Borrower has delivered to Administrative Agent in Borrower’s Closing
Certificate required under Section 6.1(i) hereof, information setting forth,
individually in respect of each Investor and in the aggregate for all of the
Investors, (i) the amount of such Investor’s (A) “Capital Commitment” as such
term is defined in the applicable Subscription Agreement as in effect on the
date hereof, (B) Unused Capital Commitment, (ii) the aggregate amount of (A) any
Capital Calls made to such Investor, (B) any Capital Calls that have been paid
by such Investor and (C) any Capital Calls made to such Investor that remain to
be paid, indicating separately which such Capital Calls are past due and which
are not, in each case under this clause (ii) indicating whether such Capital
Call was for payment of such Investor’s “Capital Commitment” as such term is
defined in the applicable Subscription Agreement as in effect on the date
hereof. The Closing Certificate also indicates which Investors, if any, to the
knowledge of Borrower are (i) organized under the laws of any jurisdiction other
than the United States of America or any state thereof (and, if so, the
jurisdiction of organization and of the current legal domicile of such Investor)
or (ii) a Governmental Authority or an instrumentality of a Governmental
Authority or majority owned by a Governmental Authority or otherwise entitled to
any sovereign or other immunity in respect of itself, its property or any
litigation in any jurisdiction, court, or venue. A copy of the Subscription
Agreement of each Investor in the form accepted by Borrower has been furnished
to the Administrative Agent (including any Side Letter Agreement between any
Investor and Borrower), each of which is in the form previously furnished to the
Administrative Agent except for the completion of blank spaces, the date and the
name of the Investor. No Side Letter Agreement or other agreement between
Borrower and any Investor, if treated as an amendment of the Subscription
Agreement of any Investor as constituted without giving effect to such Side
Letter Agreement, would result in any of the changes or other effects prohibited
under Section 5.1.

(b) The Ownership Interests for which Investors have subscribed pursuant to
their Subscription Agreements have been issued in the full amount so subscribed
as if fully paid by each such Investor upon acceptance of its subscription. No
additional Ownership Interests or certificates representing the same will be
issued in respect of any Investor’s Capital Commitment.

(c) Borrower has the authority under the relevant Organizational Documents of
Borrower or the Subscription Agreements or otherwise, acting alone and without
consent of any other Person, to call for payments in respect of the Unfunded
Capital Commitments of any Investor. Each Person by which action must be taken,
or the consent or approval of which is required, in order to call for payments
in respect of the Unfunded Capital Commitments of any Investor, is a party to
this Agreement.

(d) Assuming that each Investor has duly executed and delivered its Subscription
Agreement, the applicable Subscription Agreement and its Acknowledgment Letter
and had all necessary power and authority to do so, then each Investor’s
Subscription Agreement and its

 

42



--------------------------------------------------------------------------------

Acknowledgment Letters constitutes the legal, valid and binding obligation of
such Investor, enforceable against such Investor in accordance with its terms,
subject to (i) Debtor Relief Laws with respect to, the Investor, and
(ii) general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

(e) The Ownership Interests in Borrower has been offered and sold in the manner
and under the circumstances contemplated by the Private Placement Memorandum and
the Subscription Agreements.

(f) To the best of Borrower’s knowledge, as of the Closing Date, and as of each
later date on which a representation under this Section 3.14 is made or deemed
made, no Investor has any defense, set-off, counterclaim, or other claim or
right of any kind (collectively, a “Defense”) against its obligation to pay its
Unfunded Capital Commitment upon call therefor, nor does there exist any
circumstance that with or without the passage of time or the giving of notice
would constitute such a Defense, except as may be disclosed on the certificate
referred to in subsection (a) of this Section 3.14 or on a supplement thereto
that has been delivered to the Administrative Agent.

(g) Borrower shall have received payment of at least 10% of the amount of the
Capital Commitments as of August 31, 2011.

Section 3.15 Fiscal Year. The fiscal year of Borrower ends on each December 31.

Section 3.16 Margin Stock. No proceeds of any Credit Extension will be used to
purchase or carry any Margin Stock in violation of Regulation U.

Section 3.17 Insurance. Borrower has, with respect to its properties and
business, insurance covering risks, in amounts, with deductibles or other
retention amounts, and with carriers, which meet the requirements of
Section 4.10 hereof as of the Closing Date.

Section 3.18 Anti-Money Laundering. Borrower has conducted due diligence with
respect to each Investor (each, a “Fund Party” and collectively, the “Fund
Parties”) such that Borrower has formed a reasonable belief that Borrower knows
the true identity of each applicable Fund Party. To Borrower’s knowledge, no
applicable Fund Party’s funds used in connection with this transaction are
derived from illegal or suspicious activities. To Borrower’s knowledge, none of
the applicable Fund Party’s names are contained on any list of “Specially
Designated Nationals” maintained by the Office of Foreign Assets Control of the
United States Department of Treasury (“OFAC”), nor is the applicable Fund Party
citizen or resident of a country where sanctions enforced by OFAC prohibit
transactions with such citizens or residents, nor is the applicable Fund Party a
person (i) whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001,
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) who engages in
any dealings or transactions prohibited by Section 2 of such Executive Order,
or, to the Fund Party’s knowledge, is otherwise associated with any such person
in any manner violative of such Section 2, or (iii) whose activities regarding
this transaction are otherwise prohibited under any other OFAC regulation or
OFAC-related executive order.

 

43



--------------------------------------------------------------------------------

Section 3.19 Solvency. On the date hereof and after and giving effect to the
Loans occurring on the date hereof or such other date as Loans requested
hereunder are made, and the disbursement of the proceeds of such Loans pursuant
to Borrower’s instructions, Borrower is and will be Solvent.

Section 3.20 No Setoff. Other than the statutory right of setoff provided by
applicable Legal Requirements, to Borrower’s best knowledge, there exists no
right of setoff, deduction or counterclaim on the part of Borrower against
Administrative Agent, any Lender or any of their Affiliates.

Section 3.21 Subscription Facility, Duration of Investor Commitments. This
Facility constitutes a financing under Section 2.02 of the Subscription
Agreements and Lenders are entitled to the benefit of provisions thereof
relating thereto. The Investors will remain obligated to honor calls for payment
of Unfunded Capital Commitments to be used to discharge Obligations for a period
ending not earlier than the discharge in full of the Obligations.

Section 3.22 Private Placement Memorandum. Prior to the date hereof, Borrower
has delivered to Administrative Agent a true and correct copy of the Private
Placement Memorandum.

Section 3.23 Investment Company Act.

(a) Borrower is an “investment company” that has elected to be regulated as a
“business development company” within the meaning of the Investment Company Act
and intends to qualify as a RIC by filing an election to do so on the first
filing of its tax return.

(b) The business and other activities of Borrower and its Subsidiaries,
including the incurrence of the Loans hereunder, the application of the proceeds
and repayment thereof by Borrower and the consummation of the Transactions
contemplated by the Loan Documents do not result in a violation or breach in any
material respect of the applicable provisions of the Investment Company Act or
any rules, regulations or orders issued by the SEC thereunder.

SECTION 4

AFFIRMATIVE COVENANTS

So long as Lenders have any commitment to lend hereunder, and until payment in
full of the Obligations, Borrower hereby agrees that, unless Administrative
Agent on behalf of the Required Lenders shall otherwise consent in writing
(unless the approval of Administrative Agent alone or a different percentage of
Lenders is expressly permitted below):

Section 4.1 Financial Statements, Reports and Notices. Borrower shall deliver to
Administrative Agent (except to the extent Borrower notifies Administrative
Agent that such item has been filed with the SEC) the following:

(a) As soon as available and in any event within one hundred and twenty
(120) days after the end of each fiscal year of Borrower audited financial
statements of Borrower (with supporting schedules in form satisfactory to
Administrative Agent), including a balance sheet of Borrower and its
consolidated Subsidiaries as of the end of such fiscal year and the related

 

44



--------------------------------------------------------------------------------

statements of operations, change in net assets, and cash flows for such fiscal
year, setting forth in each case in comparative form (commencing with the first
fiscal year for which Borrower had a corresponding prior fiscal period) the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such financial statements present fairly
in all material respects the financial condition and results of operations of
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied.

(b) As soon as available and in any event within sixty (60) days after the end
of each of the first three fiscal quarters of each fiscal year of Borrower, a
balance sheet of Borrower and its consolidated Subsidiaries as of the end of
such quarter and the related statements of operations, changes in net assets,
and cash flows for such quarter and for the portion of Borrower’s fiscal year
ended at the end of such quarter, setting forth in each case in comparative form
(commencing with the first fiscal quarter for which Borrower had a corresponding
quarter in the prior fiscal year) the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, together with supporting schedules in form reasonably satisfactory
to Administrative Agent.

(c) At the times required for the delivery of each set of financial statements
referred to in Section 4.1(a) or 4.1(b) and with each Borrowing, a certificate
of a Responsible Officer of Borrower (the “Borrowing Base Certificate”)
substantially in the form attached as Exhibit 4.1(c), (i) setting forth the
respective Unused Capital Commitments of each Investor and a calculation of the
Available Loan Amount (all as of the end of the most recently completed calendar
quarter), (ii) specifying, to the Borrower’s actual knowledge, changes, if any,
in the names or identities of Investors, (iii) certifying, to the actual
knowledge of such Person, as to any Exclusion Event that has occurred with
respect to any Eligible Investor, or to the effect that no such event has
occurred, (iv) reporting any failure of an Investor to make (if such failure has
not been cured within two (2) Business Days), or any change in its obligation to
make, any Capital Contribution or any payment in respect thereof, or any similar
change in the status of any Investor (or its Sponsor, Responsible Party or
Credit Provider, as applicable), and specifying in each case the details
thereof, including, in the case of such failure to make any Capital
Contribution, the number of days such failure has been ongoing and (v) listing
all Subsequent Investors who have not satisfied each of the requirements of
Section 5.4, and reporting any changes of address for notices to Investors,
changes in relative percentages of Capital Commitments of Investors, and any
other changes in information relevant to giving any Capital Call Notice;
provided that upon the reasonable request of Administrative Agent, Borrower
shall deliver a Borrowing Base Certificate. Any representation or certification
in connection with this Agreement as to the inclusion of a particular Eligible
Investor in the Borrowing Base, including with respect to its credit rating and
any Exclusion Event, will be made to the actual knowledge of the Borrower.

(d) Simultaneously with the delivery of each set of financial statements
referred to in Section 4.1(a) or 4.1(b), a certificate of the individual
performing the functions of chief financial officer or the chief accounting
officer for Borrower substantially in the form attached as Exhibit 4.1(d) (a
“Compliance Certificate”), (i) certifying (x) that such financial statements
fairly present in all material respects the financial condition and the results
of operations, change in net assets,

 

45



--------------------------------------------------------------------------------

and cash flows of Borrower and its consolidated Subsidiaries on the dates and
for the periods indicated, in accordance with GAAP consistently applied,
subject, in the case of interim financial statements, to normally recurring
year-end adjustments and the absence of footnotes, and (y) that such officer of
Borrower, has reviewed the terms of the Loan Documents and has made, or caused
to be made under his or her supervision, a review in reasonable detail of the
business and condition of Borrower during the period covered by such financial
statements and that on the basis of such review of the Loan Documents, the
Capital Commitments of the Investors, the use of the proceeds of the Loans and
the business and condition of Borrower, to the actual knowledge of such officer,
no Potential Default has occurred or, if any such Potential Default has
occurred, specifying the nature and extent thereof and, if continuing, the
action the Credit Parties are taking or propose to take in respect thereof and
(ii) providing detail as respects compliance with (or with respect to 7.1(o), no
default under) Sections 4.14, 4.15, 5.8 and 7.1(o) including calculations with
respect thereto and an updated schedule of all outstanding Permitted Other
Indebtedness.

(e) A certificate of a Responsible Officer of Borrower, setting forth the
details thereof and the action that the affected Person(s) is taking or proposes
to take with respect thereto: (i) promptly and in any event within three
(3) Business Days after Borrower or Investment Adviser obtains knowledge of any
of the following events: (A) any Potential Default or Event of Default that is
then continuing, (B) any litigation or governmental proceeding pending or
threatened against or involving Borrower or Investment Adviser or (to the extent
known to Borrower or Investment Adviser) any Subsidiary of Borrower, as to which
there is a reasonable possibility of an adverse determination and which, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (C) any payment default that
is then continuing under any Material Indebtedness of Borrower, (D) any event of
default or breach with respect to Permitted Other Indebtedness, which results in
the right of the lender with respect thereto to accelerate or demand repayment
thereof, or (E) any other event, act or condition which, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
and (ii) promptly and in any event within two (2) Business Days after the
occurrence of any of the following events as to an Investor or Investors (or
their Sponsors, Responsible Parties or Credit Providers, as applicable) having
aggregate Capital Commitments that are greater than five percent (5%) of
Borrower’s aggregate Capital Commitments: (A) any failure to timely pay (such
failure not being cured by the time of delivery of such certificate); or (B) any
change in (or repudiation or assertion of any defense to) its obligation to make
any payment in respect of such Investor’s Capital Commitment to Borrower or any
such Investor or Investors becoming a “defaulting investor” or equivalent status
in respect of its capital commitment to any other investment program sponsored
by any Affiliate of Borrower or Investment Adviser, specifying in each case the
details thereof.

(f) To the extent not otherwise provided hereunder, (x) promptly upon the
sending thereof to Investors or filing with the SEC, copies of all financial
statements, material reports, material notices and other material information
relating to Borrower so sent, and (y) promptly upon the receipt thereof, copies
of notices from the SEC or any other Governmental Authority with authority to
regulate the Borrower of any investigation of, or action being instituted
against, Borrower with respect to its financial condition or operations, or its
compliance with any material Legal Requirement applicable to the material
operation of its business.

 

46



--------------------------------------------------------------------------------

(g) Promptly upon the receipt thereof by Borrower or the Investment Adviser from
any Investor, copies of written notices of default, notices of the election or
exercise of rights or remedies under any Organizational Document or Subscription
Agreement and notices of breach or fraud committed in connection with any
Subscription Agreement or the Organizational Document of Borrower.

(h) Promptly and in any event within three (3) Business Days after Borrower or
the Investment Adviser obtains actual knowledge of any of the following events,
a certificate of a Responsible Officer of such Person, specifying the nature of
such condition and such Person’s and, if such Person has actual knowledge
thereof, the proposed initial response thereto: (i) the receipt by Borrower of
any written communication, whether from a Governmental Authority that alleges
that Borrower is not in compliance with any applicable Environmental Law,
(ii) Borrower or the Investment Adviser shall receive written notice of any
pending or threatened claim against Borrower in respect of any Environmental
Liability or (iii) Borrower or the Investment Adviser obtains actual knowledge
of any release, emission, discharge or disposal of any Hazardous Materials that
is likely to form the basis of any claim against Borrower in respect of any
Environmental Liability and such noncompliance, claim, release, emission,
discharge or disposal, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

(i) Promptly and in any event within three (3) Business Days after Borrower
admits a Subsequent Investor (including as an assignee of an Investor) or has a
change in the interest of any existing Investor, a notice setting forth (i) the
identity of such new Investor and all Basic Call Information as to such new
Investor, (ii) any changes in Basic Call Information as to any Investors,
including any changes in the interests of existing Investors (including those
resulting from the admission of any new Investor, those resulting from a Capital
Commitment Increase and those resulting from any other change in any interest of
any existing Investor), and, to the extent not previously reported hereunder,
any amounts that are to be added to the Unused Capital Commitments of any
Investors in connection with the making of any Distribution to Investors by
Borrower, and any amount by which the Unused Capital Commitment of any Investors
is to be reduced in connection with the retention of any amount otherwise
distributable by Borrower; and (iii) which of the Investors are ERISA Investors
or Bank Holding Company Act Investors; provided, that nothing herein shall be
deemed to imply or constitute consent to the Transfer by any existing Investor
of any interest in Borrower.

(j) Upon the sending of a Capital Call Notice, (i) copies of such Capital Call
Notices to the extent required under Section 2.21(c) and (ii) a calculation of
the Borrowing Base assuming each Investor complies with its obligation to fund
its Unused Capital Commitment pursuant to such Capital Call Notice.

(k) Promptly and in any event within three (3) Business Days after Borrower
obtains actual knowledge of the occurrence of an Exclusion Event concerning any
Eligible Investor (or its Sponsor, Responsible Party or Credit Provider, as
applicable) or the occurrence of any other event that causes a reduction in the
Borrowing Base, a notice of Borrower setting forth (i) a brief description of
such Exclusion Event or other change or occurrence, (ii) a calculation of the
Borrowing Base setting forth the Unfunded Capital Commitments of the Investors
after taking into account such Exclusion Event or other change, and (iii) a
calculation of the amount (if any) that Borrower is required to repay (and/or
deposit as cash collateral) pursuant to Section 2.9 as a result of such
Exclusion Event or other change or occurrence.

 

47



--------------------------------------------------------------------------------

(l) Promptly and in any event within three (3) Business Days after Borrower
obtains actual knowledge thereof, any Bank Holding Company Act Investor shall
hold more than 24.9% of the Shares in Borrower, a notice setting forth the
affected Investor and in each case the details thereof.

(m) Immediately upon the date Borrower gives notice to the Investors of the
Commitment Period Termination Date, (i) notice of the occurrence of the
Commitment Period Termination Date, (ii) a Borrowing Base Certificate, and
(iii) a certification that the Unfunded Capital Commitments available following
the Commitment Period Termination Date (as reflected in the Borrowing Base
Certificate delivered pursuant to subsection (ii) above) shall remain available
in accordance with the terms of the Subscription Agreements.

(n) Immediately thereupon, notice of the occurrence of a Key Person Event and
any advice by Borrower to the Investors contemplated by the definition in the
applicable Subscription Agreement of the term “Commitment Period” (together with
a copy thereof).

(o) [Intentionally Omitted].

(p) Promptly following any request therefor, such additional information
regarding Borrower or any Subsidiary of any of the foregoing or compliance with
the terms of this Agreement or the other Loan Documents as the Administrative
Agent may reasonably request and which information is in the possession or
control of Borrower, or can be obtained without unreasonable effort.

Section 4.2 Payment of Obligations, Taxes. Borrower will, and will cause each of
its Subsidiaries to, pay and discharge, at or before maturity, all of its
respective material obligations and liabilities, including any obligation
pursuant to any agreement by which it or any of its properties is bound and any
tax liabilities, except where (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings diligently pursued,
(ii) Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (iii) the failure to make such
payment pending such contest could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 4.3 Maintenance of Existence and Rights. Borrower shall do or cause to
be done all things necessary to preserve and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges, authorizations,
qualifications and accreditations material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation or
other transaction expressly permitted under Section 5.1.

Section 4.4 Issuance of Capital Call Notices. Borrower shall issue Capital Call
Notices in a manner required to permit Borrower to satisfy its Obligations
hereunder as and when due. Borrower shall establish and maintain with the
Account Bank the Collateral Account into which all Capital Contributions
contributed by the Investors in Borrower shall be deposited and maintained until
application of the same in accordance with this Agreement and the Security
Agreement. Borrower will not accept any payment of Unfunded Capital Commitments
other than in immediately available funds to the Collateral Account.

 

48



--------------------------------------------------------------------------------

Section 4.5 Compliance with Organizational Documents. Borrower will, and will
cause each of its Subsidiaries to, comply with all obligations contained in the
Subscription Agreements, including, but not limited to, the investment
restrictions contained in the applicable Subscription Agreement. Borrower will
engage only in business of the type contemplated by its Organizational Documents
as in effect on the Closing Date.

Section 4.6 Books and Records; Access. Borrower will keep proper books of record
and account in which full, true and correct entries shall be made of all
material financial matters and transactions in relation to its business and
activities; and will permit representatives of the Administrative Agent or any
Lender (upon reasonable advance notice to Borrower) to visit and inspect any of
its properties, to examine and make abstracts from any of its books and records
and to discuss its affairs, finances and accounts with its officers, employees
and independent public accountants, all at such reasonable times and as often as
reasonably requested.

Section 4.7 Compliance with Law. Borrower will, and will cause each of its
Subsidiaries to, comply with all applicable Legal Requirements (including ERISA,
Environmental Laws, and all zoning and building codes with respect to Real
Estate Assets) except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.8 Use of Proceeds. All proceeds of the Credit Extensions will be used
by Borrower to provide financing or refinancing for Investments permitted under
the Organizational Documents of Borrower, including Expenses, and for working
capital and general purposes of Borrower, all in accordance with Borrower’s
Organizational Documents and this Agreement.

Section 4.9 Insurance.

(a) Borrower will, and will cause each of its Material Subsidiaries to, keep and
maintain all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

(b) Borrower (i) shall maintain, and cause each of its Material Subsidiaries (to
the extent that the failure to do so could reasonably be expected to have a
Material Adverse Effect) to, maintain, with financially sound and reputable
insurers, insurance in such amounts and against such risks as are customarily
maintained by reputable companies under similar circumstances, and (ii) shall
furnish to the Administrative Agent from time to time, upon reasonable written
request, copies of certificates of insurance under which such insurance is
issued and such other information relating to such insurance as any Lender or
the Administrative Agent may reasonably request.

Section 4.10 Investment Policies. Borrower shall at all times be in compliance
with its Investment Policies, except to the extent that the failure to so comply
could not reasonably be expected to result in a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

Section 4.11 Investor Financial and Rating Information; Contacting Investors.
Upon the reasonable request of Administrative Agent, Borrower shall request, to
the extent such information is available to Borrower for delivery to Lenders,
from each Investor, financial information required under the applicable
Subscription Agreement, as agreed from time to time with Administrative Agent,
and shall, upon receipt of such information, promptly deliver same to
Administrative Agent, or shall promptly notify Administrative Agent of its
failure to timely obtain such information. Borrower will promptly notify
Administrative Agent in writing (but in no event later than three (3) Business
Days) after becoming aware of any decline in the rating of any Eligible
Investor, or other similar change in the status of any Eligible Investor.
Without the prior written consent of Borrower, neither Administrative Agent nor
any Lender shall contact any Investor other than during an Event of Default to
the extent permitted hereunder (A) to submit a Capital Call Notice, and (B) to
enforce the Capital Commitment of any Investor that fails to honor a Capital
Call Notice submitted hereunder.

Section 4.12 Authorizations and Approvals. Borrower will promptly obtain, from
time to time at its own expense, all such governmental licenses, authorizations,
consents, permits and approvals as may be required to enable Borrower to comply
with its respective obligations hereunder, under the other Loan Documents, the
Subscription Agreements and the Organizational Documents except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

Section 4.13 Maintenance of Liens. Borrower shall execute and file all such
documents as Administrative Agent may reasonably request in order to enable
Lenders to report, file, and record every instrument that Administrative Agent
may reasonably deem necessary in order to perfect and maintain Lenders’ Liens
and security interests in the Collateral and otherwise to preserve and protect
the rights of Lenders with respect thereto.

Section 4.14 Total Maximum Leverage Ratio. Borrower shall at all times maintain
a Total Maximum Leverage Ratio of not more than 50%.

Section 4.15 Funded Capital Commitments. After the Closing Date, Borrower shall
make a Capital Call against, and receive proceeds thereof, during each rolling
twelve month period, with respect to at least five percent (5%) of the aggregate
Capital Commitments as of such date.

SECTION 5

NEGATIVE COVENANTS

So long as Lenders have any commitment to lend, and until payment and
performance in full of the Obligations, Borrower agrees that, without the
written consent of Administrative Agent, based upon the approval of Required
Lenders (unless the approval of Administrative Agent alone or a different number
of Lenders is expressly permitted below):

Section 5.1 Mergers; Dissolution.

(a) Borrower shall not (i) enter into any merger or consolidation or
(ii) liquidate, wind up or dissolve (or suffer any liquidation, winding up or
dissolution), terminate, or discontinue its business.

 

50



--------------------------------------------------------------------------------

(b) Borrower shall not amend or waive (or cause or permit to be amended or
waived) any instruction to pay Capital Contributions to the applicable
Collateral Account without the prior written consent of the Administrative
Agent.

(c) Except as set forth in Section 5.10 hereof, Borrower shall not amend or
waive (or cause or permit to be amended or waived) any provision of any
Subscription Agreement or any Organizational Document of Borrower in any manner
as a consequence of which amendment or waiver the Unfunded Capital Commitment of
any Investor or the obligation of any Investor to fund the same pursuant to
Capital Calls is cancelled, released, terminated, reduced, compromised,
postponed or otherwise modified in any respect that in the opinion of the
Administrative Agent would have a material adverse effect on the rights or
benefits of Lenders in respect of any Unused Capital Commitments or other
Collateral without the prior written consent of the Administrative Agent.

(d) Borrower will deliver a written notice to the Administrative Agent setting
forth the specific details of any proposed amendment and/or waiver referred to
in paragraph (b) or (c) of this Section 5.1 at least ten (10) days (or such
lesser period as may be acceptable to the Administrative Agent, in its sole
discretion) prior to its proposed effective date.

Section 5.2 Negative Pledge. Borrower shall and shall not permit any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any of its assets other than (a) any
Lien created under any Loan Document and (b) Liens on assets other than the
Collateral securing Permitted Other Indebtedness. Borrower shall not give its
consent to the creation by any Investor of any mortgage, pledge, security
interest, or Lien affecting any Collateral, except pursuant to the Loan
Documents.

Section 5.3 Fiscal Year and Accounting Method. Without the prior written consent
of Administrative Agent (such consent not to be unreasonably withheld or
delayed), Borrower will not change its fiscal year.

Section 5.4 Transfer by Investors; Subsequent Investors.

(a) Except to the extent arising under the Loan Documents in favor of the
Administrative Agent and Lenders, Borrower shall not assign or delegate to any
Person (or otherwise permit or suffer the possession by any other Person of)
(i) any rights that constitute Collateral hereunder, including any right (under
the relevant Organizational Documents of Borrower or the Subscription Agreements
or otherwise, and whether acting alone or with any other Person) to call for
payments in respect of the Capital Commitments of any Investor, or (ii) without
limiting the foregoing, any rights to effect any Interest Release in respect of
any Capital Commitment of any Investor.

(b) In the event any Person is admitted as a Subsequent Investor, Borrower will
promptly deliver to Administrative Agent copies of the Investor Documents of
such Subsequent Investor (or such other documents as may be reasonably
acceptable to Administrative Agent in lieu thereof) and a proposed revision to
the information required under Section 3.14 of this Agreement, containing the
names and addresses of such Investor and its Capital Commitment. Borrower shall
obtain an Acknowledgment Letter from each Subsequent Investor that becomes an
Eligible Investor.

 

51



--------------------------------------------------------------------------------

Section 5.5 ERISA Compliance. Borrower will not take any action that would cause
its assets to otherwise constitute Plan Assets. Furthermore, Borrower shall not
take any action, or omit to take any action, which (assuming compliance by each
Lender with the terms of this Agreement applicable to it, and also assuming that
no Lender has funded any Loan with any Plan Assets) would give rise to a
nonexempt prohibited transaction as such term is defined in
Section 4975(c)(1)(A)-(D) of the Internal Revenue Code or Section 406(a) of
ERISA (or under any similar state law) that could subject any Lender to any tax
or penalty on prohibited transactions imposed under Section 4975 of the Internal
Revenue Code or Section 502(i) of ERISA (or such other similar state law).

Section 5.6 Limitations on Dividends and Distributions. Borrower shall not
declare or pay any Distributions (whether in cash, securities or other property)
(x) which, after giving effect thereto, would result in the occurrence of any
Event of Default, (y) during the continuance of any Event of Default, regardless
of whether the Administrative Agent has given Borrower notice of such Event of
Default, or (z) from and after such time as any case or other proceeding shall
have been commenced or an involuntary petition shall have been filed seeking
(A) liquidation, reorganization or other relief in respect of Borrower or its
respective debts, or a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (B) the appointment of a trustee, receiver, liquidator, custodian,
sequestrator, conservator or similar official of it or any substantial part of
its property, which case or other proceeding or petition shall not have been
dismissed (whether or not an Event of Default has occurred or is continuing
under Section 7.1(f)), in each of the foregoing cases, except for Permitted
Distributions.

Section 5.7 Restrictions on Investments. Except for investments in Financing
Subsidiaries, Borrower shall not make any investment, loan or advance unless it
is also permitted under its Organizational Documents and any other agreements of
Borrower with any Investors.

Section 5.8 Indebtedness. Borrower shall not incur any Indebtedness except for
Permitted Other Indebtedness which does not at any time exceed the amount set
opposite the amount of funded Capital Commitments below.

 

    

Amount of Funded Capital Commitments

  

Amount of Permitted Other Indebtedness

(a)    $150,000,000    $100,000,000 (b)   

greater than $150,000,000

but less than $200,000,000

   $100,000,000 plus 200% of the capital called in excess of $150,000,000 (c)   
$200,000,000 or greater    The sum of the amounts in (a) and (b) above, plus
100% of the capital called in excess of $200,000,000

Section 5.9 [Intentionally Omitted].

Section 5.10 Release or Assignment. Borrower will not redeem, purchase, release,
terminate, cancel, compromise, discharge, or otherwise excuse (collectively,
“Interest Release”),

 

52



--------------------------------------------------------------------------------

or consent to the delegation of the obligation of (i) any Eligible Investor in
respect of all or any portion of such Eligible Investor’s Unused Capital
Commitment without the prior written consent of the Administrative Agent, or
(ii) any other Investor in respect of all or any portion of such other
Investor’s Unused Capital Commitment; provided, no consent of Administrative
Agent shall be required if at the time of such Interest Release for any Investor
other than an Eligible Investor, (x) no Potential Default or Event of Default
has occurred and is continuing and (y) the aggregate Unfunded Capital
Commitments of all Investors that have had an Interest Release (calculated with
such other proposed Investor’s Unused Capital Commitment included) do not or
would not (upon such Interest Release) exceed five percent (5%) of all Unfunded
Capital Commitments.

(b) Except for Permitted Transfers, Borrower will not consent to or acknowledge
the effectiveness of any sale, disposition, transfer, or assignment
(collectively, “Transfer”) of the interest in Borrower of any Investor unless
the Administrative Agent gives prior written consent to the substitution of the
Transferee for the Transferor as an Investor (which consent may not be
unreasonably withheld.

Section 5.11 Transactions with Affiliates. Borrower will not grant a security
interest in, pledge or otherwise Transfer any property to, or purchase, lease or
otherwise acquire any property from, or otherwise engage in any other
transactions with, any of its Affiliates, except as permitted by the applicable
Subscription Agreement and the Advisory Agreements and transfers of Investments
to Financing Subsidiaries. Following the occurrence and during the continuation
of an Event of Default, Borrower shall not pay any Adviser Incentive Fee.

SECTION 6

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 6.1 Conditions to Initial Credit Extension. The obligation of Lenders to
make their initial Credit Extensions hereunder is subject to the conditions
precedent that Administrative Agent shall have received, on or before the
Closing Date, the following:

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include an electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received from Borrower a signed Note for
the account of each Lender, in the amount of such Lender’s Commitments.

(c) The Administrative Agent shall have received from each party thereto either
(x) a counterpart of each of the Security Agreement, the Account Control
Agreement and the Cash Collateral Agreements signed on behalf of such party or
(y) written evidence satisfactory to the Administrative Agent (which may include
an electronic transmission of signed signature pages thereof) that such party
has signed a counterpart thereof.

(d) The Administrative Agent shall have received copies or originals of signed
Subscription Agreements (dated as of a date not later than the Effective Date)
from all Investors as of the Closing Date certified to be true, complete and
correct by a Responsible Officer of Borrower as of the Closing Date.

 

53



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received from Borrower written
authorization satisfactory to the Administrative Agent to file UCC financing
statements satisfactory to the Administrative Agent with respect to the
Collateral provided for in the Security Agreement and the Cash Collateral
Agreement, or written evidence satisfactory to the Administrative Agent that the
same have been filed or submitted for filing in the appropriate public filing
office(s).

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date and, to the extent invoiced,
reimbursement or payment of all expenses required to be reimbursed or paid by
Borrower hereunder, including the reasonable fees and reasonable documented
out-of-pocket disbursements invoiced through the Closing Date of Deutsche Bank’s
special counsel.

(g) The Administrative Agent shall have received favorable written opinion
(addressed to the Administrative Agent and Lenders and dated the Closing Date)
of Ropes & Gray LLP, counsel to Borrower, substantially in the form of Exhibit
6.1(g)-1, and covering such other matters relating to Borrower, its respective
Organizational Documents, the Loan Documents, or the Transactions as the
Administrative Agent shall reasonably request. Borrower hereby requests such
counsel to deliver such opinion, which may be delivered by electronic
transmission to the Administrative Agent with the signed originals(s) to follow
within five (5) days after the Closing Date.

(h) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of Borrower, the authorization of
the Transactions, and any other matters relevant hereto, all in form and
substance reasonably satisfactory to the Administrative Agent.

(i) The Administrative Agent shall have received an original or a copy of a
signed certificate, dated the Closing Date and signed by a Responsible Officer
of Borrower (x) setting forth the information required under Section 3.14 and
confirming compliance with the conditions specified in Sections 6.2(c) and
6.2(d), (y) confirming that all conditions under the Subscription Agreement and
Borrower’s other Organizational Documents to Borrower’s calling for Capital
Contributions have been fulfilled, and (z) including any information needed to
issue a Capital Call Notice, including notice addresses for such purpose of all
Investors, schedules of the respective Capital Commitments and Unfunded Capital
Commitments of the Investors, and schedules of the respective percentages to be
used in determining the amount for which each Investor would be responsible in
respect of any Capital Call for Capital Contributions to be applied to the
satisfaction of the Obligations (all such information, “Basic Call
Information”).

(j) The Administrative Agent shall have received evidence satisfactory to
Administrative Agent that at least 10% of the amount of Capital Commitments as
of August 31, 2011 have been funded.

 

54



--------------------------------------------------------------------------------

Section 6.2 All Loans. The obligation of Lenders to advance each Loan (including
each Loan requested in connection with an Accordion Request) hereunder is
subject to the conditions precedent that:

(a) receipt by the Administrative Agent of a Request for Credit Extension;

(b) immediately after giving effect to such Loan, the total Principal Obligation
will not exceed the Available Loan Amount;

(c) no Potential Default or Event of Default shall have occurred and be
continuing immediately before or after giving effect to the making of such
Loans;

(d) the representations and warranties of Borrower, contained in this Agreement
and the other Loan Documents shall be true and correct in all material respects
on and as of the date of such Request for Credit Extension, both before and
after giving effect to the making of such Loans; provided that to the extent
that such representations and warranties were made as of a specific date, the
same shall continue on and as of the date of such advance of a Loan, to be true
and correct in all material respects as of such specific date;

(e) no Change in Law shall have occurred, and no order, judgment or decree of
any Governmental Authority shall have been issued that enjoins, prohibits or
restrains the making or repayment of the Loans, the granting or perfection of
Liens in the Collateral, or the consummation of any of the other Transactions or
the use of proceeds of the Facility;

(f) no event, act or condition shall have occurred and be continuing after the
date hereof which has had or is likely to have a Material Adverse Effect;

(g) Borrower shall have delivered to the Administrative Agent, an original or a
copy of each signed Subscription Agreement and Acknowledgment Letter not
previously delivered to Administrative Agent;

(h) receipt by Administrative Agent of an original or a copy of an executed
Borrowing Base Certificate setting forth the respective Capital Commitments of
each Investor and the Available Loan Amount as of the date of such Loan; and

(i) Borrower shall at such time have a Total Maximum Leverage Ratio of no more
than fifty percent (50%).

Each Loan shall be deemed to constitute a representation and warranty by
Borrower on the date thereof as to the matters specified in paragraphs (b), (c),
(d), (e), (g), (h) and (i) of this Section 6.2.

Section 6.3 Conditions Precedent to Accordion Increase. Any increase of the
Commitments hereunder, as set forth in Section 2.1(d) herein, is further subject
to the fulfillment, as determined in the discretion of each Lender, of the
following conditions precedent:

(a) Borrower shall have performed and complied in all material respects with all
agreements and conditions in this Agreement and the Loan Documents which are
required to be performed or complied with by Borrower on or prior to the date of
the Accordion Increase, including any conditions imposed by Lenders in
connection with such Accordion Request;.

 

55



--------------------------------------------------------------------------------

(b) Each Lender shall have received a Note in the maximum amount of its
Commitment, as set forth in Section 2.1(d) herein, duly executed by Borrower.

(c) The Accordion Fee, any fee of Administrative Agent fee and all other fees
and expenses of Lenders and Administrative Agent incurred in connection with
such Accordion Request for which an invoice has been presented, including
reasonable legal fees, shall have been paid by Borrower.

SECTION 7

EVENTS OF DEFAULT

Section 7.1 Events of Default. An Event of Default shall exist if any one or
more of the following events (herein collectively called “Events of Default”)
shall occur and be continuing:

(a) Failure to Pay. Borrower shall fail to pay when due: (i) any principal of
any Loan or any mandatory payment required under Section 2.9(c) hereof; or
(ii) any interest on any Loan or any fee, expense, or other payment required
hereunder as required hereunder, and such failure under this subclause
(ii) shall continue unremedied for five (5) Business Days;

(b) Failure to Perform Certain Acts. Borrower shall fail to perform or observe
any of the terms, covenants, conditions or provisions of Sections 2.21(e), 4.14,
4.15, 5.1, 5.2, 5.4(a), 5.6, 5.7, 5.8, 5.10 and 5.11 hereof;

(c) Failure to Perform Generally. Borrower shall fail to perform or observe any
other covenant, agreement or provision to be performed or observed under this
Agreement (not specified in Sections 7.1(a) or (b) above) or any other Loan
Document applicable to it, and such failure shall continue unremedied for a
period of thirty (30) days after written notice thereof by Administrative Agent
to Borrower;

(d) Misrepresentation. Any representation or warranty of Borrower herein or in
any other Loan Document or any amendment to any thereof shall prove to have been
false or misleading in any material respect at the time made;

(e) Cross-Defaults, etc. Borrower shall (i) fail to make any payment of Material
Indebtedness after giving effect to any applicable grace or notice and cure
period with respect thereto, if any, (excluding any such obligation which is
specifically governed by subparagraph (a) above of this Section 7.1) or
(ii) fail to observe or perform any other agreement or condition relating to any
Material Indebtedness, if the effect of which is to permit the holder of such
Material Indebtedness to declare such Indebtedness due prior to its stated
maturity;

 

56



--------------------------------------------------------------------------------

(f) Bankruptcy, etc. (A) Borrower shall (i) apply for or consent to the
appointment of a receiver, administrator, administrative receiver, trustee,
custodian, intervener, compulsory manager, or liquidator of itself or of all or
a substantial part of its assets; (ii) file a voluntary petition in bankruptcy;
(iii) make a general assignment or moratorium for the benefit of creditors;
(iv) file a petition or answer seeking reorganization or an arrangement with
creditors or to take advantage of any Debtor Relief Laws; or (v) file an answer
admitting the material allegations of, or consent to, or default in answering, a
petition filed against it in any bankruptcy, reorganization or insolvency
proceeding; or (B) an order, judgment or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition seeking
reorganization of Borrower or appointing a receiver, administrator,
administrative receiver, custodian, trustee, intervener, compulsory manager, or
liquidator of Borrower, or of all or substantially all of its assets, and such
order, judgment or decree shall continue unstayed and in effect for a period of
sixty (60) days;

(g) Judgments. One or more judgments or decrees in an aggregate amount in excess
of five million dollars ($5,000,000) shall be rendered against Borrower and the
same shall remain undischarged (unless such judgment or decree is covered by
insurance applicable to such judgment to the extent the relevant independent
third party insurer has not denied or repudiated coverage therefor) for a period
of forty five (45) consecutive days during which execution shall not be
effectively stayed or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of Borrower to enforce any such judgment or
decree;

(h) Repudiation in General, etc. This Agreement or any other Loan Document
shall, at any time after their respective execution and delivery and for any
reason whatsoever, cease to be in full force and effect or shall be declared to
be null and void (other than in accordance with the terms thereof or by any
action on behalf of Administrative Agent or the Required Lenders) (unless such
circumstance is cured to the reasonable satisfaction of Administrative Agent
within five (5) Business Days following request of Administrative Agent made
pursuant to any “further assurance” clause herein or in any other Loan
Document), or the validity or enforceability thereof shall be contested in
writing by Borrower, or Borrower shall improperly deny that it, as the case may
be, has any further liability or obligation under any of the Loan Documents to
which it is a party;

(i) Investment Adviser; Change in Control, etc. The occurrence of any of the
following events: (i) Investment Adviser shall cease for any reason to be
investment adviser or be unable to fulfill its material obligations under the
Adviser Agreement; (ii) the dissolution or liquidation of Borrower; (iii) a
Change of Control; (iv) Borrower shall fail at any time to maintain its status
as a RIC under the Internal Revenue Code which failure continues beyond the
applicable grace period under applicable law but in no event more than one
hundred and eighty (180) consecutive days; (v) Borrower shall fail at any time
to maintain its status as a “business development company” under the Investment
Company Act which failure continues for at least thirty (30) consecutive days;
or (vi) a Key Person Event.

(j) Transfer of Capital Commitments. Any Transfer of all or any portion of a
Capital Commitment that is not a Permitted Transfer;

 

57



--------------------------------------------------------------------------------

(k) Defaulting Investors. One or more Investors that individually or in the
aggregate have Capital Commitments aggregating twenty percent (20%) or more of
the total Capital Commitments (of all Investors) shall (in one transaction or
series of related transactions) become Defaulting Subscribers, or repudiate, or
default in, their obligation to pay any portion of such Investor’s Unfunded
Capital Commitments (or obligations in respect of such Investor’s Unfunded
Capital Commitments) when due in accordance with each Capital Call Notice;

(l) Defaulting Eligible Investors. One or more Eligible Investors that
individually or in the aggregate have Capital Commitments aggregating ten
percent (10%) or more of the total Capital Commitments (of all Eligible
Investors) shall (in one transaction or series of related transactions) become
Defaulting Subscribers, or repudiate, or default in, their obligation to pay any
portion of such Investor’s Unfunded Capital Commitments (or obligations in
respect of such Investor’s Unfunded Capital Commitments) after the date such
Unfunded Capital Commitments were required to be funded under the related
Capital Call Notice;

(m) Organizational Documents. An event shall occur under any Subscription
Agreement or any Organizational Document of Borrower that would give the
Investors the right to: (i) replace or force the resignation of the Investment
Adviser; (ii) terminate the Commitment Period; (iii) terminate the
Organizational Documents; or (iv) terminate or default in their obligations
under the Subscription Agreements or any of the Organizational Documents in any
manner;

(n) Termination of Capital Commitments. The Unfunded Capital Commitments of the
Investors shall cease to be in full force and effect;

(o) Net Asset Value. Following the investment by Borrower in Investments with an
aggregate cost of at least $500,000,000, the fair market value of all
Investments of Borrower shall be less than seventy percent (70%) of Borrower’s
aggregate cost basis of such Investments, all as determined in accordance with
GAAP;

(p) Failure of Liens, etc. Any Loan Document shall for any reason not be in full
force and effect, or shall not provide to the Administrative Agent the Liens and
the material rights, priorities, powers and privileges purported to be created
thereby, including an exclusive, perfected security interest in, and lien on,
the Collateral prior to all other Liens, and the right upon the occurrence and
continuation of an Event of Default to give Capital Call Notices to Investors
directing payment of Capital Contributions of Investors to the applicable
Collateral Account, or the legality, validity or enforceability of any thereof
shall be contested or repudiated by Borrower or by any other Person party
thereto; or

(q) Failure to Call Capital. Borrower shall fail to submit a Capital Call Notice
to Investors at least twenty five (25) Business Days prior to the Maturity Date
in an amount sufficient to repay the Obligations.

Section 7.2 Remedies Upon Event of Default.

(a) Remedies. If an Event of Default shall have occurred and be continuing, then
Administrative Agent may, and, upon the direction of the Required Lenders,
shall, take any and/or all of the following actions at the same or different
times: (i) suspend the Commitments of

 

58



--------------------------------------------------------------------------------

Lenders and any obligation to make Credit Extensions until such Event of Default
is cured or waived; (ii) terminate the Commitments of Lenders and any obligation
to make Credit Extensions hereunder; (iii) declare the principal of, and all
interest then accrued and unpaid on, the Loans to be forthwith due and payable,
whereupon the same shall forthwith become due and payable without presentment,
demand, protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind all of which Borrower hereby expressly
waive, anything contained herein or in any other Loan Document to the contrary
notwithstanding; (iv) exercise any right, privilege, or power set forth herein
and in any Security Document, including, but not limited to, upon at least one
(1) Business Day’s prior written notice to Borrower, the delivery to the
Investors of Capital Call Notices requiring the funding of the Capital
Commitments and to receive such Capital Contributions, exercise the penalties
and remedies provided in the Subscription Agreements against Defaulting
Subscribers directly; or (v) without notice of default or demand, pursue and
enforce any of Administrative Agent’s or Lenders’ rights and remedies under the
Loan Documents, or otherwise provided under or pursuant to any Legal
Requirement; provided, however, that if any Event of Default specified in
Section 7.1(f) shall occur, the principal of, and all interest on, the Loans
shall thereupon become due and payable concurrently therewith, without any
further action by Administrative Agent or Lenders, and without presentment,
demand, protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind, all of which Borrower hereby expressly
waive.

(b) Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all proceeds of the Collateral received by
Administrative Agent shall be applied by Administrative Agent against the
Obligations then due and owing in the following order of priority:

FIRST, to the payment of all Obligations in the order of priority described in
Section 2.9(a); and

SECOND, to Borrower or its successors or assigns, or to whosoever may be
lawfully entitled to receive the same.

(c) No Duty to Mitigate Damages. Other than in respect of its own gross
negligence or willful misconduct, neither Administrative Agent nor any Lender
shall be required to do any act whatsoever or exercise any diligence whatsoever
to mitigate any damages if any Event of Default shall occur and be continuing
hereunder.

SECTION 8

ADMINISTRATIVE AGENT

Section 8.1 Appointment and Authority. Each of Lenders hereby irrevocably
appoints Deutsche Bank to act on their behalf as Administrative Agent hereunder
and under the other Loan Documents and authorizes Administrative Agent to take
such actions on its and their behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The Administrative
Agent holds any security created by a Security Document on trust for Lenders.

 

59



--------------------------------------------------------------------------------

Section 8.2 Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Persons and
their Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrower or any Subsidiary or other Affiliate thereof as if
such Person is not Administrative Agent hereunder and without any duty to
account therefor to Lenders.

Section 8.3 Exculpatory Provisions.

(a) General. Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Administrative Agent shall not: (i) be
subject to any fiduciary or other implied duties, regardless of whether an Event
of Default has occurred and is continuing; (ii) have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
Administrative Agent shall not be required to take any action that, its opinion
or the opinion of its counsel, may expose Administrative Agent to liability or
that is contrary to any Loan Document or applicable law; and (iii) except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity (in each case except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein).

(b) No Liability. Administrative Agent shall not be liable for any action taken
or not taken by it: (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of Lenders as shall be necessary, or
as Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 7.2 and 9.5 hereof); or (ii) in the
absence of its own gross negligence or willful misconduct. Administrative Agent
shall not be deemed to have knowledge of any Potential Default or Event of
Default (except with respect to defaults in the payment of principal, interest
and fees required to be paid to Administrative Agent for the account of Lenders)
unless and until notice describing the same is given to Administrative Agent by
Borrower or a Lender.

(c) No Duty to Ascertain Facts, etc. Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into: (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document; (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith; (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Potential Default or Event of Default; (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document; or (v) the
satisfaction of any condition set forth in Section 6 hereof or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to
Administrative Agent.

 

60



--------------------------------------------------------------------------------

Section 8.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, Administrative Agent may presume that such condition is satisfactory to
such Lender unless Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Administrative Agent
may consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it.

Section 8.5 Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section 8.5 shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

Section 8.6 Resignation of Administrative Agent. Administrative Agent may at any
time give notice of its resignation to Lenders and Borrower, which resignation
shall be effective only upon acceptance of appointment by a successor as set
forth below or as otherwise provided below. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor,
which shall be (i) approved by Borrower, and (ii) a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If the conditions set forth in the preceding sentence are satisfied and
no such successor shall have accepted such appointment within sixty (60) days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of Lenders (with the consent of
Borrower), appoint a successor Administrative Agent meeting the same or similar
qualifications as that of Administrative Agent on the date hereof. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, the
term “Administrative Agent” shall mean such successor administrative agent and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 8.6 and Sections 9.6 and
9.7 hereof shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties

 

61



--------------------------------------------------------------------------------

in respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
Notwithstanding anything in this Section 8.6(a) to the contrary, the consent of
Borrower to the appointment of a successor Administrative Agent shall not be
required if at the time such consent would otherwise be required hereunder, an
Event of Default has occurred and is continuing.

Section 8.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
represents that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and to extend credit
hereunder. Each Lender also represents that it will, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 8.8 No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of Administrative Agent and Lenders listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent or a Lender hereunder

Section 8.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Borrower, any other Borrower, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Administrative Agent
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 9.6 hereof.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

62



--------------------------------------------------------------------------------

Section 8.10 Collateral Matters. Lenders irrevocably authorize Administrative
Agent, at its option and in its discretion to release any Lien on any property
granted to or held by Administrative Agent under any Loan Document: (a) upon
termination of the Commitments and payment in full of all Obligations (other
than contingent indemnification obligations not yet accrued and payable);
(b) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document; or (c) subject to
Section 9.1 hereof, if approved, authorized or ratified by the Required Lenders.
Upon request by Administrative Agent at any time, the Required Lenders will
confirm in writing Administrative Agent’s authority to release its interest in
particular types or items of property pursuant to this Section 8.10. In each
case as specified in this Section 8.10, Administrative Agent will, at Borrower’s
expense, execute and deliver to Borrower such documents as Borrower may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents in
accordance with the terms of the Loan Documents and this Section 8.10.

SECTION 9

MISCELLANEOUS

Section 9.1 Amendments. Neither this Agreement nor any other Loan Document, nor
any of the terms hereof or thereof, may be amended, waived, discharged or
terminated (other than a discharge or termination that is expressly permitted
hereunder), unless such amendment, waiver, discharge, or termination is in
writing and signed by Administrative Agent, based upon the approval of the
Required Lenders, or the Required Lenders, on the one hand, and Borrower on the
other hand; provided that no such amendment, waiver, discharge, or termination
shall, without the consent of each Lender directly affected thereby (i) increase
the amount or extend the term of the Commitment of such Lender, it being
understood that no amendment, modification, termination, waiver or consent with
respect to any condition precedent, covenant, Potential Default, Event of
Default, mandatory prepayment or mandatory reduction in the Commitments shall
constitute an extension or increase in the Commitment of any Lender,
(ii) postpone any scheduled date for payment to such Lender of the principal,
interest or fees, it being understood that the waiver of any mandatory
prepayment of the Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest to such Lender, or reduce the
principal of (except as a result of the application of payments or prepayments),
or reduce the rate of interest specified herein (other than as a result of
waiving the applicability of the Default Rate) to such Lender; (iii) release all
or substantially all of the Liens granted under the Security Documents, except
as otherwise contemplated herein or therein, and except in connection with the
transfer of interests in Borrower permitted hereunder, (iv) amend the definition
of “Available Loan Amount”, (v) change the percentages specified in the
definition of Required Lenders or any other provision hereof specifying the
number or percentage of Lenders which are required to amend, waive or modify any
rights hereunder or otherwise make any determination or grant any consent
hereunder, or (vi) amend the terms of this Section 9.1.

Notwithstanding the above, no provision of Section 8 hereof may be amended or
modified without the consent of Administrative Agent.

 

63



--------------------------------------------------------------------------------

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above: (1) each Lender is entitled to vote as such
Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein; (2) the
Required Lenders may consent to allow Borrower to use cash collateral in the
context of a bankruptcy or insolvency proceeding; and (3) Administrative Agent
may, in its sole discretion, agree to the modification or waiver of any of the
other terms of this Agreement or any other Loan Document or consent to any
action or failure to act by Borrower, if such modification, waiver, or consent
is of an administrative nature.

If Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Agreement, and not receive such consent or denial thereof in
writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.

Section 9.2 Setoff. In addition to any rights and remedies of Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to Borrower, any such notice being waived by Borrower to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by such Lender
to or for the credit or the account of Borrower other than deposits held in a
custodial, trust or fiduciary capacity against any and all of the Obligations
owing by them to Lenders, now or hereafter existing, irrespective of whether or
not Lenders shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured. Each
Lender agrees promptly to notify Borrower after any such setoff and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

Section 9.3 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff,
the receipt of any proceeds from a Capital Call or the exercise of any remedies
under any Security Documents, or otherwise) in excess of its ratable share (or
other share contemplated hereunder) thereof, such Lender shall immediately:
(a) notify Administrative Agent of such fact; and (b) purchase from the other
Lenders such participations in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such of
Loans pro rata with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender, such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of:
(i) the amount that such paying Lender’s required repayment bears, to; (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. Borrower agrees that any Lender so purchasing a participation from
another Lender may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of setoff), but subject to Section 9.2
hereof with respect to such participation as fully as if such Lender were the
direct creditor of Borrower

 

64



--------------------------------------------------------------------------------

in the amount of such participation. Administrative Agent will keep records
(which shall be conclusive and binding in the absence of demonstrable error) of
participations purchased under this Section and will in each case notify Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 9.3 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the owner of the Obligations purchased. To the extent required to implement the
sharing of payments under this Section 9.3, each Lender hereby authorizes and
directs Administrative Agent to distribute any proceeds from Capital Calls or
proceeds from the exercise of remedies under the Security Documents held by
Administrative Agent to Lenders consistent with the terms of this Section 9.3.

Section 9.4 Payments Set Aside. To the extent that Borrower makes a payment to
Administrative Agent or any Lender, or Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then: (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

Section 9.5 Waiver. No failure to exercise, and no delay in exercising, on the
part of Administrative Agent or Lenders, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other further exercise thereof or the exercise of any other right. The rights of
Administrative Agent and Lenders hereunder and under the Loan Documents shall be
in addition to all other rights provided by law. No modification or waiver of
any provision of this Agreement, the Notes or any of the other Loan Documents,
nor consent to departure therefrom, shall be effective unless in writing and no
such consent or waiver shall extend beyond the particular case and purpose
involved. No notice or demand given in any case shall constitute a waiver of the
right to take other action in the same, similar or other instances without such
notice or demand.

Section 9.6 Payment of Expenses. Other than with respect to Taxes, which shall
be governed solely by Section 2.15, Borrower agrees: (i) to pay or reimburse
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation of the transactions contemplated hereby and
thereby, including all Attorney Costs; and (ii) to pay or reimburse
Administrative Agent and, to the extent that an Event of Default exists,
Lenders, for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of

 

65



--------------------------------------------------------------------------------

any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs but only for one (1) outside counsel (in each relevant jurisdiction) to
Administrative Agent. All amounts due under this Section 9.6 shall be payable
within thirty (30) days after receipt by Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail. The agreements in this Section
shall survive the termination of the Maximum Commitment and repayment of all the
other Obligations.

Section 9.7 Indemnification by Borrower.

(a) Indemnification. Other than with respect to Taxes, which shall be governed
solely by Section 2.15, Borrower agrees to indemnify, save and hold harmless
Administrative Agent, Lenders and their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against: (i) any and all claims, demands, actions or
causes of action that may at any time (including at any time following repayment
of the Obligations) be asserted or imposed against any Indemnitee, arising out
of or relating to, the performance of the Loan Documents, the Commitments, the
use or contemplated use of the proceeds of any Credit Extension, or the
relationship of Borrower and Administrative Agent and Lenders under this
Agreement or any other Loan Document; and (ii) any administrative or
investigative proceeding by any Governmental Authority arising out of or related
to a claim, demand, action or cause of action described in subclause (i) above;
provided that no Indemnitee shall be entitled to indemnification for any claim
caused by the gross negligence or willful misconduct of such Indemnitee or its
Affiliates and their respective directors, officers, employees, counsel, agents
and attorneys-in-fact of such Indemnitee and its Affiliates, or result from a
claim brought by Borrower against such Indemnitee for breach of such
Indemnitee’s obligations under this Agreement or any other Loan Document or for
any loss asserted against it by another Indemnitee. Neither Borrower nor any
Indemnitee shall have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). All amounts due under this Section 9.7 shall be payable within
thirty (30) days after receipt by Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail. The agreements in this Section
shall survive the termination of the Maximum Commitment and repayment of all the
other Obligations.

(b) Reimbursement. To the extent that Borrower for any reason fails to pay any
amount required under subsection (a) of this Section or under Section 9.6 to be
paid by it to Administrative Agent (or any sub-agent thereof) or any Indemnitee,
each Lender severally agrees to pay to Administrative Agent (or any such
sub-agent) or such Indemnitee, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Indemnitee of any of the
foregoing acting for Administrative Agent (or any such sub-agent) in connection
with such capacity. The obligations of Lenders under this subsection (b) are
several.

 

66



--------------------------------------------------------------------------------

Section 9.8 Notice. Any notice, demand, request or other communication which any
party hereto may be required or may desire to give hereunder shall be in writing
(except where telephonic instructions or notices are expressly authorized herein
to be given) and shall be deemed to be effective: (a) if by hand delivery,
telecopy or other facsimile transmission, on the Business Day and at the time on
which delivered to such party at the address or fax numbers specified below (and
if delivery was on a day other than a Business Day, then on the next succeeding
Business Day); (b) if by mail, on the Business Day on which it is received after
being deposited, postage prepaid, in the United States registered or certified
mail, return receipt requested, addressed to such party at the address specified
below; or (c) if by Federal Express or other reputable overnight express mail
service, on the next Business Day following the delivery to such express mail
service, addressed to such party at the address set forth below; or (d) if by
telephone or electronic transmission, on the day and at the time reciprocal
communication (i.e., direct communication between two or more persons, which
shall not include voice mail messages) with one of the individuals named below
occurs during a call to the telephone number or numbers indicated for such party
below:

 

  (i) If to Borrower:

c/o TSL Advisers LLC

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: Ronald Cami, Esq.

Telephone No.: (415) 743-1532

Telecopy No.: (817) 871-4010

and

TPG Specailty Lending, Inc.

345 California Street, Suite 3300

San Francisco, California 94103

Attention: Michael Fishman

Telephone No.: (415) 743-5917

Telecopy No.: (415) 743-5901

with copies to (which will not constitute notice to Borrower):

Ropes & Gray, LLP

Prudential Tower, 800 Boylston Street

Boston, Massachusetts 02199-3600

Attention: Thomas B. Draper, Esq.

Telephone No. (617)951-7430

Telecopy No. (617)235-0024

 

  (ii) If to Administrative Agent:

Deutsche Bank Trust Company Americas

345 Park Avenue, 14th Floor

New York, New York 10154

 

67



--------------------------------------------------------------------------------

Attention: Steven Yi, Managing Director

Telephone No.: (212)454-2345

Telecopy No.: (212)454-3438

with copies- to (which will not constitute notice to Administrative Agent):

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attention: Bryan G. Petkanics, Esq.

Telephone No.: (212)407-4130

Telecopy No.: (212)656-1229

(iii) If to any Lender, in care of Administrative Agent, at its notice address
and numbers set forth above and to their addresses set forth on their respective
signature pages hereto. Each Lender agrees to provide to Administrative Agent a
written notice stating its address, facsimile number, telephone number, and the
name of a contact person, and Administrative Agent may rely on such written
notice unless and until such Lender provides Administrative Agent with a written
notice designating a different address, facsimile number, telephone number or
contact person.

Any party may change its address for purposes of this Agreement by giving notice
of such change to the other parties pursuant to this Section 9.8. When
determining the prior days’ notice required for any Request for Credit
Extension, or other notice to be provided by Borrower hereunder, the day the
notice is delivered to Administrative Agent (or such other applicable Person)
shall not be counted, but the day of the related Credit Extension or other
relevant action shall be counted. All communications shall be in the English
language.

Section 9.9 Governing Law. This Agreement and the Loan Documents shall be
governed by and construed in accordance with the laws of the State of New York
without giving effect to the conflicts of law principles thereof (other than
Section 5-1401 of the New York General Obligations Law), except to the extent
the laws of another jurisdiction govern the creation, perfection, validity, or
enforcement of Liens under the Security Documents.

Section 9.10 Choice of Forum; Consent to Service of Process and Jurisdiction;
Waiver of Trial by Jury. Any suit, action or proceeding against any party hereto
with respect to this Agreement, the Notes or the other Loan Documents or any
judgment entered by any court in respect thereof, may be brought in the courts
of the State of New York located in the Borough of Manhattan, or in the United
States Courts located in the Borough of Manhattan in New York City, and each
party hereto hereby irrevocably submit to the non-exclusive jurisdiction of such
courts for the purpose of any such suit, action or proceeding. Each party hereto
hereby irrevocably consents to the service of process in any suit, action or
proceeding in said court by the mailing thereof by registered or certified mail,
postage prepaid, to the applicable address set forth in Section 9.8 hereof. Each
party hereto hereby irrevocably waives any objections which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the Note brought in the courts located
in the State of New York, Borough of Manhattan in New York City, and hereby
further irrevocably waives any claim that

 

68



--------------------------------------------------------------------------------

any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE.

Section 9.11 Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Agreement, the remaining provisions of this Agreement
shall remain in full force and effect and shall not be affected thereby, unless
such continued effectiveness of this Agreement, as modified, would be contrary
to the basic understandings and intentions of the parties as expressed herein.

Section 9.12 Entirety. The Loan Documents embody the entire agreement between
the parties and supersede all prior agreements and understandings, if any,
relating to the subject matter hereof and thereof. If any provision of this
Agreement shall conflict with or be inconsistent with any provision of any of
the other Loan Documents, then the terms, conditions and provisions of this
Agreement shall prevail.

Section 9.13 Successors and Assigns.

(a) In General; Borrower Assignment, etc. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except: (i) to an Eligible
Assignee in accordance with the provisions of subparagraph (b) of this
Section 9.13; (ii) by way of participation in accordance with the provisions of
subparagraph (d) of this Section 9.13; or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of subparagraph (f) of this
Section 9.13 (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subparagraph (d) of this Section 9.13, and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Lender Assignment. Any Lender may at any time assign to one or more Eligible
Assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that: (i) except in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment and the
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund managed by a particular Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) subject to each such assignment, determined as of the
date the

 

69



--------------------------------------------------------------------------------

Assignment and Assumption Agreement with respect to such assignment is delivered
to Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date, shall not be less than $10,000,000
(and shall be in an integral multiple of $2,500,000), and, after such
assignment, no Lender shall hold a Commitment of less than $5,000,000; (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loans or the Commitment assigned; (iii) the parties to each assignment
shall execute and deliver to Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500 (except in
the case of a transfer at the demand of Borrower under Section 9.15, in which
case Borrower or the transferee Lender shall pay such fee); and (iv) the
assigning Lender shall deliver any Notes evidencing such Loans to Borrower or
Administrative Agent (and Administrative Agent shall deliver such Notes to
Borrower). Subject to acceptance and recording thereof by Administrative Agent
pursuant to subparagraph (c) of this Section 9.13, from and after the effective
date specified in each Assignment and Assumption Agreement, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption Agreement, have the rights
and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of and be subject to the obligations under Sections 2.15, 2.18 and 2.19
and 9.6 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, and upon surrender by the assigning
Lender of its Note, Borrower (at its expense) shall execute and deliver a Note
to the assignee Lender, and the applicable existing Note or Notes shall be
returned to Borrower. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subparagraph
(d) of this Section 9.13.

(c) Records of Assignment. Administrative Agent, acting solely for this purpose
as an agent of Borrower, shall maintain at Administrative Agent’s Office a copy
of each Assignment and Assumption Agreement delivered to it and a register for
the recordation of the names and addresses of Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). Absent demonstrable error, the
entries in the Register shall be conclusive, and Borrower, Administrative Agent
and Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Administrative Agent, sell participations to any Person (other than a
natural person) with the consent of Borrower, such consent to not be
unreasonably withheld (provided, the Borrower’s consent shall not be required
for a participation by Deutsche Bank to a Person that is (x) another Lender, an
Affiliate of a Lender or an Approved Fund, or (y) a domestic or international
commercial bank with a credit rating of A or better by S&P or A2 or better by
Moody’s and

 

70



--------------------------------------------------------------------------------

combined capital and surplus of at least $1 billion; provided, however, that
Deutsche Bank (together with its Affiliates and Approved Funds) may not have
more than three (3) participants under this clause (b) at any time) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that, (i) such Lender’s obligations under this
Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) Borrower, Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in Sections 9.1(i) through (iv) hereof that directly
affects such Participant. Subject to subparagraph (e) of this Section 9.13,
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.18 and 2.19 (subject to the requirements and obligations of
those sections, including timely delivery of forms pursuant to Section 2.15) to
the same extent as if it were a Lender of the relevant Loans and had acquired
its interest by assignment pursuant to subparagraph (b) of this Section 9.13. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of the right of setoff under Section 9.2 as though it were a Lender,
provided such Participant agrees to be subject to Sections 9.2 and 9.3 as though
it were a Lender.

(e) No Payment Increase. A Participant shall not be entitled to receive any
greater payment under Sections 2.15, 2.18 or 2.19 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant. No Participant shall be entitled to the benefits of
Section 2.15 unless Borrower are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrower, to comply
with Sections 2.15(e) and 2.15(f) as though it were a Lender.

(f) Right to Assign as Security by a Lender. Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

Section 9.14 Lender Default. If for any reason any Lender becomes a Defaulting
Lender, then, during the period in which it remains a Defaulting Lender, in
addition to the rights and remedies that may be available to Administrative
Agent, Lenders, or Borrower at law or in equity, such Lender’s right to receive
an Unused Commitment Fee under Section 2.13(b), to vote on matters related to
this Agreement, to receive payments of principal on the Loans until payment of
the Principal Outstandings held by all other Lenders have been paid and to
participate in the administration of the Loans and this Agreement, shall be
suspended and Administrative Agent shall have the right, but not the obligation,
in its sole discretion, to acquire at par all of such Defaulting Lender’s
Commitment, including its Pro Rata Share in the Obligations under this
Agreement. In the event that Administrative Agent does not exercise its right to
so acquire all of such Defaulting Lender’s interests, then each Lender that is
not in

 

71



--------------------------------------------------------------------------------

default (each, a “Current Party”) shall then, thereupon, have the right, but not
the obligation, in its sole discretion to acquire at par (or if more than one
Current Party exercises such right, each Current Party shall have the right to
acquire, pro rata) such Lender’s Commitment, including its Pro Rata Share in the
outstanding Obligations under this Agreement.

Section 9.15 Replacement of Lender. If (a) Borrower becomes obligated to pay any
additional amounts to any Lender pursuant to Sections 2.18 or 2.19, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
(b) any Lender is a Defaulting Lender, (c) any Lender delivers a notice pursuant
to Section 2.19 with respect to circumstances that do not affect other Lenders
hereunder or (d) any Lender becomes a “Non-Consenting Lender” (as defined
below), then Borrower may, at their sole expense and effort, upon notice to such
Lender and Administrative Agent, (i) terminate the Commitments of such Lender
and repay all obligations of Borrower owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date, or
(ii) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 9.13), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(A) Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 9.13(b) (unless Administrative Agent waives such fee);

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees); and

(C) such assignment does not conflict with applicable Legal Requirements.

If (i) Borrower or Administrative Agent request Lenders to consent to a
departure or waiver of any provisions of the Loan Documents or to agree to any
amendment thereto, (ii) the consent, waiver or amendment in question requires
the agreement of all affected Lenders in accordance with the terms of
Section 9.1 and (iii) the Required Lenders have agreed to such consent, waiver
or amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.

Section 9.16 Maximum Interest, No Usury. Regardless of any provision contained
in any of the Loan Documents, Lenders shall never be entitled to receive,
collect or apply as interest (including any non-principal payments as interest)
on the Obligations any amount in excess of the Maximum Rate, and, in the event
that Lenders ever receive, collect or apply as interest any such excess, the
amount which would be excessive interest shall be deemed to be a partial
prepayment of principal and treated hereunder as such; and, if the principal
amount of the Obligations is paid in full, any remaining excess shall forthwith
be paid to Borrower. In determining whether or not the interest paid or payable
under any specific contingency exceeds the Maximum Rate, Borrower and Lenders
shall, to the maximum extent permitted under applicable law: (a) characterize
any non-principal payment as an expense, fee or premium rather

 

72



--------------------------------------------------------------------------------

than as interest; (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate and spread, in equal parts, the total amount of
interest throughout the remainder of the contemplated term of the Obligations so
that the interest rate does not exceed the Maximum Rate; provided that, if the
Obligations are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the Maximum Rate, Lenders shall refund to Borrower the
amount of such excess or credit the amount of such excess against the principal
amount of the Obligations and, in such event, Lenders shall not be subject to
any penalties provided by any laws for contracting for, charging, taking,
reserving or receiving interest in excess of the Maximum Rate.

Section 9.17 Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Agreement.

Section 9.18 Limited Liability of Investors; Recourse Liability. The Obligations
shall be fully recourse to Borrower. Except as expressly set forth in the next
succeeding sentence, and anything contained herein or in any of the other Loan
Documents to the contrary notwithstanding, (a) no Investor or any of its
Affiliates or any of their respective past, present or future, direct or
indirect members, partners, shareholders, officers, directors, agents or
employees (the “Non-Recourse Parties”) shall have any liability or obligation
for the repayment of all or any part of the Obligations, and (b) no law suit,
case, proceeding (including arbitration proceeding) or other action of any type
shall be commenced seeking to enforce any claim for payment or performance of
any of the Obligations against any Non-Recourse Party. The foregoing
non-recourse provision shall not be applicable to, and nothing contained herein
shall limit the rights of Administrative Agent (x) to enforce the security
interests created under the Security Documents with respect to the Collateral,
including the right to institute legal proceedings for the judicial foreclosure
of such security interests, but in no event seeking a deficiency judgment for
payment of any of the Obligations against any Non-Recourse Party, (y) to enforce
the obligations of any Investor under any Subscription.

Section 9.19 Patriot Act Notice. Each Lender and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies Borrower agrees . Such information includes
the name and address of Borrower and other information that will allow each
Lender and Administrative Agent (for itself and not on behalf of any Lender) to
identify Borrower in accordance with the Patriot Act.

Section 9.20 Multiple Counterparts. This Agreement may be executed in any number
of counterparts, and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart to this Agreement and any Loan Document by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement
and any such Loan Document.

Section 9.21 Confidentiality Agreement. Each of Administrative Agent and Lenders
agrees that it will maintain in confidence and will not disclose, publish or
disseminate any of the Information (as defined below), except that such
Information may be disclosed if and to the extent that (a) such information is
in the public domain at the time of disclosure except as a result

 

73



--------------------------------------------------------------------------------

of a breach of this paragraph by the disclosing party; (b) such information is
required to be disclosed by a subpoena or similar process of applicable law or
regulations; provided that such Person agrees that it will, to the extent
permissible, give Borrower prior notice of such disclosure so as to enable
Borrower to seek a protective order or other appropriate remedy to prohibit or
limit such disclosure; (c) such information is requested to be disclosed to any
regulatory or administrative body, commission or self-regulatory body to whose
jurisdiction it may be subject or that reasonably claims authority to regulate
or oversee any aspect of its business or that of any of its Affiliates; (d) such
information is disclosed to counsel, auditors or other professional advisors to
such Person, and to any Affiliates of such Person, and to its and its
Affiliates’ respective partners, directors, officers, employees, agents and
other representatives, provided that such counsel, auditors, advisors,
Affiliates, partners, directors, officers, employees, agents and other
representatives, need to have access to the Information to assist Administrative
Agent or Lender, as applicable, in performing its obligations hereunder or any
other Loan Document and are advised to keep such information confidential as set
forth herein; (e) such information is disclosed in connection with any
litigation or dispute between it and Borrower concerning this Agreement or any
other Loan Document, so long as the Person to whom such information shall be
disclosed shall have agreed to keep such information confidential as set forth
in this Section 9.21; (f) such information is disclosed to any party hereto;
(g) such information is disclosed, subject to an agreement containing provisions
substantially the same as those in this Section 9.21, to any Assignee of or
Participant in, or any prospective Assignee of or Participant in, any of its
rights or obligations under this Agreement; and (h) such information is
disclosed with the written consent of Borrower. For purposes of this
Section 9.21, “Information” means all information now or in the future received
from Borrower, Investment Adviser or any Investor relating to their respective
businesses.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOW.]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

TPG SPECIALTY LENDING, INC. By:  

/s/ Joshua Easterly

Name:   Joshua Easterly Title:   Vice President

SIGNATURE PAGE TO

REVOLVING CREDIT AGREEMENT

– TPG SPECIALTY LENDING, INC.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Steven Yi

Name:   Steven Yi Title:   Managing Director By:  

/s/ Laura Farischon

Name:   Laura Farischon Title:   Managing Director

SIGNATURE PAGE TO

REVOLVING CREDIT AGREEMENT

– TPG SPECIALTY LENDING, INC.



--------------------------------------------------------------------------------

    LENDER:  

Commitment: $150,000,000

    DEUTSCHE BANK TRUST COMPANY AMERICAS       By:  

/s/ Steven Yi

      Name:   Steven Yi       Title:   Managing Director       By:  

/s/ Laura Farischon

      Name:   Laura Farischon       Title:   Managing Director       Address:  
       

Deutsche Bank Trust Company Americas

345 Park Avenue, 14th Floor

New York, New York 10154

Attention: Steven Yi, Managing Director

Telephone No.: (212) 454-2345

Telecopy No.: (212) 454-3438

 

SIGNATURE PAGE TO

REVOLVING CREDIT AGREEMENT

– TPG SPECIALTY LENDING, INC.



--------------------------------------------------------------------------------

SCHEDULE 3.8

to

REVOLVING CREDIT AGREEMENT, DATED AS OF SEPTEMBER 28, 2011,

BY AND AMONG

TPG SPECIALTY LENDING, INC., DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT, AND LENDERS NAMED HEREIN

DISCLOSED MATTERS

NONE

 

1



--------------------------------------------------------------------------------

SCHEDULE 3.10

to

REVOLVING CREDIT AGREEMENT, DATED AS OF SEPTEMBER 28, 2011,

BY AND AMONG

TPG SPECIALTY LENDING, INC., DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT, AND LENDERS NAMED HEREIN

CHIEF EXECUTIVE OFFICES, ETC.

 

Jurisdiction of Organization

  

Chief Executive Office

  

Principal Place of Business

Delaware

   301 Commerce Street    301 Commerce Street    Suite 3300    Suite 3300   
Fort Worth, TX 76102    Fort Worth, TX 76102

 

1



--------------------------------------------------------------------------------

EXHIBIT 2.1(d)

to

REVOLVING CREDIT AGREEMENT, DATED AS OF SEPTEMBER 28, 2011,

BY AND AMONG

TPG SPECIALTY LENDING, INC., DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT, AND LENDERS NAMED HEREIN

ACCORDION REQUEST

Dated as of: [                        ]

Deutsche Bank Trust Company Americas

345 Park Avenue

14th Floor

New York, New York 10154

Attention:   Steven Yi, Managing Director

Telephone: (212) 454-2345

Fax:             (212) 454-3438

Ladies and Gentlemen:

This Accordion Request is executed and delivered by TPG SPECIALTY LENDING, INC.,
a corporation formed under the laws of the State of Delaware (the “Borrower”) to
Deutsche Bank Trust Company Americas, in its capacity as administrative agent
(the “Agent”), pursuant to Section 2.1(d) of that certain Revolving Credit
Agreement (as same may be amended, supplemented, renewed, extended, replaced, or
restated from time to time, the “Credit Agreement”), dated as of September 28,
2011, entered into by and among Borrower, Agent, and the Lenders named therein.
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

1. Borrower is hereby requesting that Lenders increase the Maximum Commitment in
the aggregate principal amount of $                             (an amount not
less than $20,000,000 and not to exceed $100,000,000), such that the total
Maximum Commitment after such increase shall be $                            
(an amount not to exceed the lesser of $250,000,000 or the sum of $100,000,000
plus the Maximum Commitment in effect on the date hereof).

2. In connection with the increase in the Maximum Commitment requested herein,
Borrower hereby represents, warrants, and certifies to Agent and Lenders that:

 

  (a) No Event of Default or Potential Default exists and is continuing on and
as of such date;

 

  (b) As of the date of the increase in the Maximum Commitment requested herein,
each representation and warranty made by Borrower in Section 3 of the Credit
Agreement will be true and correct in all material respects both immediately
before such increase and after giving effect to such increase, with the same
force and effect as if made on and as of such date (except to the extent
(i) that any such representation and warranty expressly related to an earlier
specified date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier specified date and
(ii) of changes in facts or circumstances that do not constitute an Event of
Default or Potential Default under the Credit Agreement or any other Loan
Document).



--------------------------------------------------------------------------------

3. Borrower acknowledges and agrees that no Lender is obligated to increase its
Commitment under the Credit Agreement in connection with this Accordion Request.
Any Lender that wishes to increase its Commitment shall complete and countersign
Schedule I hereto, which increase shall be effective pursuant to the terms of
Section 2.1(d) of the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGE FOLLOWS.]

 

2



--------------------------------------------------------------------------------

This Accordion Request is executed as of the date set forth above by the
undersigned and the undersigned hereby certifies each and every matter contained
herein to be true and correct.

 

BORROWER:

TPG SPECIALTY LENDING, INC.

By:     

Name:   Title:  

Accordion Request Signature Page



--------------------------------------------------------------------------------

SCHEDULE I TO ACCORDION REQUEST

LENDERS’ ACCEPTANCE OF ACCORDION REQUEST

 

Name of Lender

  

Amount of Increase to Commitment

[insert names of each Lender agreeing to increase]

   [insert amount of increase agreed to]

1.

  

2.

  

3.

  

4.

  

TOTAL ACCORDION INCREASE

   $______________________

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGE FOLLOWS.]



--------------------------------------------------------------------------------

The following Lenders hereby agree to increase their Commitment under the Credit
Agreement by the amount set forth next to their respective names on this
Accordion Request. The Agent shall establish the effective Accordion Increase
Date pursuant to Section 2.1(d) of the Credit Agreement.

 

LENDERS: [NAME OF LENDER]

By:

      Name:    

Title:

  [NAME OF LENDER]

By:

      Name:     Title:   [NAME OF LENDER]

By:

      Name:     Title:   [NAME OF LENDER]

By:

      Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT 2.3(a)

to

REVOLVING CREDIT AGREEMENT, DATED AS OF SEPTEMBER 28, 2011,

BY AND AMONG

TPG SPECIALTY LENDING, INC., DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT, AND LENDERS NAMED HEREIN

NOTICE OF ADVANCE

Dated as of: [                        ]

Deutsche Bank Trust Company Americas

345 Park Avenue

14th Floor

New York, New York 10154

Attention:   Steven Yi, Managing Director

Telephone: (212) 454-2345

Fax:             (212) 454-3438

Ladies and Gentlemen:

This Notice of Advance (“Notice of Advance”) is executed and delivered by TPG
SPECIALTY LENDING, INC., a Delaware corporation (“Borrower”) to Deutsche Bank
Trust Company Americas, in its capacity as administrative agent (“Administrative
Agent”), pursuant to Section 2.3(a) of that certain Revolving Credit Agreement
(as same may be amended, supplemented, renewed, extended, replaced, or restated
from time to time, the “Credit Agreement”), dated as of September 28, 2011,
entered into by and among Borrower, Administrative Agent and the Lenders named
therein. Capitalized terms not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

1. Borrower is requesting a Loan [Loans] in the [aggregate] principal amount of
$            .

2. (i) The Business Day on which the Loan(s) is [are] to occur is             ,
20    .

(ii) The [aggregate] [if not aggregate specify portions of Loan(s) and
applicable Interest Periods] amount of the foregoing Loans shall initially bear
interest at SELECT [LIBOR plus the Applicable Margin, for a LIBOR Interest
Period(s) of: [SELECT- one (1) month, two (2) months, three (3) months or six
(6) months] OR [Prime Rate plus the Applicable Margin].

(iii) The payment instructions/wire instructions for the disbursement of the
Loan(s) from the Demand Deposit Account are as follows:

 

Bank:

               

ABA#

       

Account #:

       

Reference:

       

For Credit To:

       



--------------------------------------------------------------------------------

3. In connection with the Borrowing requested herein, Borrower hereby
represents, warrants, and certifies to Administrative Agent that:

(a) immediately after giving effect to such Loan, the total Principal Obligation
will not exceed the Available Loan Amount, to the Borrower’s actual knowledge;

(b) no Potential Default or Event of Default shall have occurred and be
continuing immediately before or after giving effect to the making of such
Loans;

(c) the representations and warranties of Borrower, contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of this Notice of Advance, both before and after
giving effect to the making of Loans; provided that to the extent that such
representations and warranties were made as a specific date, the same are true
and correct in all material respects as of such specific date; and

(d) to the Borrower’s actual knowledge, no Change in Law has occurred, no order,
judgment or decree of any Governmental Authority has been issued that enjoins,
prohibits or restrains the incurrence or repayment of the Loans, the granting or
perfection of Liens in the Collateral, or the consummation of any of the other
Transactions or the use of proceeds of the Facility.

4. An original or a copy of each signed Subscription Agreement not previously
delivered to Administrative Agent is attached hereto as Schedule 1.

5. A Borrowing Base Certificate is attached hereto as Schedule 2.

[Remainder of Page Intentionally Blank.

Signature Page Follows.]

 

2



--------------------------------------------------------------------------------

This Notice of Advance is executed as of the date set forth above by each of the
undersigned and each of the undersigned hereby certifies, solely in his/her
capacity as a Responsible Officer of the Borrower, that each and every matter
contained herein to be true and correct.

 

BORROWER:

TPG SPECIALTY LENDING, INC.

By: 

   

Name:

 

Title:

 

By: 

   

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE 1

Attach Subscription Agreements not previously delivered to Administrative Agent
(if any)

 

1



--------------------------------------------------------------------------------

SCHEDULE 2

Attach Borrowing Base Certificate

 

1



--------------------------------------------------------------------------------

EXHIBIT 2.3(d)

to

REVOLVING CREDIT AGREEMENT, DATED AS OF SEPTEMBER 28, 2011,

BY AND AMONG

TPG SPECIALTY LENDING, INC., DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT, AND LENDERS NAMED HEREIN

NOTICE OF CONTINUATION/CONVERSION

[DATE]

Deutsche Bank Trust Company Americas

345 Park Avenue

14th Floor

New York, New York 10154

Attention:   Steven Yi, Managing Director

Telephone: (212) 454-2345

Fax:             (212) 454-3438

Ladies and Gentlemen:

This Notice of Continuation/Conversion is executed and delivered by TPG
SPECIALTY LENDING, INC., (“Borrower”) to Deutsche Bank Trust Company Americas,
in its capacity as administrative agent (“Administrative Agent”), pursuant to
Section 2.3(d) of that certain Revolving Credit Agreement (as the same may be
amended, supplemented, renewed, extended, replaced, or restated from time to
time, the “Credit Agreement”), dated as of September 28, 2011, entered into by
and among Borrower, Administrative Agent and the Lenders named therein.
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

Borrower hereby gives notice pursuant to Section [2.3(d)(i) - Conversion]
[2.3(d)(ii) - Continuation] of the Credit Agreement that it requests a
[Continuation] [Conversion] of a Loan outstanding under the Credit Agreement,
and in connection therewith sets forth below the terms on which such
[Continuation] [Conversion] is requested to be made:

 

1.

  

Date of [Continuation] [Conversion]

(last day of the prior applicable Interest Period):

    

2.

   Principal Amount of:      

[Continuation]:

       

[Conversion]:

    

3.

   Type of Loan converted (if applicable):     

4.

   Type of Loan converted to (if applicable):     

 

1



--------------------------------------------------------------------------------

5. Interest Option (check one box only):

 

  [    ] Prime Rate Loan

  [    ] LIBOR Loan with __________-month Interest Period (one (1) month, two
(2) months, three (3) months, six (6) months)

6. In connection with the [Continuation] [Conversion] requested herein, Borrower
hereby represents, warrants, and certifies to Administrative Agent that as of
the date of this Notice of Continuation/Conversion, no Event of Default exists,
except as disclosed to the Administrative Agent.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE(S) FOLLOW(S).

 

2



--------------------------------------------------------------------------------

This Notice is executed as of the date set forth above by the undersigned, and
the undersigned hereby certifies, solely in his/her capacity as a Responsible
Officer of the Borrower, that each and every matter contained herein to be true
and correct.

 

BORROWER: TPG SPECIALTY LENDING, INC. By:     

Name:   Title:  

 

3



--------------------------------------------------------------------------------

EXHIBIT 2.7(i)

to

REVOLVING CREDIT AGREEMENT, DATED AS OF SEPTEMBER 28, 2011,

BY AND AMONG

TPG SPECIALTY LENDING, INC., DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT, AND LENDERS NAMED HEREIN

REVOLVING CREDIT NOTE

 

[$                    ]                         [__], 2011

 

1. FOR VALUE RECEIVED, TPG SPECIALTY LENDING, INC., as Borrower (the “Borrower”)
hereby unconditionally promises to pay to the order of [LENDER], or its
registered assigns (the “Payee”) in accordance with Section 9.13 of the Credit
Agreement (as defined below), at Deutsche Bank Trust Company Americas, 345 Park
Avenue, 14th Floor, New York, New York 10154 (the “Administrative Agent”) (or
such other office notified by the Administrative Agent to the Borrower in
accordance with Section 9.8 of the Credit Agreement), the principal sum of
[                     DOLLARS ($                    ), or, if less, the unpaid
principal amount of the Loans made by Payee to Borrower as evidenced by this
Note, together with accrued interest thereon, in lawful money of the United
States of America. Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

2. Borrower agrees that the unpaid principal amount of this promissory note (as
the same may be amended, supplemented, renewed, extended, replaced, or restated
from time to time in accordance with the Credit Agreement, this “Note”) shall be
payable in accordance with the terms of the Credit Agreement.

 

3. Borrower agrees that the unpaid principal amount of this Note shall bear
interest from the date of borrowing until maturity in accordance with the terms
of the Credit Agreement. Borrower further agrees that interest on this Note
shall be payable in accordance with the terms of the Credit Agreement.

 

4. All Borrowings, conversions and continuations of LIBOR Loans or Prime Rate
Loans, as applicable, hereunder, and all payments made with respect thereto, may
be recorded by Payee from time to time on grid(s) which may be attached hereto,
or Payee may record such information by such other method as Payee may generally
employ; provided, however, that failure to make any such entry shall in no way
reduce or diminish Borrower’s obligations hereunder. The aggregate unpaid amount
of all Loans set forth on grid(s) which may be attached hereto shall be
rebuttably presumptive evidence of the unpaid principal amount of this Note.

 

5.

This Note has been executed and delivered pursuant to Section 2.7 of that
certain Revolving Credit Agreement (as same may be amended, supplemented,
renewed, extended, replaced, or restated from time to time, the “Credit
Agreement”), dated as of September 28, 2011, by and among Borrower, Deutsche
Bank Trust Company Americas, as Administrative Agent and the Lenders described
therein, and is one of the “Notes”

 

1



--------------------------------------------------------------------------------

referred to therein. This Note evidences Loans made under the Credit Agreement
to Borrower, and the holder of this Note shall be entitled to the benefits
provided in the Credit Agreement. Reference is hereby made to the Credit
Agreement for a statement of: (a) the obligation of Payee, as a Lender under the
Credit Agreement, to make advances hereunder; (b) the prepayment rights and
obligations of Borrower; (c) the collateral for the repayment of this Note; and
(d) the events upon which the maturity of this Note may be accelerated. Borrower
may borrow, repay and reborrow hereunder upon the terms and conditions specified
in the Credit Agreement.

 

6. This Note shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to the conflict of law principles
thereof (other than Section 5-1401 of the New York General Obligations Law).

[Remainder of Page Intentionally Blank.

Signature Page Follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this instrument as of the date set
forth above.

 

BORROWER: TPG SPECIALTY LENDING, INC. By:       Name:   Title:

 

1



--------------------------------------------------------------------------------

EXHIBIT 2.21(a)-1

to

REVOLVING CREDIT AGREEMENT, DATED AS OF SEPTEMBER 28, 2011,

BY AND AMONG

TPG SPECIALTY LENDING, INC., DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT, AND LENDERS NAMED HEREIN

SECURITY AGREEMENT

 

1



--------------------------------------------------------------------------------

Form

SUBSCRIPTION AGREEMENT

PLEDGE AND SECURITY AGREEMENT

SUBSCRIPTION AGREEMENT PLEDGE AND SECURITY AGREEMENT dated as of September 28,
2011 (as it may be amended, supplemented or otherwise modified from time to
time, this “Agreement”), between TPG SPECIALTY LENDING, INC., a Delaware
corporation (the “Pledgor”), having its chief executive office at 301 Commerce
Street, Suite 3300, Fort Worth, Texas 76102, and DEUTSCHE BANK TRUST COMPANY
AMERICAS, a national banking association, having an office at 345 Park Avenue,
14th Floor, New York, New York 10154, as Administrative Agent for the benefit of
itself and the Lenders (as defined in the Credit Agreement referred to below),
as pledgee (the “Pledgee”).

R E C I T A L S:

WHEREAS, the Pledgor, the Lenders party thereto and the Administrative Agent
have entered into that certain Revolving Credit Agreement, dated as of even date
herewith (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), which provides for, subject
to the terms and conditions thereof, for extensions of credit and other
financial accommodations by the Lenders to the Pledgor, as borrower;

WHEREAS, the Pledgor wishes to secure the Obligations owing to the Secured
Parties pursuant to the terms of this Agreement.

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

  1. Definitions.

Unless the context otherwise requires, capitalized terms used but not otherwise
defined herein shall have the respective meanings provided therefor in the
Credit Agreement, and the following terms shall have the following meanings:

“Account Control Agreement” means that certain Blocked Account Control Agreement
(“Shifting Control”), dated as of the Closing Date, among the Pledgor, the
Pledgee and JPMorgan Chase Bank, N.A. as depositary bank and as securities
intermediary, as same may be amended, supplemented or otherwise modified from
time to time.

“Account Security Agreement” means that certain Cash Collateral Account
Security, Pledge and Assignment Agreement (Distribution Account) dated as of the
Closing Date, between the Pledgor and the Pledgee, as same may be amended,
supplemented, renewed, extended, replaced or restated from time to time, in
accordance with the terms thereof.

“Closing Date” means the date hereof.



--------------------------------------------------------------------------------

“Collateral” has the meaning set forth in Section 2 hereof.

“New York UCC” means the Uniform Commercial Code as in effect on the date hereof
in the State of New York.

“Secured Parties” means the Administrative Agent and the Lenders.

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

 

  2. Grant of Security Interest, Etc.

As security for the full and punctual payment and performance of the Obligations
when due (whether upon stated maturity, mandatory prepayment, acceleration, or
otherwise), the Pledgor hereby pledges, assigns, hypothecates, transfers,
conveys, delivers and grants to the Pledgee, for the benefit of the Secured
Parties, a first priority continuing and perfected security interest in and lien
on all of the following (collectively, for purposes of this Agreement, the
“Collateral”), whether now owned or hereafter acquired and whether now existing
or hereafter arising and regardless of where located: all of the Pledgor’s
right, title and interest in and to (i) all rights of Pledgor in respect, of the
Capital Commitment of each Investor, including, without limitation, all of the
Pledgor’s rights to make calls for and receive Capital Contributions and other
payments pursuant to and otherwise compel performance by the Investors of their
respective Capital Commitments and to enforce the payment thereof by the
Investors pursuant to the terms of each Subscription Agreement of the Investors,
including, without limitation, all remedies for failure of performance thereof,
all rights to compromise or settle the same, and all collateral securing and
guarantees, rights in respect of letters of credit, and other accommodations and
supporting obligations in respect of any Capital Commitments of Investors and,
in each case, all rights to receive and apply any and all payments thereof;
(ii) all general intangibles and instruments (as such terms are defined in the
New York UCC) relating to or evidencing any of the foregoing; and (iii) all
proceeds of any of the foregoing).

 

  3. Powers of Pledgor.

Subject to the provisions of the Loan Documents, including the Credit Agreement,
the Cash Collateral Agreement, the Account Control Agreement, Sections 4(e) and
(f) hereof, and Section 5 hereof, upon the occurrence and during the continuance
of an Event of Default, the Pledgor shall be entitled to exercise all rights,
powers and privileges of the Pledgor under, and to control the prosecution of
all claims with respect to, the Subscription Agreements of Investors in the
Pledgor.

 

  4. Representations, Warranties and Covenants.

The Pledgor hereby covenants with, and represents and warrants to, the Pledgee
as follows:

(a) To the Pledgor’s knowledge, each Subscription Agreement of each Investor in
the Pledgor is the legal, valid and binding obligation of the Pledgor,
enforceable against the Pledgor in accordance with its terms, subject to Debtor
Relief Laws and to general principles of equity. All conditions to the
effectiveness and validity of each such Subscription Agreement have been
satisfied.

 

2



--------------------------------------------------------------------------------

(b) The Pledgor will defend its right, title and interest in and to the
Collateral pledged by it pursuant hereto or in which it has granted a security
interest pursuant hereto against the claims and demands of all other Persons
other than Liens expressly permitted by the Credit Agreement or any Liens
arising by, through or under the Pledgee.

(c) The Pledgor, is the legal and beneficial owner of the Collateral, free and
clear of all Liens, claims or security interests of every nature whatsoever,
except such as are created pursuant to this Agreement and the other Loan
Documents, and the Pledgor, has the right to pledge and grant a security
interest in the same as herein provided without the consent of any other Person
other than any such consent that has been obtained and is in full force and
effect.

(d) The Collateral has been duly and validly pledged hereunder. All consents and
approvals required for the consummation of the transactions contemplated by this
Agreement have been obtained and are in full force and effect.

(e) Except as may be permitted under the Credit Agreement, the Pledgor will not
sell, assign, or otherwise dispose of, or mortgage, pledge or grant a security
interest in or other Lien on, any of the Collateral or any interest therein, or
suffer any of the same to exist, and any sale, assignment, mortgage, pledge or
security interest whatsoever made in violation of this covenant shall be void
and of no force or effect, and upon demand of the Pledgee, shall forthwith be
cancelled or satisfied by an appropriate instrument in writing.

(f) The Pledgor will comply with Section 5.10 of the Credit Agreement relating
to Interest Release and Transfer as if such Section 5.10 were set forth herein
in its entirety.

(g) The information set forth on Schedule A hereto regarding the Pledgor is
true, correct and complete as of the date hereof. The Pledgor shall not change
its name, identity or corporate, company or partnership structure or effect any
other change that could impair the effectiveness of any UCC filing naming it as
debtor, unless it shall have given the Pledgee written notice thereof not less
than thirty (30) days prior to such change and not more than thirty (30) days
after the effectiveness of such change and shall have taken such action,
reasonably satisfactory to the Pledgee, as may be necessary or reasonably
desirable to maintain the security interest of the Pledgee in the Collateral
granted hereunder at all times fully perfected and in full force and effect.

(h) Giving effect to the aforesaid grant and assignment to the Pledgee, the
Pledgee has, as of the date of this Agreement, and as to Collateral acquired
from time to time after such date, shall have, a valid, perfected (assuming the
filing of financing statements in all necessary public offices and, in the case
of proceeds of Collateral, the taking of any other action required to continue
such perfected security interest in such proceeds) and continuing first priority
Lien upon and security interest in the Collateral.

(i) Except for financing statements filed or to be filed in favor of the Pledgee
as secured party, Pledgee has not authorized the filing of financing statements
under the UCC

 

3



--------------------------------------------------------------------------------

covering any or all of the Collateral and the Pledgor will not, without the
prior written consent of the Pledgee, until payment in full in cash of all of
the Obligations, and the termination of the Commitments, execute or file (or
authorize any other Person to execute or file) in any public office, any
financing statement or statements covering any or all of the Collateral, except
financing statements filed or to be filed in favor of the Pledgee as secured
party.

(j) There are no certificates or other instruments or documents (other than the
Organizational Documents, the Subscription Agreements and the Acknowledgment
Letters in respect of the Investors) evidencing or representing any of the
Collateral, and the Pledgor will cause any and all certificates or other
instruments or documents hereafter issued evidencing or representing such
Collateral (each in transferable form, duly endorsed if required or accompanied
by executed undated instruments of transfer reasonably satisfactory to the
Pledgee) to be forthwith delivered to and deposited with the Pledgee in pledge
hereunder (and held apart separately in trust for the benefit of the Pledgee
pending such delivery).

(k) [reserved]

(l) Any and all of the Pledgee’s rights with respect to the lien and security
interest granted hereunder shall continue unimpaired, and the Pledgor shall be
and remain obligated in accordance with the terms hereof, notwithstanding
(i) any proceeding as to the Pledgor or any other Person or any of their
respective property under any Debtor Relief Laws, (ii) the discharge, release or
exoneration of any guarantor in respect of any of the Obligations or of any
Investor in respect of any Unused Capital Commitment, or the release, failure of
perfection of, or substitution of any Collateral or any other guarantee or other
security for any of the Obligations at any time, or of any rights or interests
therein, (iii) any delay, extension of time, renewal, compromise or other
indulgence granted by the Pledgee, whether to the Pledgor, to any guarantor, or
to any Investor, with respect to any Collateral or any guarantee or other
security for any of the Obligations, or otherwise hereunder, under any other
Loan Document, or under any other agreement, instrument, or document or (iv) any
other circumstance that would constitute a legal or equitable discharge or
exoneration of a guarantor.

 

  5. Payments.

If the Pledgor, at any time shall receive any payments with respect to any
Capital Commitment from any Investor under any Subscription Agreement, such
amounts shall, immediately upon receipt by the Pledgor, be deposited into the
applicable Collateral Account, and until so deposited, shall be received and
held by the Pledgor in trust for the Pledgee.

 

  6. Remedies.

If an Event of Default shall occur and then be continuing;

(a) The Pledgee, without obligation to resort to any other security, right or
remedy granted under any other agreement or instrument, shall have the right in
addition to all rights, powers and remedies of a secured party pursuant to the
UCC, at any time and from time to time, to sell, resell, assign and deliver, in
its sole discretion, any or all of the Collateral (in one or more portions and
at the same or different times) and all right, title and interest, claim and
demand therein and right of redemption thereof, at public or private (if
permitted by the UCC)

 

4



--------------------------------------------------------------------------------

sale, for cash, upon credit or for future delivery, and in connection therewith
the Pledgee may grant options and may impose reasonable conditions such as
requiring any purchaser to represent that any “securities” constituting any part
of the Collateral are being purchased for investment only, the Pledgor hereby
waiving and releasing any and all equity or right of redemption to the fullest
extent permitted by the UCC or other applicable law. If all or any of the
Collateral is sold by the Pledgee upon credit or for future delivery, the
Pledgee shall not be liable for the failure of the purchaser to purchase or pay
for the same and, in the event of any such failure, the Pledgee may resell such
Collateral. It is expressly agreed that the Pledgee may exercise its rights with
respect to less than all of the Collateral, leaving unexercised its rights with
respect to the remainder of the Collateral, and such partial exercise shall in
no way restrict or jeopardize the Pledgee’s right to exercise its rights with
respect to all or any other portion of the Collateral at a later time or times.

(b) The Pledgee may from time to time in its sole discretion exercise, either by
itself or by its nominee or designee, in the name of the Pledgor, all of the
Pledgee’s rights, powers and remedies in respect of the Collateral, hereunder
and under law.

(c) The Pledgor hereby irrevocably, in the name of the Pledgor or otherwise,
authorizes and empowers the Pledgee and assigns and transfers unto the Pledgee,
and each constitutes and appoints the Pledgee its true and lawful
attorney-in-fact, and as its agent, irrevocably, with full power of substitution
for it and in its name, following the occurrence and during the continuance of
an Event of Default, (i) to exercise and enforce in the Pledgor’s name every
right, power, remedy, authority, option and privilege of the Pledgor under each
Subscription Agreement of each Investor and otherwise in connection with the
Unfunded Capital Commitments of the Investors, including any power to make
Capital Calls, to make claims upon and enforce rights against Investors, to
enforce remedies, and to give any notices, and (ii) in order to more fully vest
in the Pledgee the rights and remedies provided for herein, to exercise all of
the rights, remedies and powers granted to the Pledgee in this Agreement. The
Pledgor further authorizes and empowers the Pledgee, as its attorney-in-fact,
and as its agent, irrevocably, with full power of substitution for it and in its
name, place and stead following the occurrence and during the continuance of an
Event of Default, to give any authorization, to furnish any information, to make
any demands, to execute any instruments and to take any and all other action on
behalf of and in the name of the Pledgor that in the reasonable opinion of the
Pledgee may be necessary or appropriate to be given, furnished, made, exercised
or taken in respect of any Investor or Collateral related thereto under any
Subscription Agreement, and otherwise in connection with the Unfunded Capital
Commitments of the Investors, in order to comply therewith, to perform the
conditions thereof or to prevent or remedy any default by the Pledgor thereunder
(or of any Investor in respect thereof) or to enforce any of the Pledgor’s
rights thereunder; provided that the foregoing shall not impose any obligation
on the Pledgee. This power-of-attorney is irrevocable and coupled with an
interest, and any similar or dissimilar powers heretofore given by the Pledgor
in respect of the Collateral to any other Person are hereby revoked.

(d) The Pledgee may, upon the occurrence and during the continuance of an Event
of Default, but without affecting any of the Obligations, in the name of the
Pledgor, extend the time of payment and performance of, compromise or settle for
cash, credit or otherwise, and upon any terms and conditions, any obligations
owing to the Pledgor, or claims of the Pledgor,

 

5



--------------------------------------------------------------------------------

by any Investor under any Subscription Agreement, and otherwise in connection
with the Unfunded Capital Commitments of the Investors, including any guarantee
thereof or collateral therefor; file any claims, commence, maintain or
discontinue any actions, suits or other proceedings deemed by the Pledgee
necessary or advisable for the purpose of collecting upon or enforcing in
respect of any Collateral, any of the Subscription Agreements of the Investors
or otherwise in connection with the Unfunded Capital Commitments of the
Investors (including any guarantee thereof) pursuant to the terms thereof; and
execute any instrument and do all other things deemed necessary and proper by
the Pledgee to protect and preserve and realize upon the Collateral and the
other rights contemplated hereby.

(e) Pursuant to the power-of-attorney provided for above, the Pledgee may take
any action and exercise and execute any instrument which it may deem necessary
or advisable to accomplish the purposes hereof. Without limiting the generality
of the foregoing, the Pledgee, after the occurrence and during the continuance
of an Event of Default, shall have the right and power to receive, endorse and
collect all checks and other orders for the payment of money made payable to the
Pledgor into the Collateral Account representing: (i) any payment of obligations
owed by any Investor pursuant to its Subscription Agreement, (ii) interest
accruing on any of the Collateral or (iii) any other payment or distribution
payable in respect of the Collateral or any part thereof, and for and in the
name, place and stead of the Pledgor, to execute endorsements, assignments or
other instruments of conveyance or transfer in respect of any property which is
or may become a part of the Collateral hereunder.

(f) The Pledgee may from time to time in its sole discretion exercise all of the
rights and remedies of a secured party under the UCC, as well as all other
rights and remedies available to a secured party at law or equity.

(g) Without limiting any other provision of this Agreement, and without waiving
or releasing the Pledgor from any obligation or default hereunder, the Pledgee
shall have the right, but not the obligation (including pursuant to any power of
attorney granted hereunder), to perform any act or take any appropriate action,
as it, in its reasonable judgment, may deem necessary to cure any Event of
Default or cause any term, covenant, condition or obligation required under this
Agreement or the Organizational Documents of the Pledgor or any Subscription
Agreement or otherwise in connection with the Unfunded Capital Commitments of
Investors, including any guarantee thereof, to be performed or observed by the
Pledgor, to be promptly performed or observed on behalf of the Pledgor to
protect the Collateral or any rights of the Pledgee hereunder or otherwise
arising in respect of the Collateral. All amounts advanced by, or on behalf of,
the Pledgee in exercising its rights under this Section 6 (including reasonable
and documented out-of-pocket legal expenses and disbursements incurred in
connection therewith) from the date of each such advance, shall be payable by
the Pledgor to the Pledgee within thirty (30) days after receipt by the Pledgor
of an invoice relating thereto setting forth such expenses in reasonable detail
and shall be secured by this Agreement.

 

6



--------------------------------------------------------------------------------

  7. Sales of Collateral.

Upon and during the continuance of an Event of Default, no demand, advertisement
or notice, all of which are hereby expressly waived by the Pledgor to the extent
permitted by law, shall be required in connection with any sale or other
disposition of all or any part of the Collateral, except that if notice shall be
required by applicable law, the Pledgee shall give the Pledgor, at least ten
(10) days’ prior written notice of the time and the place of any public sale or
of the time after which any private sale or other disposition is to be made,
which notice the Pledgor hereby agrees is commercially reasonable, all other
demands, advertisements and notices being hereby waived to the extent permitted
by law. In connection with any sale or other disposition of all or any part of
the Collateral, the Pledgee may comply with any applicable state or federal law
requirements and/or disclaim warranties of title, possession, quiet enjoyment or
the like without affecting the commercial reasonableness of such sale or other
disposition. To the extent permitted by law, the Pledgee shall not be obligated
to make any sale of the Collateral if it shall determine not to do so,
regardless of the fact that notice of sale may have been given, and the Pledgee
may without notice or publication adjourn any public or private sale, and such
sale may, without further notice, be made at the time and place to which the
same was so adjourned. Upon each private sale of the Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, the Pledgee (or any
nominee or designee thereof) may purchase any or all of the Collateral being
sold, free and discharged from any trusts, claims, equity or right of redemption
of the Pledgor, all of which are hereby waived and released to the extent
permitted by law, and may make payment therefor by credit against any of the
Obligations in lieu of cash or any other obligations. In the case of all sales
of the Collateral, public or private, the Pledgor will pay all reasonable and
documented out-of-pocket costs and expenses of every kind for sale or delivery,
including brokers’ and attorneys’ fees and disbursements and any tax imposed
thereon. However, the proceeds of sale of Collateral shall be available to cover
such costs and expenses, and, after deducting such costs and expenses from the
proceeds of sale, the Pledgee shall apply any residue to the payment of the
Obligations in the order of priority set forth in the Credit Agreement.

 

  8. Public Sales Not Feasible.

The Pledgor acknowledges that the terms of the Subscription Agreements may
prohibit public sales, that the Collateral may not be of the type appropriately
sold at public sales, and that such sales may be prohibited by law, including
securities laws and blue sky laws. In light of these considerations, the Pledgor
agrees that private sales of the Collateral shall not be deemed to have been
made in a commercially unreasonable manner merely by virtue of having been made
privately. Without limiting the foregoing, the Pledgor recognizes that, upon and
during the continuance of an Event of Default, the Pledgee may be unable to
effect a public sale of all or a part of the Collateral by reason of certain
prohibitions contained in Subscription Agreements and/or in the Securities Act
of 1933, as amended (the “Securities Act”), or other relevant securities laws in
any jurisdiction, but may be compelled to resort to one or more private sales to
a restricted group of purchasers who will be obligated to agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof, and agrees that (i) private
sales so made may be at prices and on other terms less favorable to the seller
than if the Collateral were sold at public sale, and that the

 

7



--------------------------------------------------------------------------------

Pledgee has no obligation to delay the sale of any Collateral for the period of
time necessary to permit the registration of the Collateral for public sale
under the Securities Act or other relevant securities laws in any jurisdictions,
and (ii) a private sale or sales made under the foregoing circumstances shall
not be deemed to be commercially unreasonable by virtue of such circumstances.

 

  9. Receipt of Sale Proceeds.

Upon any sale of the Collateral by the Pledgee hereunder (whether pursuant to
any power of sale herein granted, pursuant to judicial process or otherwise),
the receipt by the Pledgee or the officer making the sale of the proceeds of
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
non-application thereof.

 

  10. Waivers; Modifications.

No delay on the part of the Pledgee in exercising any of its options, powers or
rights, or partial or single exercise thereof, shall constitute a waiver
thereof. None of the terms and conditions of this Agreement may be discharged,
changed, waived, modified or varied in any manner unless in a writing duly
signed by the party sought to be charged therewith.

 

  11. Remedies Cumulative.

All rights and remedies afforded to the Pledgee by reason of this Agreement are
separate and cumulative remedies, and shall be in addition to all other rights
and remedies in favor of the Pledgee existing at law or in equity or otherwise.
None of such remedies, whether or not exercised by the Pledgee, shall be deemed
to exclude, limit or prejudice the exercise of any other legal or equitable
remedy or remedies available to the Pledgee.

 

  12. Notices.

Any notice or other communication which by any provision of this Agreement is
required or permitted to be given or served hereunder shall be in writing and
shall be given or served in the manner specified in the Credit Agreement.

 

  13. Jurisdiction, Etc.

Any suit, action or proceeding with respect to this Agreement and any action for
enforcement of any judgment in respect thereof may be brought in the courts of
the State of New York located in the Borough of Manhattan or the United States
of America located in the Borough of Manhattan in New York City, and, by
execution and delivery of this Agreement, the Pledgor hereby irrevocably submits
to and accepts for itself and in respect of its property, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts for the purposes of
any such action, suit or proceeding. The Pledgor irrevocably consents to the
service of process out of any of the aforementioned courts in any such suit,
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to the Pledgor at its address set forth

 

8



--------------------------------------------------------------------------------

herein. The Pledgor hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or relating to with this Agreement brought in the
courts referred to above and hereby further irrevocably waives any claim in any
such court that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum. Nothing herein shall affect the right
of the Pledgee to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Pledgor in any other
jurisdiction.

 

  14. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted under the Credit
Agreement; provided that the Pledgor may not assign or otherwise transfer any of
its rights or obligations hereunder or any interest herein or in the Collateral,
any such attempted assignment or transfer being null and void.

 

  15. Pledgee Not Bound.

(a) This Agreement shall not be construed as creating a partnership or joint
venture agreement between the Pledgee and the Pledgor.

(b) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee to perform or discharge any obligation of the Pledgor
or to appear in or defend any action or proceeding relating to the Collateral;
or to take any action hereunder, or to expend any money or incur any expenses or
perform or discharge any obligation, duty or liability under the Collateral.

 

  16. Acts of the Pledgee.

All Collateral at any time delivered to the Pledgee pursuant hereto shall be
held by the Pledgee subject to the terms, covenants and conditions herein set
forth. Neither the Pledgee nor any of its Indemnitees shall be liable for any
action taken or omitted to be taken by such party or parties relating to any of
the Collateral, except for such party’s or parties’ own gross negligence or
willful misconduct or breach of its obligations under the Loan Documents. The
Pledgee shall be entitled to rely in good faith upon any writing or other
document, telegram or telephone conversation reasonably believed by it to be
genuine and correct and to have been signed, sent or made by the proper person
or persons, and, with respect to any legal matter, the Pledgee may rely in
acting or in refraining from acting upon the advice of counsel selected by it
concerning all matters hereunder. The Pledgee shall be entitled to all of the
rights, privileges, exculpations and immunities afforded to the Administrative
Agent in the Credit Agreement as if fully set forth herein. Without limitation
of its indemnification obligations under the other Loan Documents, the Pledgor
hereby agrees to indemnify and hold harmless the Pledgee and its Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact (all of
the foregoing, collectively, the “Indemnified Parties”) from and against any and
all claims, demands, losses, judgments, damages, liabilities (including
liabilities for penalties), reasonable and documented costs and expenses (but
limited, in the case of legal fees and services to the

 

9



--------------------------------------------------------------------------------

reasonable out-of-pocket legal fees and disbursements of one counsel to all
Indemnified Parties, including those incurred in enforcing this indemnity) which
any Indemnified Party may incur or suffer if it becomes, or is alleged to have
become, a partner of the Pledgor by reason of the operation of this Agreement or
the Pledgee’s exercise of any of the rights, remedies or powers under or in
accordance with the terms hereof or otherwise (but excluding losses, judgments
and liabilities of any Indemnified Party to the extent that the same directly
result from an Indemnified Party’s gross negligence, willful misconduct or
breach of its obligations under the Loan Documents, as finally determined by a
court of competent jurisdiction), and to reimburse, within thirty (30) days
after receipt by the Pledgor of an invoice setting forth such costs and expenses
in reasonable detail demand therefor, the Pledgee for all reasonable and
documented out-of-pocket costs and expenses, including reasonable attorneys’
fees and disbursements, arising out of or resulting from the exercise by the
Pledgee of any right, power, privilege or remedy granted to it hereunder, such
as operating, selling or disposing of the Pledgor’s property, including the
Collateral. In any action to enforce this Agreement, the provisions of this
Section 16 shall, to the extent permitted by law, prevail notwithstanding any
provision of applicable law in respect of the recovery of costs, disbursements
and allowances to the contrary. The provisions of this Section 16 shall survive
any termination of this Agreement or release of the Liens created by this
Agreement.

 

  17. Custody of Collateral; Notice of Exercise of Remedies.

The Pledgee shall not have any duty as to the collection or protection of any
Collateral or any income thereon or payments with respect thereto, or as to the
preservation of any rights against any Person or otherwise with respect thereto,
beyond exercising reasonable care with respect to the custody of any thereof
actually in its possession. Except as expressly provided in this Agreement, the
Pledgor hereby waives notice of acceptance hereof, and except as otherwise
specifically provided herein or required by provisions of law which may not be
waived, hereby waives any and all notices or demands with respect to any
exercise by the Pledgee of any rights or powers which it may have or to which it
may be entitled with respect to the Collateral.

 

  18. Severability.

In case any one or more of the provisions contained in this Agreement shall be
found to be invalid, illegal or unenforceable in any respect under present or
future laws effective during the term of this Agreement, the validity, legality
and enforceability of the remaining provisions contained herein shall not in any
way be affected or impaired thereby, and this Agreement shall continue in full
force and effect in accordance with its remaining terms, unless such continued
effectiveness of this Agreement, as modified, would be contrary to the basic
understandings and intentions of the parties expressed herein.

 

  19. Further Assurances.

The Pledgor hereby agrees to do such further acts and things and to execute and
deliver to the Pledgee such additional conveyances, assignments, agreements
(including control agreements) and instruments as the Pledgee from time to time
may reasonably require to carry into effect this Agreement or to further assure
and confirm unto the Pledgee its rights, powers

 

10



--------------------------------------------------------------------------------

and remedies hereunder, including to more fully perfect, evidence and protect,
or establish the priority of (including by control), any security interest
granted or purported to be granted hereby. The Pledgor hereby agrees to sign and
deliver to the Pledgee such financing statements, in form reasonably acceptable
to the Pledgee, as the Pledgee may from time to time reasonably request or as
are necessary or desirable in the reasonable opinion of the Pledgee to establish
and maintain a valid and perfected first priority security interest in the
Collateral and to pay any filing fees relating thereto. The Pledgor also
authorize the Pledgee, to the extent permitted by law, to file such financing
statements without the signature of the Pledgor and further authorizes the
Pledgee, to the extent permitted by law, to file a photographic or other
reproduction of this Agreement or of a financing statement in lieu of a
financing statement.

 

  20. Release.

The security interest in the Collateral granted to the Pledgee hereunder shall
be released upon satisfaction of all of the following conditions precedent:

(a) The Commitments shall have terminated and all Obligations shall have been
fully paid in cash; and

(b) All reasonable costs, fees, expenses and other sums paid or incurred by or
on behalf of the Pledgee in exercising any of its rights, powers, options,
privileges and remedies hereunder or under any of the Loan Documents, including
reasonable attorneys’ fees and disbursements, plus any accrued interest thereon
as provided in the Loan Documents, shall have been fully paid in cash.

 

  21. Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without giving effect to the conflict of
law principles thereof (other than Section 5-1401 of the New York General
Obligations Law), except to the extent that the laws of another jurisdiction
govern the creation, perfection, validity or enforcement of liens under this
Agreement or the other Security Documents.

 

  22. Miscellaneous.

(a) In enforcing any rights hereunder the Pledgee shall not be required to
resort to any particular security, right or remedy through foreclosure or
otherwise or to proceed in any particular order of priority, or otherwise act or
refrain from acting, and, to the extent permitted by law, the Pledgor hereby
waives and releases any right to a marshaling of assets or a sale in inverse
order of alienation.

(b) All captions in this Agreement are included herein for convenience of
reference only and shall not constitute part of this Agreement for any other
purpose. The provisions of Sections 1.2, 1.3 and 1.4 of the Credit Agreement
shall apply to this Agreement, mutatis mutandis.

(c) This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures hereto and
thereto were upon the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

11



--------------------------------------------------------------------------------

(d) This Agreement and the other Loan Documents set forth the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior agreements and understandings, if any, relating thereto.

 

  23. Waiver of Trial by Jury.

EACH PARTY HERETO EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF
AN CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER OR in any way
connected with or related or incidental to the dealings of the parties hereto or
any of them with respect to this Agreement, or the transactions related hereto,
in each case whether now existing or hereafter arising, and whether founded in
contract or tort or otherwise.

 

  24. Limitation of Liability.

The provisions of Section 9.18 of the Credit Agreement are hereby incorporated
herein by reference thereto as if set forth herein. If the proceeds of any
realization upon any or all of the Collateral are insufficient to satisfy in
full in cash all of the Obligations, the Pledgor shall continue liable for any
deficiency.

[Remainder of Page Intentionally Blank.

Signature Pages Follow.]

 

12



--------------------------------------------------------------------------------

SCHEDULE A

PLEDGOR’S FILING INFORMATION

 

1.      Pledgor’s Exact Full Legal Name:    TPG Specialty Lending, Inc. 2.     
Pledgor’s Mailing Address:    301 Commerce Street, Suite 3300, Fort Worth, Texas
76102 3.      Pledgor’s Tax ID No.    27-3380000 4.      Pledgor’ Type of
Organization:    Corporation 5.      Pledgor’s Jurisdiction of Organization:   
Delaware 6.      Pledgor’s Organizational ID No.:    4850669 7.      Pledgor’s
Chief Executive Office:    301 Commerce Street, Suite 3300, Fort Worth, Texas
76102



--------------------------------------------------------------------------------

EXHIBIT 2.21(a)-2

to

REVOLVING CREDIT AGREEMENT, DATED AS OF SEPTEMBER 28, 2011,

BY AND AMONG

TPG SPECIALTY LENDING, INC., DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT, AND LENDERS NAMED HEREIN

CASH COLLATERAL AGREEMENT (COLLATERAL ACCOUNT)

 

1



--------------------------------------------------------------------------------

Form

CASH COLLATERAL ACCOUNT SECURITY, PLEDGE AND

ASSIGNMENT AGREEMENT (COLLATERAL ACCOUNT)

CASH COLLATERAL ACCOUNT SECURITY, PLEDGE AND ASSIGNMENT AGREEMENT (COLLATERAL
ACCOUNT), dated as of September 28, 2011 (as it may be amended, supplemented or
otherwise modified from time to time, this “Agreement”), between TPG SPECIALTY
LENDING, INC., a Delaware corporation (the “Pledgor”), having its chief
executive office at 301 Commerce Street, Suite 3300, Fort Worth, Texas 76102,
and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent (the “Agent”)
for the benefit of the Secured Parties (as defined in the Credit Agreement
referred to below).

R E C I T A L S:

The Pledgor, Lenders and the Agent have entered into that certain Revolving
Credit Agreement, dated as of the date hereof (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

It is a condition to the availability of credit under the Credit Agreement that
the Pledgor and the Agent shall have entered into this Agreement and that the
Pledgor and the Agent shall have entered into the Subscription Agreement Pledge
and Security Agreement, dated as of the date hereof (as it may be amended,
supplemented or otherwise modified from time to time, the “Security Agreement”).

Pursuant to the Credit Agreement and the Security Agreement, in order to
facilitate the assignment of rights granted thereunder, the Pledgor has agreed
to establish the Collateral Account (as such term is hereinafter defined) and to
grant to the Agent, for the benefit of the Secured Parties, a first priority
perfected security interest therein, upon the terms and subject to the
conditions hereof.

NOW, THEREFORE, in consideration of the agreements and covenants hereinafter
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

  1. Definitions.

Unless the context otherwise requires, capitalized terms used but not otherwise
defined herein shall have the respective meanings provided therefor in the
Credit Agreement, and the following terms shall have the following meanings:

“Account Control Agreement” means that certain Blocked Account Control Agreement
(“Shifting Control”), dated as of the date hereof, by and among the Pledgor, the
Agent and the Intermediary, as it may be amended, supplemented, renewed,
extended, replaced or restated from time to time, in accordance with the terms
thereof.



--------------------------------------------------------------------------------

“Collateral” has the meaning set forth in Section 2 hereof.

“Collateral Accounts” has the meaning set forth in Section 3(a) hereof.

“Intermediary” means JPMorgan Chase Bank, N.A., its successors and assigns.

“New York UCC” means the Uniform Commercial Code as in effect on the date hereof
in the State of New York.

“Secured Parties” means the Agent and Lenders.

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

 

  2. Security for Obligations.

As security for the full and punctual payment and performance of all the
Obligations when due (whether upon stated maturity, mandatory prepayment, by
acceleration or otherwise) the Pledgor hereby pledges, assigns, transfers,
conveys, delivers, and grants to the Agent, for the benefit of the Secured
Parties, a first priority continuing and perfected security interest in and lien
on all of the Pledgor’ right, title and interest in and to the following
property, in each case whether now owned or hereafter acquired and whether now
existing or hereafter arising and regardless of where located (collectively, for
purposes of this Agreement, the “Collateral”):

(i) the Collateral Account and all funds, cash, checks, drafts, certificates,
instruments, financial assets, and other assets deposited or held in or credited
to the Collateral Account, and all security entitlements from time to time
credited thereto or reflected therein;

(ii) all interest, dividends, distributions, cash, instruments and other
property received, receivable or otherwise payable or distributed in respect of,
or in exchange for, any of the foregoing;

(iii) all certificates and instruments representing or evidencing any of the
foregoing; and

(iv) all proceeds and profits of any property described in paragraphs (i),
(ii) and (iii) above, and in this paragraph (iv).

 

2



--------------------------------------------------------------------------------

  3. Account.

(a) (i) On or before the date hereof, there has been established with the
Intermediary an account entitled: “TPG Specialty Lending, Inc.”, Account
Number:            (including any and all subaccounts or segregated accounts
thereunder with the same account number (exclusive of any identifier to
distinguish one subaccount or segregated account from another) and successor,
replacement or substitute accounts therefor maintained by the Intermediary for
the Pledgor, collectively, the “Collateral Account”), which shall be blocked
accounts of the Pledgor under the sole control of the Agent, as to which the
Pledgor shall have no right to draw checks or give other instructions or orders
except as permitted by the Account Control Agreement.

(ii) The Collateral Account shall be subject to such applicable laws, and such
applicable regulations of the Board of Governors of the Federal Reserve System
and of any other banking or governmental authority, as may now or hereafter be
in effect. Interest and other amounts earned on or received in respect of any
assets held in or credited to the Collateral Account shall be periodically added
to the principal amount of the Collateral Account and shall be held, credited,
disbursed and applied in accordance with the provisions of this Agreement. All
items of income, gain, expense and loss recognized in the Collateral Account
shall be reported by the Pledgor for Federal and applicable state tax purposes
under the name and taxpayer identification number of the Pledgor.

(b) Pledgor agrees that all amounts required to be deposited into the Collateral
Account of the Pledgor pursuant to the Credit Agreement, the Security Agreement
and this Agreement shall be deposited immediately into such Collateral Account
upon receipt by the Pledgor. Until so deposited, any such amounts held by the
Pledgor shall be deemed to be Collateral and shall be held in trust by it for
the benefit of the Agent, and shall not be commingled with any other funds or
property of the Pledgor.

(c) To the extent permitted by the Credit Agreement and the Account Control
Agreement, the Pledgor may withdraw amounts on deposit in the Collateral Account
of the Pledgor; provided that if an Event of Default has occurred and is
continuing, the Pledgor may only withdraw amounts in the ordinary course of
business and, upon delivery by the Agent to the Intermediary (with a copy
thereof to the Borrower) of a notice of exclusive control of the Collateral
Account following the occurrence of an Event of Default, no further withdrawls
are permitted. Upon any such withdrawal, the Pledgor shall be deemed to have
represented to the Agent that all applicable conditions to such withdrawal were
satisfied.

(d) Upon the occurrence and during the continuance of an Event of Default, with
or without notice from the Agent, the Pledgor shall have no further right to
withdrawals from the Collateral Account except (i) for the purpose of curing an
outstanding Event of Default referred to in Section 7.1(a)(i) or (ii) of the
Credit Agreement, or (ii) in the ordinary course of business as described in
subsection (c) above. During the existence of an Event of Default, upon delivery
to the Intermediary (with a copy thereof to the Borrower) of a notice of
exclusive control of the Collateral Account, the Agent shall have the exclusive
right, at any time, without prior notice to or consent of the Pledgor, to
withdraw funds from the Collateral Account and to pay the Obligations then due
or to deposit such funds into an account designated by the Agent so

 

3



--------------------------------------------------------------------------------

as to permit the Agent to pay the Obligations then due (or cash collateralize
outstanding Obligations), and the Agent may collect or liquidate any assets then
held in or credited to the Collateral Account as the Agent may reasonably
determine is necessary to perfect or protect any security interest granted or
purported to be granted hereby or to enable the Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral.

(e) Provided no Event of Default shall have occurred and be continuing as a
result of which the Agent has delivered to the Intermediary a notice of
exclusive control of the Collateral Account, the Pledgor may arrange that assets
held in or credited to the Collateral Account of the Pledgor to be invested,
liquidated and reinvested, to be held in or credited to such Collateral Account
(or to an account of the Agent maintained with the Intermediary or any of its
Affiliates for overnight or other investments the proceeds of which are to be
credited to such Collateral Account upon maturity, liquidation or other
disposition thereof) and disbursed in accordance with and subject to the terms
and conditions of this Agreement. In no event shall the Agent have any
responsibility or liability for the types of investments made at the direction
of the Pledgor, nor shall it have any duty or responsibility to confirm that
such investments conform to the limitations set forth in this Section 3 or
elsewhere in the Loan Documents.

 

  4. Financing Statements; Further Assurances.

(a) The Pledgor agrees that, at any time and from time to time, including,
without limitation, in connection with any investments under Section 3(e)
hereof, at the expense of the Pledgor, the Pledgor will promptly execute and
deliver all further instruments and documents (including but not limited to
financing statements and control agreements), and take all further action, that
may be reasonably necessary or desirable, or that the Agent may reasonably
request, in order to more fully perfect (with control), evidence and protect, or
establish the priority of, any security interest granted or purported to be
granted hereby, or to enable the Agent to exercise and enforce the Agent’s
rights and remedies hereunder. The Pledgor authorizes the Agent to file one or
more financing or continuation statements under the UCC relating to the
Collateral, naming the Agent as “secured party”.

(b) The Pledgor represents and warrants that the information set forth on
Schedule A hereto is true, correct and complete as of the date hereof. The
Pledgor shall not change its name, identity or corporate structure or effect any
other change that could impair the effectiveness of any UCC filing naming it as
debtor, unless it shall have given the Agent thirty (30) days’ prior written
notice of such change and shall have given the Agent written notice not more
than thirty (30) days after the effective date of such change and shall take
such action, reasonably satisfactory to the Agent, as may be necessary to
maintain the security interest of the Agent in the Collateral granted hereunder
at all times fully perfected and in full force and effect.

 

4



--------------------------------------------------------------------------------

  5. Transfers and Other Liens.

The Pledgor will not (i) sell or otherwise dispose of any of the Collateral
other than pursuant to the terms hereof and of the Credit Agreement, (ii) create
or permit to exist any Lien upon or with respect to all or any of the
Collateral, except for the Liens granted to the Agent pursuant to the Security
Agreement and this Agreement or as may otherwise be permitted under the Loan
Documents, or (iii) enter into or suffer to exist any control agreement with any
Person other than the Account Control Agreement with the Intermediary, whereby
such Person may issue entitlement orders or other orders or instructions with
respect to any or all of the Collateral (except any control agreement with the
Agent for the benefit of the Secured Parties).

 

  6. Reasonable Care.

Beyond the exercise of reasonable care with respect to the custody of any
Collateral actually in its possession, the Agent shall not have any duty as to
the collection or protection of any Collateral or any income thereon or payments
with respect thereto, or as to the preservation of any rights against any Person
or otherwise with respect thereto. The Pledgor consents to all actions by the
Agent in accordance with the provisions of this Agreement, and agrees that the
Collateral need not be held separate and apart from other assets held by the
Intermediary in any capacity. The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its control
if the Collateral is accorded treatment substantially equal to that which a
reasonable person would exercise under similar circumstances, it being
understood that the Agent shall not be liable or responsible for any loss or
damage to any of the Collateral, or for any diminution in value thereof
(including any loss, damage or diminution in value resulting from any investment
thereof), by reason of the act or omission of the Agent or its agents, employees
or bailees, except to the extent that such loss or damage results from the
Agent’s gross negligence, willful misconduct or breach of its obligations under
the Loan Documents.

 

  7. Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, and
subject to the terms and conditions of this Agreement and the other Loan
Documents, as applicable, the Agent may, without obligation to resort to any
other security, right or remedy granted under any other agreement or instrument,
at any time or from time to time in its sole discretion exercise any or all of
the following rights and remedies:

(i) without notice to the Pledgor, except as required by law or any of the Loan
Documents, charge, set-off and otherwise apply all or any part of the Collateral
against the Obligations or any part thereof, including any expenses due in
accordance with the Credit Agreement;

(ii) issue entitlement orders or other orders or instructions to the
Intermediary with respect to any or all of the Collateral held or credited to or
for either Collateral Account;

 

5



--------------------------------------------------------------------------------

(iii) exercise any and all rights and remedies available to it under this
Agreement, and/or as a secured party under the UCC and/or otherwise available at
law or in equity; and

(iv) demand, collect, take possession of, receipt for, settle, compromise,
adjust, sue for, liquidate, foreclose or realize upon the Collateral (or any
portion thereof) as the Agent may determine in its sole discretion.

The Pledgor hereby expressly waives, to the fullest extent permitted by law,
presentment, demand, protest or any notice of any kind in connection with this
Agreement or the Collateral. The Pledgor acknowledges and agrees that, to the
extent that notice of any sale of the Collateral or other intended disposition
thereof shall be required by the UCC or other applicable law, ten (10) days’
prior written notice of the time and place of any public sale or of the time
after which any private sale or other intended disposition may be made shall be
commercially reasonable and sufficient notice to the Pledgor within the meaning
of the UCC or otherwise under applicable law. In connection with any sale or
other disposition of all or any part of the Collateral, the Agent may comply
with any applicable state or Federal law requirements and/or disclaim warranties
of title, possession, quiet enjoyment and the like without affecting the
commercial reasonableness of such sale or other disposition.

 

  8. No Waiver.

The rights and remedies provided in this Agreement and the other Loan Documents
are cumulative and may be exercised independently or concurrently, and are not
exclusive of any other right or remedy provided at law or in equity. No failure
to exercise or delay in exercising any right or remedy hereunder or under the
other Loan Documents shall impair or prohibit the exercise of any such rights or
remedies in the future or be deemed to constitute a waiver or limitation of any
such right or remedy or acquiescence therein. Every right and remedy granted to
the Agent hereunder or by law may be exercised by the Agent at any time and from
time to time, and as often as the Agent may deem it expedient. Any and all of
the Agent’s rights with respect to the lien and security interest granted
hereunder shall continue unimpaired, and the Pledgor shall be and remain
obligated in accordance with the terms hereof, notwithstanding (a) any
proceeding of the Pledgor or any other Person or any of their respective
property under any bankruptcy, insolvency or reorganization laws, (b) the
release or substitution of any collateral or any guaranty or other security for
any of the Obligations at any time, or of any rights or interests therein or
(c) any delay, extension of time, renewal, compromise or other indulgence
granted by the Agent in the event of any default, with respect to any collateral
or any guaranty or other security for any of the Obligations or otherwise
hereunder or under any other Loan Document. No delay or extension of time by the
Agent in exercising any power of sale, option or other right or remedy
hereunder, and no notice or demand which may be given to or made upon the
Pledgor by the Agent, shall constitute a waiver thereof, or limit, impair or
prejudice the Agent’s right, without notice or demand, to take any action
against the Pledgor or to exercise any other power of sale, option or any other
right or remedy.

 

6



--------------------------------------------------------------------------------

  9. Expenses.

The Collateral shall also secure, and the Pledgor shall pay to the Agent and/or
the Agent’s counsel upon thirty (30) days’ written notice (including backup
documentation supporting such request) from the Agent from time to time, all
reasonable and documented out-of-pocket costs and expenses (including reasonable
attorneys’ fees and disbursements, and transfer, investment, recording and
filing fees, taxes and other charges) actually incurred for, or incidental to,
the creation or perfection of any lien or security interest granted or intended
to be granted hereby, the collection of or realization on the Collateral, or in
any way relating to the enforcement, protection or preservation of the rights or
remedies of the Agent under this Agreement or the other Loan Documents. The
provisions of this Section 9 shall survive any termination of this Agreement or
release of any Collateral.

 

  10. Agent Appointed Attorney-In-Fact.

(a) The Pledgor irrevocably constitutes and appoints the Agent, as the Pledgor’s
true and lawful attorney-in-fact, with full power of substitution, upon the
occurrence and during the continuance of an Event of Default, to execute,
acknowledge and deliver any instruments and to exercise and enforce every right,
power, remedy, option and privilege of the Pledgor with respect to the
Collateral, and do in the name, place and stead of the Pledgor, all such acts,
things and deeds for and on behalf of and in the name of the Pledgor, which the
Pledgor could or might do or which the Agent may deem necessary or desirable to
more fully vest in the Agent the rights and remedies provided for herein or to
accomplish the purposes of this Agreement. The foregoing power of attorney is
irrevocable and coupled with an interest.

(b) If the Pledgor fails to perform any agreement herein contained, the Agent
may itself perform or cause performance of any such agreement, and any expenses
(including any reasonable fees, charges and disbursements of counsel) of the
Agent incurred in connection therewith shall be paid by the Pledgor as provided
in Section 9 hereof.

 

  11. Liability of Agent.

(a) The Agent, in the Agent’s capacity as secured party hereunder, shall be
responsible for the performance only of such duties as are specifically set
forth in this Agreement, and no duty shall be implied from any provision hereof.
The Agent shall not be required to take any discretionary actions hereunder. The
Agent shall not be under any obligation or duty (i) to perform any act which, in
the Agent’s sole judgment, could involve any liability or any expense for which
it will not be reimbursed or (ii) to institute or defend any suit in respect
hereof, or to advance any of its own monies. The Pledgor shall indemnify and
hold the Agent, and its agents, employees and officers harmless from and against
any loss, cost or damage (including reasonable attorneys’ fees and
disbursements) incurred by the Agent or such other indemnitee in connection with
the transactions contemplated hereby, excepting losses, costs, expenses and
claims arising as a result of its own gross negligence, willful misconduct or
breach of its obligations under the Loan Documents. The provisions of this
Section 11 shall survive any termination of this Agreement or release of any
Collateral.

 

7



--------------------------------------------------------------------------------

(b) The Agent shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, representation, report, opinion, bond or other
paper, document or signature reasonably believed by the Agent to be genuine, and
the Agent may assume that any purported officer or other representative of the
Pledgor or any Person acting directly or indirectly on its behalf or in a
representative capacity therefor purporting to give any of the foregoing in
connection with the provisions hereof has been duly authorized to do so. The
Agent may require such written certifications or directions from the Pledgor as
it reasonably deems necessary or appropriate before taking any action hereunder.
The Agent may consult with counsel, and the opinion of such counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered by it hereunder and in good faith in accordance therewith. The Agent
shall not be responsible for monitoring the Pledgor’s compliance with the
Pledgor’s or any other Obligor’s obligations under this Agreement or any other
Loan Document or the Pledgor’ or any other Obligor’s breach of any of its
obligations under this Agreement or any other Loan Document.

 

  12. Continuing Security Interest.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until payment in full in cash of the
Obligations and termination of the Commitments. Upon termination of the
Commitments and payment in full in cash of all of the Obligations, this
Agreement shall terminate (other than any provisions hereof expressly stated to
survive termination) and the Pledgor shall be entitled to the return, upon its
request and at its expense, of such of the Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof and the Agent shall
execute (and shall cause the Intermediary to execute) without recourse such
instruments and documents as may be reasonably requested by the Pledgor to
evidence such termination and the release of the lien hereof.

 

  13. Miscellaneous.

(a) This Agreement, together with the other Loan Documents, constitutes the
entire agreement among the parties and supersedes all prior agreements and
understandings, if any, with respect to the subject matter hereof and may not be
changed, terminated or otherwise varied, except by a writing duly executed by
the parties.

(b) No waiver of any term or condition of this Agreement, whether by delay,
omission or otherwise, shall be effective unless in writing and signed by the
party sought to be charged, and then such waiver shall be effective only in the
specific instance and for the purpose for which given.

(c) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted under the Credit
Agreement; provided that the Pledgor may not assign or otherwise transfer any of
its rights or obligations hereunder or any interest herein or in the Collateral
except as expressly contemplated by this Agreement or the other Loan Documents
(and any such attempted assignment or transfer shall be null and void).

 

8



--------------------------------------------------------------------------------

(d) Any notice, demand, request or other communication which any party hereto
may be required or may desire to give hereunder shall be in writing (except
where telephonic instructions or notices are expressly authorized herein to be
given) and shall be deemed to be effective: (a) if by hand delivery, telecopy or
other facsimile transmission, on the Business Day and at the time on which
delivered to such party at the address or fax numbers specified below (and if
delivery was on a day other than a Business Day, then on the next succeeding
Business Day); (b) if by mail, on the Business Day on which it is received after
being deposited, postage prepaid, in the United States registered or certified
mail, return receipt requested, addressed to such party at the address specified
below; or (c) if by Federal Express or other reputable overnight express mail
service, on the next Business Day following the delivery to such express mail
service, addressed to such party at the address set forth in the Credit
Agreement.

(e) All captions in this Agreement are included herein for convenience of
reference only and shall not constitute part of this Agreement for any other
purpose. The provisions of Sections 1.2, 1.3 and 1.4 of the Credit Agreement
shall apply to this Agreement, mutatis mutandis.

(f) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), EXCEPT TO THE EXTENT THE LAWS OF ANOTHER JURISDICTION GOVERN
THE CREATION, PERFECTION, VALIDITY OF ENFORCEMENT OF LIEN UNDER THIS AGREEMENT
OR THE OTHER SECURITY DOCUMENTS. REGARDLESS OF ANY PROVISION IN ANY OTHER
AGREEMENT, THE INTERMEDIARY’S JURISDICTION SHALL BE DEEMED TO BE THE STATE OF
NEW YORK FOR PURPOSES OF THIS AGREEMENT AND THE PERFECTION AND PRIORITY OF THE
AGENT’S SECURITY INTEREST IN THE SUBSCRIPTION ACCOUNT UNDER THE UCC.

(g) Any suit, action or proceeding with respect to this Agreement and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of New York located in the Borough of Manhattan or of the United
States of America located in the Borough of Manhattan in New York City, and, by
execution and delivery of this Agreement, each of the Pledgor hereby irrevocably
submits to and accepts for itself and in respect of its property, the
non-exclusive jurisdiction of the aforesaid courts and appellate courts for the
purposes of any such action, suit or proceeding. The Pledgor irrevocably
consents to the service of process out of any of the aforementioned courts in
any such suit, action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to the Pledgor at their address
set forth herein. The Pledgor hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or related to this Agreement brought in the courts
referred to above and hereby further irrevocably waives any claim in any such
court that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Nothing herein shall affect the right of
the Agent to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against the Pledgor in any other
jurisdiction.

 

9



--------------------------------------------------------------------------------

(h) In the event any one or more of the provisions contained in this Agreement
shall for any reason be held to be invalid, illegal or unenforceable in any
respect under present or future laws effective during the term of this
Agreement, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, but each shall be construed as if such invalid, illegal
or unenforceable provision had never been included hereunder, unless such
continued effectiveness of this Agreement, as modified, would be contrary to the
basic understanding and intention of the parties as expressed herein.

 

  14. WAIVER OF JURY TRIAL.

EACH PARTY HERETO EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE.

 

  15. Counterparts.

This Agreement may be signed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

  16. Recourse

The provisions of Section 9.18 of the Credit Agreement are hereby incorporated
herein by reference thereto as if set forth herein.

[Remainder of Page Intentionally Blank.

Signature Pages Follow.]

 

10



--------------------------------------------------------------------------------

SCHEDULE A

PLEDGOR’ FILING INFORMATION

 

1.      Pledgor’s Exact Full Legal Names:    TPG Specialty Lending, Inc. 2.     
Pledgor’s Mailing Address:    301 Commerce Street, Suite 3300, Fort Worth, Texas
76102 3.      Pledgor’s Tax ID Nos.:    27-3380000 4.      Pledgor’s Type of
Organization:    Corporation 5.      Pledgor’s Jurisdiction of Organization:   
Delaware 6.      Pledgor’s Organizational ID No.:    4850669 7.      Pledgors’
Chief Executive Office:    301 Commerce Street, Suite 3300, Fort Worth, Texas
76102



--------------------------------------------------------------------------------

EXHIBIT 2.21(a)-3

to

REVOLVING CREDIT AGREEMENT, DATED AS OF SEPTEMBER 28, 2011,

BY AND AMONG

TPG SPECIALTY LENDING, INC., DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT, AND LENDERS NAMED HEREIN

ACCOUNT CONTROL AGREEMENT

 

1



--------------------------------------------------------------------------------

Blocked Account Control

Agreement (“Shifting Control”) l JPMORGAN CHASE BANK, N.A.

AGREEMENT dated as September     , 2011, by and among TPG Specialty Lending,
Inc., a Delaware corporation (the “Company”), Deutsche Bank Trust Company
Americas (the “Administrative Agent”) and JPMorgan Chase Bank, N.A. (the
“Depositary”).

The parties hereto refer to Account No.              in the name of Company (the
“Account”) and hereby agree as follows:

 

1. Company and Administrative Agent notify Depositary that pursuant to the Cash
Distribution Account Security, Pledge and Assignment Agreement (Distribution
Account) dated as of September     , 2011 (as it may be amended, supplemented,
renewed, extended, replaced or restated from time to time in accordance with the
terms thereof, the “Cash Collateral Agreement”) between Company and
Administrative Agent, Company has granted Administrative Agent a security
interest in the Account and in the funds on deposit from time to time therein.
Depositary acknowledges being so notified.

 

2. It is the intent of the parties to this Agreement that the Administrative
Agent has control over the Account within the meaning of Section 9-104 of the
Uniform Commercial Code (“UCC”). Depositary agrees that it shall follow the
instructions (as hereinafter defined) of Administrative Agent concerning the
Account without further consent of Company. The Administrative Agent hereby
instructs the Depositary that prior to the Effective Time (as defined below),
Depositary shall honor all withdrawal, payment, transfer or other fund
disposition or other instructions which the Company is entitled to give under
the Account Documentation (as defined below) (collectively, “instructions”)
received from the Company (but not those from Administrative Agent) concerning
the Account. On and after the Effective Time (and without Company’s consent),
Depositary shall honor all instructions received from Administrative Agent (but
not those from Company) concerning the Account and Company shall have no right
or ability to access or withdraw or transfer funds from the Account.

For the purposes hereof, the “Effective Time” shall be the opening of business
on the First business day next succeeding the business day on which a notice
purporting to be signed by Administrative Agent in substantially the same form
as Exhibit A, attached hereto, with a copy of this Agreement attached thereto (a
“Shifting Control Notice”), is actually received by the unit of the Depositary
to whom the notice is required hereunder to be addressed provided, however, that
if any such notice is so received after 12:00 p.m., Eastern time, on any
business day, the “Effective Time” shall be the opening of business on the
second business day next succeeding the business day on which such receipt
occurs; and, provided further, that a “business day” is any day other than a
Saturday, Sunday or other day on which Depositary is or is authorized or
required by law to be closed.



--------------------------------------------------------------------------------

3. Notwithstanding the foregoing: (i) all transactions involving or resulting in
a transaction involving Account duly commenced by Depositary or any affiliate
prior to the Effective Time and so consummated or processed thereafter shall be
deemed not to constitute a violation of this Agreement; and (ii) Depositary
and/or any affiliate may (at its discretion and without any obligation to do so)
(x) cease honoring Company’s instructions and/or commence honoring solely
Administrative Agent’s instructions concerning Account at any time or from time
to time after it becomes aware that Administrative Agent has sent to it a
Shifting Control Notice but prior to the Effective Time therefor (including
without limitation halting, reversing or redirecting any transaction referred to
in clause (i) above, or (y) deem a Shifting Control Notice to be received by it
for purposes of the foregoing paragraph prior to the specified unit’s actual
receipt if otherwise actually received by Depositary (or if such Shifting
Control Notice does not comply with the form attached hereto as Exhibit A or
does not attach an appropriate copy of this Agreement), with no liability
whatsoever to Company or any other party for doing so.

 

4. This Agreement supplements, rather than replaces, Depositary’s deposit
account agreement, terms and conditions and other standard documentation in
effect from time to time with respect to the Account or services provided in
connection with the Account (the “Account Documentation”), which Account
Documentation will continue to apply to the Account and such services, and the
respective rights, powers, duties, obligations, liabilities and responsibilities
of the parties thereto and hereto, to the extent not expressly conflicting with
the provisions of this Agreement (however, in the event of any such conflict,
the provisions of this Agreement shall control). Prior to issuing any
instructions on or after the Effective Time, Administrative Agent shall provide
Depositary with such documentation as Depositary may reasonably request to
establish the identity and authority of the individuals issuing instructions on
behalf of Administrative Agent. Administrative Agent may request the Depositary
to provide other services (such as automatic daily transfers) with respect to
the Account on or after the Effective Time; however, if such services are not
authorized or otherwise covered under the Account Documentation, Depositary’s
decision to provide any such services shall be made in its sole discretion
(including without limitation being subject to Company and/or Administrative
Agent executing Account Documentation or other documentation as Depositary may
require in connection therewith).

 

5. Depositary agrees not to exercise or claim any right of offset, banker’s lien
or other like right against Account for so long as this Agreement is in effect
except with respect to (i) returned or charged-back items, reversals or
cancellations of payment orders and other electronic fund transfers or other
corrections or adjustments to Account or transactions therein, (ii) overdrafts
in Account or (iii) Depositary’s charges, fees and expenses with respect to the
Account or the services provided hereunder.

 

6.

Notwithstanding anything to the contrary in this Agreement: (i) Depositary shall
have only the duties and responsibilities with respect to the matters set forth
herein as is expressly set forth in writing herein and shall not be deemed to be
an agent, bailee or fiduciary for any party hereto; (ii) Depositary shall be
fully protected in acting or refraining from acting in good faith without
investigation on any notice (including without limitation a Shifting Control
Notice), instruction or request purportedly furnished

 

2



--------------------------------------------------------------------------------

  to it by Company or Administrative Agent in accordance with the terms hereof,
in which case the parties hereto agree that Depositary has no duty to make any
further inquiry whatsoever; (iii) it is hereby acknowledged and agreed that
Depositary has no knowledge of (and is not required to know) the terms and
provisions of the Cash Collateral Agreement referred to in paragraph 1 above or
any other related documentation or whether any actions by Administrative Agent
(including without limitation the sending of a Shifting Control Notice), Company
or any other person or entity are permitted or a breach thereunder or consistent
or inconsistent therewith, (iv) Depositary shall not be liable to any party
hereto or any other person for any action or failure to act under or in
connection with this Agreement except to the extent such conduct constitutes its
own willful misconduct or gross negligence (and to the maximum extent permitted
by law, shall under no circumstances be liable for any incidental, indirect,
special, consequential or punitive damages); and (v) Depositary shall not be
liable for losses or delays caused by force majeure, interruption or malfunction
of computer, transmission or communications facilities, labor difficulties,
court order or decree, the commencement of bankruptcy or other similar
proceedings or other matters beyond Depositary’s reasonable control.

 

7. Company hereby agrees to indemnify, defend and save harmless Depositary
against any loss, liability or expense (including reasonable out-of-pocket fees
and disbursements of outside counsel) (collectively, “Covered Items”) incurred
in connection with this Agreement or the Account (except to the extent due to
Depositary’s willful misconduct or gross negligence) or any interpleader
proceeding relating thereto or incurred as a result of following Company’s
direction or instruction. Administrative Agent hereby agrees to indemnify,
defend and save harmless Depositary against any Covered Items incurred (i) on or
after the Effective Time in connection with this Agreement or the Account
(except to the extent due to Depositary’s willful misconduct or gross
negligence) or any interpleader proceeding related thereto, (ii) as a result of
following Administrative Agent’s direction or instruction (including without
limitation Depositary’s honoring of a Shifting Control Notice) or (iii) due to
any claim by Administrative Agent of an interest in the Account or the funds on
deposit therein.

 

8. Depositary may terminate this Agreement (i) in its discretion upon the
sending of at least thirty (30) days’ advance written notice to the other
parties hereto or (ii) because of a material breach by Company or Administrative
Agent of any of the terms of this Agreement or the Account Documentation. Upon
any termination of this Agreement by Depositary which occurs (i) prior to the
Effective Time, Depositary will transfer all available balances in the Account
on the date of such termination in accordance with Administrative Agent’s and
Company’s joint written instructions, or (ii) after the Effective Time,
Depositary will transfer all available balances in the Account on the date of
such termination in accordance with Administrative Agent’s written instruction,
provided that in both (i) and (ii) such written instructions are received by
Depositary a minimum of three (3) business days prior to the date of termination
Administrative Agent may terminate this Agreement in its discretion upon the
sending of at least three (3) days’ advance written notice to the other parties
hereto. Any other termination or any amendment or waiver of this Agreement shall
be effected solely by an instrument in writing executed by all the parties
hereto. The provisions of paragraphs 7 and 8 above shall survive any such
termination.

 

3



--------------------------------------------------------------------------------

9. As of the effective date of this Agreement, Depositary confirms that except
for this Agreement and the applicable Account Documentation, (i) Depositary is
not currently entered into any agreement with any person or entity pursuant to
which Depositary is obligated to comply with instructions as to the disposition
of funds from the Account and (ii) for the duration of this Agreement,
Depositary shall not, without the prior written consent of Lender, enter into
any agreement with any other person or entity pursuant to which Depositary is
obligated to comply with instructions as to the disposition of funds from the
Account. Depositary hereby confirms that Account is a deposit account maintained
by Company with Depositary in Depositary’s ordinary course of business and that
Depositary is a national banking association.

 

10. Company shall compensate Depositary for the opening and administration of
the Account and services provided hereunder in accordance with Depositary’s fee
schedules from time to time in effect. Payment will be effected by a direct
debit to the Account.

 

11. Depositary will send copies of all statements concerning the Account to
Company and to Administrative Agent at the address set forth next to such
party’s name on the signature page of this Agreement. Upon Administrative
Agent’s request and at Company’s expense, Depositary will provide Depositary’s
standard bank statements covering deposits to and withdrawals from the Account.

 

12. This Agreement: (i) may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument; (ii) shall become effective when
counterparts hereof have been signed by the parties hereto; and (iii) shall be
governed by and construed in accordance with the laws of the State of New York.
The parties hereto agree that the Depositary’s “jurisdiction” within the meaning
of Section 9-304 of the Uniform Commercial Code as in effect from time to time
in the State of New York (the “New York UCC”) and the Account shall be governed
by the laws of the State of New York. All parties hereby waive all rights to a
trial by jury in any action or proceeding relating to the Account or this
Agreement. All notices under this Agreement shall be in writing and sent
(including via facsimile transmission) to the parties hereto at their respective
addresses or fax numbers set forth below (or to such other address or fax number
as any such party shall designated in writing to the other parties from time to
time.)

[Remainder of Page Intentionally Blank.

Signature Pages Follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

COMPANY:

 

Address:     TPG SPECIALTY LENDING, INC. TPG Specialty Lending, Inc.       301
Commerce Street, Suite 3300       Fort Worth, Texas 76102     By:  

 

Attention: Ronald Cami, Esq.     Name:   Telephone No.: (415) 743-1532    
Title:   Telecopy No.: (817) 871-4010      

TPG Specialty Lending, Inc.

345 California Street, Suite 3300

San Francisco, California 94103

Attention: Michael Fishman

Telephone No.: (415) 743-5917

Telecopy No.: (415) 743 - 5901

[Signatures continued on following page]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

Address:     DEUTSCHE BANK TRUST COMPANY AMERICAS Deutsche Bank Trust Company
Americas       345 Park Avenue – 14th Floor East       New York, New York 10154
      Attention: Steven Yi, Managing Director     By:  

 

Telephone No.:(212) 454-2345     Name:   Telecopy No.:(212) 454-3438     Title:
  with a copy to:           By:  

 

And     Name:       Title:   Loeb & Loeb LLP       345 Park Avenue       New
York, New York 10154       Attention: Bryan G. Petkanics, Esq.       Telephone
No.: (212) 407-4130       Telefax No.:(212) 656-1229      

[Signatures continued on following page]



--------------------------------------------------------------------------------

DEPOSITARY:

 

Address for Shifting Control and Termination     JP MORGAN CHASE BANK, N.A.
Notices:       JPMorgan Chase Bank, N.A.       Global TS Contracts &
Documentation     By:  

 

Attn: Blocked Account     Name:   420 W Van Buren Street, 9th floor     Title:  
Suite IL1-0199       Chicago, Il 60606-3534       Email:
blocked.account.contracts@jpmchase.com       fax # 312-954-3516      

Address for all other Notices and instructions:

JPMorgan Chase Bank, N.A.

Attn: Mark Denton

420 Throckmorton, Floor 02

Fort Worth, TX 76102-3700

Email: MARK.DENTON@jpmorgan.com

Fax.: 817-884-4651



--------------------------------------------------------------------------------

Exhibit A SHIFTING CONTROL NOTICE

 

Date                        JPMorgan Chase Bank, N.A. Address  

420 W. Van Buren Street, 9th Floor

Suite / L1-0199

  Chicago, Illinois 60606-3534 Attention   Blocked Accounts

Re: Blocked Account Control Agreement, dated as September     , 2011 (the
“Agreement”) by and between TPG Specialty Lending, Inc., Deutsche Bank Trust
Company Americas, as the administrative agent and JPMorgan Chase Bank, N.A., as
the depositary.

Ladies and Gentlemen:

This constitutes a Shifting Control Notice as referred to in paragraph 2 of the
Agreement, a copy of which is attached hereto.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:

 

 

    Date:                       

Name:

       

Title:

       

By:

 

 

    Date:                       

Name:

       

Title:

       



--------------------------------------------------------------------------------

Exhibit 2.21(g)-1

to

REVOLVING CREDIT AGREEMENT, DATED AS OF SEPTEMBER 28, 2011,

BY AND AMONG

TPG SPECIALTY LENDING, INC., DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT, AND LENDERS NAMED HEREIN

INVESTOR ACKNOWLEDGMENT

as of September __, 2011

Deutsche Bank Trust Company Americas, as Agent

345 Park Avenue

New York, NY 10154

RE: Credit facility (the “Facility”) provided by the Credit Agreement (as from
time to time in effect) among TPG Specialty Lending, Inc. (the “Fund”), Deutsche
Bank Trust Company Americas, as Administrative Agent (the “Agent”), and the
lenders and other parties thereto

Ladies and Gentlemen:

The purpose of this letter is to acknowledge the status of our involvement in
the Fund and to acknowledge certain aspects of the Facility.

We have entered into a Subscription Agreement with the Fund (the “Subscription
Agreement”). All capitalized terms not otherwise defined herein shall have the
meanings provided in the Subscription Agreement. Pursuant to the Subscription
Agreement we have agreed to purchase Shares in the Fund.

We acknowledge that as set forth in Section 2.02 of the Subscription Agreement,
the Fund has the right to grant security over (and, in connection therewith,
Transfer, as defined in the Subscription Agreement) its right to draw down
capital from us, and its right to receive the drawdown share purchase price (and
any related rights of the Fund) to lenders in connection with any indebtedness
of the Fund. We acknowledge that in connection with the Facility, the Fund has
so granted security over such rights to the Agent for the benefit of the lenders
under the Facility.

We further acknowledge that under the Subscription Agreement, we are obligated
to fund our Unused Capital Commitment required on account of Funding Notices
duly delivered in accordance with the Subscription Agreement (including, without
limitation, Funding Notices delivered by you, on behalf of the Fund, after an
event of default under the Facility), without deduction, offset, counterclaim or
defense. We hereby waive all defenses to such funding, including all suretyship
defenses and any defenses that may be provided by Section 365(c)(2) of the
United States Bankruptcy Code.

 

1



--------------------------------------------------------------------------------

We agree that, for so long as the Facility is in place, all payments made by us
under the Subscription Agreement must be made by wire transfer to the following
account, which we understand the Fund has pledged as security for the Facility:

Bank:

Bank Address:

Account Number:

ABA Number:

Reference:

Contact Person:

Telephone:

This letter shall be governed by the law of the State of New York.

 

[INSERT SIGNATURE BLOCK] By:     Name:    Title:  

Address:   [     ]

 

2



--------------------------------------------------------------------------------

EXHIBIT 4.1(c)

to

REVOLVING CREDIT AGREEMENT, DATED AS OF SEPTEMBER 28, 2011,

BY AND AMONG

TPG SPECIALTY LENDING, INC., DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT, AND LENDERS NAMED HEREIN

BORROWING BASE CERTIFICATE

Deutsche Bank Trust Company Americas

345 Park Avenue

14th Floor

New York, New York 10154

Attention:   Steven Yi, Managing Director

Telephone: (212) 454-2345

Fax:             (212) 454-3438

Ladies and Gentlemen:

This Borrowing Base Certificate is executed and delivered by TPG SPECIALTY
LENDING, INC., (“Borrower”) to Deutsche Bank Trust Company Americas, in its
capacity as administrative agent (“Administrative Agent”), pursuant to
Section 4.1(c) of that certain Revolving Credit Agreement (as same may be
amended, supplemented, renewed, extended, replaced, or restated from time to
time, the “Credit Agreement”), dated as of September 28, 2011, entered into by
and among Borrower, Administrative Agent and the Lenders named therein.
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that he/she is authorized to execute and deliver this Borrowing Base
Certificate to Administrative Agent on behalf of Borrower, and that as of the
date at the end of the period indicated above (the “Reporting Date”), in the
undersigned’s capacity as a Responsible Officer of Borrower, he/she certifies as
follows (any representation or certification herein as to the inclusion of a
particular Eligible Investor in the Borrowing Base, including with respect to
its credit rating and any Exclusion Event, is made to the actual knowledge of
such Responsible Officer):

 

1. Net availability for Borrowing (attach borrowing base calculation schedule as
Annex A) $                    

 

2. Loan Amount Requested in Notice of Advance $                    

 

3. Amount remaining available for Borrowing after Borrowing requested in Notice
of Advance $                                        

 

4. To the Borrower’s actual knowledge, the changes, if any, in the names or
identities of Investors, are attached hereto as Annex B.

 

1



--------------------------------------------------------------------------------

5. No Exclusion Event that has occurred with respect to any Eligible Investor,
or, if an Exclusion Event has occurred, such Exclusion Event is described on
Annex C.

 

6. No failure with respect to of any Investor (or its Sponsor, Responsible Party
or Credit Provider, as applicable), to make (if such failure has not been cured
within two (2) Business Days), or any change in its obligation to make, any
Capital Contribution or any payment in respect thereof, or any similar change in
its status as an Investor, has occurred, or, if any such change has occurred,
such change is specified in each case with the details thereof, including, in
the case of such failure to make any Capital Contribution, and the number of
days such failure has been ongoing on Annex D.

 

7. All Subsequent Investors who have not satisfied each of the requirements of
Section 5.4(b) of the Credit Agreement are listed on Annex E, and any changes of
address for notices to Investors, changes in relative percentages of Capital
Commitments of Investors, and any other changes in Basic Call Information are
described on Annex F.

[Remainder of Page Intentionally Blank.

Signature Page Follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of Borrower, caused this Borrowing Base Certificate to be duly executed
as of the day and year first above written on behalf of Borrower.

 

BORROWER: TPG SPECIALTY LENDING, INC. By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

ANNEX A

FORM OF BORROWING BASE SPREADSHEET

 

1



--------------------------------------------------------------------------------

Annex B

Changes in Names or Identities of

Investors Since Last Certificate

Check “A” or “B” as applicable:

A ____ None.

B ____ As specified below:

 

 

 

 

 

 

 

 

 

 

 

 

 

1



--------------------------------------------------------------------------------

Annex C

Investor Exclusion Events

Check “A” or “B” as applicable:

A ____ None.

B ____ As specified below:

 

 

 

 

 

 

 

 

 

 

 

 

 

1



--------------------------------------------------------------------------------

Annex D

Changes in the status of any Investor (or its Sponsor, Responsible Party or
Credit Provider, as applicable), including any failure to make (if such failure
has not been cured within two (2) Business Days), or any change in its
obligation to make any Capital Contribution or other payment in respect thereof,
including, in the case of such failure to make any Capital Contribution, the
number of days such failure has been ongoing

Check “A” or “B” as applicable:

A ____ None.

B ____ As specified below:

 

 

 

 

 

 

 

 

 

 

 

 

 

1



--------------------------------------------------------------------------------

Annex E

Subsequent Investors Who Have Not Satisfied Each Requirement of

Section 5.4(b)

Check “A” or “B” as applicable:

A ____ None.

B ____ The following Subsequent Investors have not satisfied the following
requirements:

 

Name of Subsequent Investor

   Capital
Commitment of
Subsequent
Investor      “N” Indicates
Signed
Subscription
Agreement Has Not
Been Delivered To
Administrative
Agent; “Y”
Indicates It Has    “N” Indicates
Signed
Acknowledgment
Letter Has Not
Been Delivered To
Administrative
Agent; “Y”
Indicates It Has    $                                                  

 

 

       

TOTAL

   $              

 

 

       

 

* Required for Eligible Investors

 

1



--------------------------------------------------------------------------------

Annex F

Changes Of Address For Notices To Investors, Changes In Relative Percentages Of
Capital

Commitments Of Investors And Any Other Changes In Basic Capital Call Information

 

1



--------------------------------------------------------------------------------

EXHIBIT 4.1(d)

to

REVOLVING CREDIT AGREEMENT, DATED AS OF SEPTEMBER 28, 2011,

BY AND AMONG

TPG SPECIALTY LENDING, INC., DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT, AND LENDERS NAMED HEREIN

COMPLIANCE CERTIFICATE

FOR PERIOD ENDED [                    ]

DATE: [DATE]

 

Administrative Agent:

   DEUTSCHE BANK TRUST COMPANY AMERICAS

Borrower:

  

TPG SPECIALTY LENDING, INC.

This Compliance Certificate is delivered under, and pursuant to Section 4.1(d),
of the Revolving Credit Agreement, dated as of September 28, 2011 (as same may
be amended, supplemented, renewed, extended, replaced, or restated from time to
time, together with all attachments thereto, the “Credit Agreement”), by and
among Borrower, Deutsche Bank Trust Company Americas, as Administrative Agent
and the Lenders named therein. Capitalized terms not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

The undersigned [chief financial officer/chief accounting officer or equivalent
officer] of the Borrower hereby certifies as of the date hereof that he/she is
authorized to execute and deliver this Compliance Certificate to Administrative
Agent on behalf of the Borrower, and that as of [                            ]
[the date at the end of the period indicated above] (the “Reporting Date”):

(a) The undersigned has reviewed the terms of the Loan Documents and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the business and condition of Borrower during the account period covered by the
attached financial statements and that on the basis of such review of the Loan
Documents, the Capital Commitments of the Investors, the use of proceeds of the
Loans and the business and condition of Borrower, to the actual knowledge of the
undersigned, no Potential Default or Event of Default has occurred which has not
been cured or waived (except the Potential Defaults or Events of Default, if
any, together with the details of the actions that Borrower is taking or
proposes to take with respect thereto, described on Annex A to this Compliance
Certificate);

(b) To the actual knowledge of the undersigned, the financial statements of the
Borrower and its consolidated Subsidiaries attached to this Compliance
Certificate as Exhibit I were prepared in accordance with GAAP consistently
applied, and fairly present in all material respects the financial condition and
the results of operations, change in net assets, and cash flows of the Borrower
and its consolidated Subsidiaries on the dates and for the periods indicated,
subject, in the case of interim financial statements, to normally recurring
year-end adjustments and the absence of footnotes;

 

1



--------------------------------------------------------------------------------

(c) As of the last day of the calendar quarter referenced above, Borrower was in
compliance with Section 4.14 of the Credit Agreement, and calculations
evidencing such status are as set forth on Annex B to this Compliance
Certificate;

(d) As of the last day of the calendar quarter referenced above, Borrower was
not in violation of Section 4.15 of the Credit Agreement, and calculations
evidencing such status are as set forth on Annex C to this Compliance
Certificate;

(e) As of the last day of the calendar quarter referenced above, Borrower was
not in violation of Section 5.8 of the Credit Agreement, and calculations
evidencing such status are as set forth on Annex D to this Compliance
Certificate, together with a schedule of all outstanding Permitted Other
Indebtedness;

(f) As of the last day of the calendar quarter referenced above, Borrower was
not in violation of Section 7.1(o) of the Credit Agreement, and calculations
evidencing such status are as set forth on Annex E to this Compliance
Certificate.

[Remainder of Page Intentionally Blank.

Signature Page Follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as [chief
financial officer/chief accounting officer or equivalent officer] of Borrower
caused this Compliance Certificate to be duly executed as of the day and year
first above written on behalf of Borrower.

 

BORROWER: TPG SPECIALTY LENDING, INC. By:       Name:   Title:

 

1



--------------------------------------------------------------------------------

EXHIBIT I

to

Compliance Certificate, dated [                    ]

Financial Statements

 

1



--------------------------------------------------------------------------------

ANNEX A

to

Compliance Certificate, dated [                    ]

Events of Default and Potential Defaults

 

1



--------------------------------------------------------------------------------

ANNEX B

to

Compliance Certificate, dated [                    ]

Compliance with Section 4.14 of Credit Agreement

 

1



--------------------------------------------------------------------------------

ANNEX C

to

Compliance Certificate, dated [                    ]

Compliance with Section 4.15 of Credit Agreement

 

1



--------------------------------------------------------------------------------

ANNEX D

to

Compliance Certificate, dated [                    ]

Compliance with Section 5.8 of Credit Agreement

 

2



--------------------------------------------------------------------------------

ANNEX E

to

Compliance Certificate, dated [                    ]

Compliance with Section 7.1(o) of Credit Agreement

 

3



--------------------------------------------------------------------------------

EXHIBIT 9.13(b)

to

REVOLVING CREDIT AGREEMENT, DATED AS OF SEPTEMBER 28, 2011,

BY AND AMONG

TPG SPECIALTY LENDING, INC., DEUTSCHE BANK TRUST COMPANY

AMERICAS, AS ADMINISTRATIVE AGENT, AND LENDERS NAMED HEREIN

ASSIGNMENT AND ASSUMPTION AGREEMENT

Dated as of [                    ]

Reference is made to the Revolving Credit Agreement, dated as of September 28,
2011 (as the same may be amended, supplemented, renewed, extended, replaced, or
restated from time to time, the “Credit Agreement”), by and among TPG Specialty
Lending, Inc., Deutsche Bank Trust Company Americas, as Administrative Agent and
Lenders named therein. Terms defined in the Credit Agreement are used herein
with the same meaning.

[                    ] (“Assignor”) and [                    ] (“Assignee”)
agree as follows:

Section 1. Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, such respective interests
in and to all of Assignor’s rights and obligations under the Credit Agreement as
of the date hereof which represent the respective percentage interests specified
on Schedule 1 of all outstanding rights and obligations under the Credit
Agreement in respect of Assignor’s Commitment and the Principal Obligations
owing to Assignor. After giving effect to such sale and assignment, Assignee’s
Commitment and the amount of the Principal Obligations owing to Assignee will be
set forth in Section 2 of Schedule 1.

Section 2. Certain Representations and Warranties. Assignor (i) represents and
warrants that it is the legal and beneficial owner of the interests being
assigned by it hereunder and that such interests are free and clear of any
adverse claim; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto and
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto. Such sale and
assignment is without recourse to Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by Assignor.

Section 3. Certain Confirmations and Covenants. Assignee (i) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption Agreement; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
Assignor or any other Lender and based on such documents and information as it
shall

 

1



--------------------------------------------------------------------------------

deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) confirms that it
is an Eligible Assignee; (iv) appoints and authorizes the Administrative Agent
to take such action on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (v) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender; [and] (vi) specifies as its Lender’s Office (and address for notices)
the office set forth beneath its name on the signature pages hereof and [(vii)
(A) to the extent it is entitled to an exemption from or reduction of
withholding tax with respect to any payments to be made to Assignee under the
Credit Agreement (1) attaches such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding, or (2) confirms to complete as
soon as reasonably possible and from time to time upon request by Borrower any
other necessary procedural formalities or to provide any other necessary
confirmation as will permit such payments to be made without withholding or at a
reduced rate of withholding, and (B) to the extent that Assignee is a Foreign
Lender, attaches the forms prescribed by the Internal Revenue Service of the
United States (together with any additional supporting documentation required
pursuant to applicable Treasury Department regulations or such other evidence
satisfactory to the Borrower and Administrative Agent) certifying as to
Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to any payments to be made to Assignee under the
Credit Agreement or such other documents as are necessary to indicate that all
such payments are subject to such rates at a rate reduced by an applicable tax
treaty].

Section 4. Recordation. Following the execution of this Assignment and
Assumption Agreement by Assignor and Assignee, it will be delivered to the
Administrative Agent for acceptance and recording by the Administrative Agent.
The effective date of this Assignment and Assumption Agreement shall be the date
of acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule 1 hereto (the “Effective Date”).

Section 5. Assignee as Party to Credit Agreement. Upon such acceptance and
recording by the Administrative Agent, as of the Effective Date, (i) Assignee
shall be a party to the Credit Agreement and, to the extent of the interest
assigned pursuant to this Assignment and Assumption Agreement, have the rights
and obligations of a Lender thereunder and (ii) Assignor shall, to the extent of
the interest assigned pursuant to this Assignment and Assumption Agreement,
relinquish its rights and be released from its obligations under the Credit
Agreement (and, in the case of an Assignment and Assumption Agreement covering
all of the Assignor’s rights and obligations under the Credit Agreement, such
Assignor shall cease to be a party thereto but shall continue to be entitled to
the benefits of and be subject to the obligations under Sections 2.15, 2.18 and
9.7 thereof with respect to facts and circumstances occurring prior to the
effective date of this Assignment and Assumption Agreement).

 

2



--------------------------------------------------------------------------------

Section 6. Compliance with Credit Agreement. Upon such acceptance and recording
by the Administrative Agent, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement in
respect of the interests assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to
Assignee. Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.

Section 7. Entire Agreement. This Assignment and Assumption Agreement embodies
the entire agreement between the parties and supersedes all prior agreements and
understanding, if any, relating to the subject matter of this Assignment and
Assumption Agreement.

Section 8. Successors and Assigns. The provisions of this Assignment and
Assumption Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

Section 9. Governing Law. This Assignment and Assumption Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without giving effect to the conflicts of law principles thereof (other than
Section 5-1401 of the New York General Obligations Law), except to the extent
the laws of another jurisdiction govern the creation, perfection, validity, or
enforcement of Liens under the Security Documents, and the applicable federal
laws of the United States of America, shall govern the validity, construction,
enforcement and interpretation of this Agreement and all of the other Loan
Documents.

Section 10. Counterparts. This Assignment and Assumption Agreement may be
executed in any number of counterparts, and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart to this Assignment and Assumption
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption Agreement.

[Remainder of Page Intentionally Blank.

Signature Page Follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

ASSIGNOR: [                    ], as Assignor By:      Name: Title:

 

ASSIGNEE: [                    ], as Assignee By:      Name: Title:

 

ACCEPTED AND APPROVED:

DEUTSCHE BANK TRUST COMPANY

AMERICAS,

as Administrative Agent

By:      Name: Title:

 

[TPG SPECIALTY LENDING, INC.,1

as Borrower

By:     

Name:

Title:

 

1 

If Borrower consent is required under the Credit Agreement.

 

1



--------------------------------------------------------------------------------

Schedule 1

To

Assignment and Assumption Agreement

Dated as of [                    ]

 

Section 1.

  

Percentage Interest in Commitment and Borrowings:

     

 

 

 

Section 2.

  

Assignee’s Commitment:

   $                    

 

 

 

Aggregate outstanding Principal Obligations owing to Assignee:

   $        

 

 

 

Section 3.

  

Effective Date†

     _____,   

 

† This date should be no earlier than the date of acceptance by the Agent and,
if Borrower consent required, Borrower.

 

1